Exhibit 10.3

Execution Version

CUSIP Number: 59563TAA9

 

 

 

CREDIT AGREEMENT

Dated as of November 13, 2013

among

MIDCOAST ENERGY PARTNERS, L.P.,

as Parent Borrower,

MIDCOAST OPERATING, L.P.,

as Opco Borrower,

the Subsidiary Guarantors, as guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swing Line Lender

and

an L/C Issuer

and

The Lenders Party Hereto

CITIBANK, N.A.,

Syndication Agent

THE ROYAL BANK OF SCOTLAND PLC, CANADA BRANCH,

Documentation Agent

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Citigroup Global Markets Inc.

and

RBS Securities Inc.

Lead Arrangers and Bookmanagers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

    

 

1

 

  

 

1.01  

Defined Terms

     1    1.02  

Other Interpretive Provisions

     30    1.03  

Accounting Terms

     31    1.04  

Rounding

     31    1.05  

References to Agreements and Laws

     31    1.06  

Letter of Credit Amounts

     31   

 

ARTICLE II.

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

  

 

 

 

 

32

 

 

  

 

2.01  

Committed Loans

     32    2.02  

Borrowings, Conversions and Continuations of Committed Loans

     32    2.03  

Letters of Credit

     33    2.04  

Swing Line Loans

     42    2.05  

Prepayments

     45    2.06  

Reduction or Termination of Commitments

     45    2.07  

Repayment of Loans

     46    2.08  

Interest

     46    2.09  

Fees

     46    2.10  

Computation of Interest and Fees

     47    2.11  

Evidence of Debt

     47    2.12  

Payments Generally

     48    2.13  

Sharing of Payments

     49    2.14  

Extension of Scheduled Maturity Date

     50    2.15  

Increase in Commitments

     52    2.16  

Defaulting Lender

     53   

 

ARTICLE III.

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  

 

 

 

 

56

 

 

  

 

3.01  

Taxes

     56    3.02  

Illegality

     60    3.03  

Inability to Determine Rates

     60    3.04  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

     61    3.05  

Funding Losses

     62    3.06  

Matters Applicable to all Requests for Compensation

     63    3.07  

Survival

     63   

 

ARTICLE IV.

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

  

 

 

 

 

63

 

 

  

 

4.01  

Conditions of Initial Credit Extension

     63    4.02  

Conditions to all Credit Extensions

     64   

 

ARTICLE V.

 

 

 

REPRESENTATIONS AND WARRANTIES

 

  

 

 

 

 

65

 

 

  

 

5.01  

Existence, Qualification and Power; Compliance with Laws

     65    5.02  

Authorization; No Contravention

     66    5.03  

Governmental Authorization

     66    5.04  

Binding Effect

     66    5.05  

Financial Statements; No Material Adverse Effect

     66    5.06  

Litigation

     67    5.07  

Ownership of Property; Liens

     67    5.08  

Environmental Compliance

     67   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

5.09  

Insurance

     68    5.10  

Taxes

     68    5.11  

ERISA Compliance

     68    5.12  

Unrestricted Subsidiaries

     68    5.13  

Margin Regulations; Investment Company Act

     68    5.14  

Disclosure

     68    5.15  

Solvency

     69   

 

ARTICLE VI.

 

 

 

AFFIRMATIVE COVENANTS

 

  

 

 

 

 

69

 

 

  

 

6.01  

Financial Statements

     69    6.02  

Certificates; Other Information

     69    6.03  

Notices

     71    6.04  

Payment of Obligations

     71    6.05  

Preservation of Existence, Etc

     72    6.06  

Maintenance of Properties

     72    6.07  

Maintenance of Insurance

     72    6.08  

Compliance with Laws

     72    6.09  

Books and Records

     72    6.10  

Inspection Rights

     72    6.11  

Use of Proceeds

     73    6.12  

Additional Subsidiaries

     73    6.13  

Springing Lien

     73   

 

ARTICLE VII.

 

 

 

NEGATIVE COVENANTS

 

  

 

 

 

 

76

 

 

  

 

7.01  

Liens

     76    7.02  

Mergers; Sale of Assets

     77    7.03  

Distributions

     79    7.04  

Change in Nature of Business

     79    7.05  

Transactions with Affiliates

     79    7.06  

Burdensome Agreements

     79    7.07  

Use of Proceeds

     80    7.08  

Unrestricted Subsidiaries

     80    7.09  

Total Leverage Ratio

     80    7.10  

Minimum Interest Coverage Ratio

     81    7.11  

Investments

     81    7.12  

Debt

     82    7.13  

Purchases, Repayments and Prepayments of Certain Indebtedness

     83   

 

ARTICLE VIII.

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

  

 

 

 

 

84

 

 

  

 

8.01  

Events of Default

     84    8.02  

Remedies Upon Event of Default

     86   

 

ARTICLE IX.

 

 

 

ADMINISTRATIVE AGENT

 

  

 

 

 

 

86

 

 

  

 

9.01  

Appointment and Authority

     86    9.02  

Rights as a Lender

     87    9.03  

Exculpatory Provisions

     87    9.04  

Reliance by Administrative Agent

     87    9.05  

Delegation of Duties

     88    9.06  

Resignation or Removal of Administrative Agent

     88   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

9.07  

Non-Reliance on Administrative Agent and Other Lenders

     89    9.08  

No Other Duties, Etc

     89    9.09  

Administrative Agent May File Proofs of Claim

     90    9.10  

Collateral and Guaranty Matters

     90   

 

ARTICLE X.

 

 

 

MISCELLANEOUS

 

  

 

 

 

 

91

 

 

  

 

10.01  

Amendments, Etc

     91    10.02  

Notices and Other Communications; Electronic Communication

     93    10.03  

No Waiver; Cumulative Remedies

     95    10.04  

Attorney Costs, Expenses and Taxes

     95    10.05  

Indemnification by the Borrowers; Reimbursement and Indemnification by Lenders

     95    10.06  

Payments Set Aside

     98    10.07  

Successors and Assigns

     98    10.08  

Confidentiality

     103    10.09  

Set-off

     104    10.10  

Interest Rate Limitation

     104    10.11  

Counterparts

     105    10.12  

Integration

     105    10.13  

Survival of Representations and Warranties

     105    10.14  

Severability

     105    10.15  

Replacement and Removal of Lenders

     105    10.16  

Governing Law; Jurisdiction; Waiver of Venue

     107    10.17  

Waiver of Right to Trial by Jury

     107    10.18  

No Advisory or Fiduciary Responsibility

     108    10.19  

USA PATRIOT Act Notice

     108    10.20  

ENTIRE AGREEMENT

     108   

 

ARTICLE XI.

 

 

 

SUBSIDIARY GUARANTEE

 

  

 

 

 

 

109

 

 

  

 

11.01  

Subsidiary Guarantee

     109    11.02  

Waiver of Subrogation

     109    11.03  

Amendments, etc. with respect to the Subsidiary Guaranteed Obligations

     109    11.04  

Guarantee Absolute and Unconditional

     110    11.05  

Reinstatement

     111    11.06  

Payments

     111    11.07  

Remedies

     111    11.08  

Rights of Contribution

     112    11.09  

Additional Subsidiary Guarantors

     112   

 

ARTICLE XII.

 

 

 

CO-BORROWER GUARANTEE

 

  

 

 

 

 

113

 

 

  

 

12.01  

Co-Borrower Guarantee

     113    12.02  

Waiver of Subrogation

     113    12.03  

Guarantee Absolute and Unconditional

     113    12.04  

Reinstatement

     114    12.05  

Remedies

     114    12.06  

Rights of Contribution

     115   

SIGNATURES

     S-1   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

SCHEDULES

 

1.02  

Certain Intercompany Restrictions (Restrictions on Ability of Subsidiaries to
Pay Dividends, etc.)

   2.01  

Commitments and Pro Rata Shares

   5.01  

Subsidiaries

   5.06  

Litigation

   5.08  

Environmental Matters

   7.01  

Existing Liens

   7.11  

Existing Investments

   7.12  

Existing Indebtedness

   10.02  

Administrative Agent’s Office, Certain Addresses for Notices

  

EXHIBITS

Form of

 

A-1  

Loan Notice

   A-2  

Swing Line Loan Notice

   B-1  

Loan Note

   B-2  

Swing Line Note

   C  

Compliance Certificate

   D  

Assignment and Assumption Agreement

   E  

Intercompany Subordination Agreement

   F  

Subsidiary Guarantee Joinder

   G  

Security Agreement

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 13, 2013 is made
and entered into by and among MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Parent Borrower”), MIDCOAST OPERATING, L.P., a Texas limited
partnership (the “Opco Borrower” and, collectively with the Parent Borrower, the
“Borrowers”, and individually, a “Borrower”), the Subsidiary Guarantors, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender, and an L/C Issuer.

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders are willing to do so, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Assets” has the meaning set forth in the definition of “Incremental
EBITDA”.

“Acquired Subsidiary” has the meaning set forth in the definition of
“Incremental EBITDA”.

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of property or assets (other
than capital expenditures or acquisitions of inventory or supplies in the
ordinary course of business) constituting all or substantially all of the assets
of, or a business unit or division of, another Person or at least a majority of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

“Acquisition Period” means the period beginning with the date of payment of the
purchase price for a Specified Acquisition (the “Acquisition Closing Date”) and
continuing through the earliest of (a) the last day of the second fiscal quarter
following the quarter in which the Acquisition Closing Date occurs, (b) the date
designated by the Parent Borrower as the termination date of such Acquisition
Period, or (c) the Quarter End Date on which the Parent Borrower is in
compliance with Section 7.09 as such compliance is determined as if such period
was not an Acquisition Period. As used in this definition, “Specified
Acquisition” means any one or more transactions (x) consummated during a
consecutive 9-month period pursuant to which the Parent Borrower or one or more
of its Subsidiaries, or any combination of the foregoing, directly or
indirectly, whether in the form of capital expenditure, an investment, a merger,
a consolidation, an amalgamation or otherwise and whether through a solicitation
of tender of equity interests, one or more negotiated block, market, private or
other transactions, or any combination of the foregoing, acquires for an
aggregate purchase price of not less than $50,000,000 (i) all or substantially
all of the business or assets of any other Person or operating division or
business unit of any other Person or (ii) more than 50% of the equity interests
in any other Person, and (y) designated by the Parent Borrower to the
Administrative Agent as a

 

1



--------------------------------------------------------------------------------

“Specified Acquisition” (such designation may be made at any time during an
Acquisition Period that began on the Acquisition Closing Date for such Specified
Acquisition); provided that following a designation of a Specified Acquisition,
the Parent Borrower may not designate a subsequent Specified Acquisition unless,
after the end of the most recent Acquisition Period there shall have occurred at
least one Quarter End Date on which the Parent Borrower is in compliance with
Section 7.09, as such compliance is determined as if such period was not an
Acquisition Period. As used in this definition, “Quarter End Date” means the
last date of a fiscal quarter.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent to be completed by the Lenders.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent permitted hereby) and each Arranger, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” means at any time the sum of the Commitments of all the
Lenders under this Agreement.

“Applicable Percentage” means Pro Rata Share.

“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a)(i), as set
forth below:

 

Applicable Rate

Pricing

Level

   Total Leverage
Ratio    Applicable Rate for
Base Rate Loans   Applicable Rate for
Eurodollar Loans
and Applicable Rate
for Letters of Credit   Commitment
Fee

I

   > 4.50 : 1.00    1.75%   2.75%   0.500%

II

   > 4.00 : 1.00
but £4.50: 1.00    1.50%   2.50%   0.500%

 

2



--------------------------------------------------------------------------------

Applicable Rate

Pricing

Level

   Total Leverage
Ratio    Applicable Rate for
Base Rate Loans   Applicable Rate for
Eurodollar Loans
and Applicable Rate
for Letters of Credit   Commitment
Fee

III

   > 3.50 : 1.00
but £4.00: 1.00    1.25%   2.25%   0.375%

IV

   > 3.00 : 1.00
but £3.50:1.00    1.00%   2.00%   0.375%

V

   £ 3.00 : 1.00    0.75%   1.75%   0.300%

The Applicable Rate in effect from the Closing Date through the date on which
the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a)(i) for the fiscal quarter ending September 30, 2013 shall be
determined based upon Pricing Level IV. Thereafter, the Applicable Rate shall be
determined and adjusted quarterly on the date (each a “Calculation Date”) ten
(10) Business Days after the day by which the Parent Borrower is required to
provide a Compliance Certificate pursuant to Section 6.02(a)(i) for the most
recently ended fiscal quarter of the Parent Borrower and shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Parent Borrower preceding the applicable Calculation
Date as reflected in the applicable Compliance Certificate; provided that if the
Parent Borrower fails to provide the Compliance Certificate as required by
Section 6.02(a)(i) for the most recently ended calendar quarter of the Parent
Borrower preceding the applicable Calculation Date (including if the Parent
Borrower fails to deliver the Compliance Certificate for the fiscal quarter
ended September 30, 2013 as required by Section 6.02(a)(i)), the Applicable Rate
from such Calculation Date shall be based on Pricing Level I until such time as
an appropriate Compliance Certificate is provided, at which time the Pricing
Level shall be determined by reference to the Total Leverage Ratio as of the
last day of the most recently ended calendar quarter of the Parent Borrower
preceding such Calculation Date. The Applicable Rate shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Rate shall be applicable to all Credit Extensions then existing or
subsequently made or issued.

Notwithstanding the foregoing, prior to the date the Parent Borrower receives an
Investment Grade Rating, in the event that any financial statement or Compliance
Certificate delivered pursuant to Section 6.01 or 6.02(a)(i) is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Commitments are in effect, or (iii) any Credit Extension is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(A) the Parent Borrower shall promptly (but in any event within five
(5) Business Days thereafter) deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (B) the Applicable Rate for
such Applicable Period shall be determined as if the Total Leverage Ratio in the
corrected Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrowers shall within such five (5) Business Day period and
retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable Rate
for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.13; provided that the
obligations under this paragraph shall not apply

 

3



--------------------------------------------------------------------------------

to any inaccuracy contained in a Compliance Certificate if such inaccuracy
resulted from a change in GAAP. Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 2.08(b) and
8.02 nor any of their other rights under this Agreement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Arranger” means either Merrill Lynch, Pierce, Fenner & Smith Incorporated or
Citigroup Global Markets Inc., in their respective capacities as co-arrangers
and joint bookmanagers. As used herein, the term “Arranger” shall mean “each
Arranger” or the “applicable Arranger” as the context may require.

“Assignee Conditions” means, in relation to any Approved Fund that is
financially capable of performing the obligations of a Lender under this
Agreement, the conditions as follows: (i) if a Lender assigns to such an
Eligible Assignee less than all of its Commitment and the Loans at the time
owing to it (or a participation in its L/C Obligations), any right of such
assigning Lender and such assignee to vote as a Lender, or any other direct
claim or right against the Borrowers in relation to this Agreement, shall be
uniformly exercised or pursued by such assigning Lender and such assignee; and
(ii) such assignee shall not be entitled to payment from any Borrower under
Article III of amounts in excess of those payable to such Lender assignor under
such Article (determined without regard to such assignment or transfer).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel but expressly excludes the allocated cost of internal
legal services and all disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated statements of
financial position of the Opco Borrower for the fiscal year ended December 31,
2012, and the related consolidated statements of comprehensive income, partners’
capital and cash flows for such fiscal year of such Person.

“Bank of America” means Bank of America, N.A.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Daily Floating Eurodollar Rate for a one month period
for such day (or if such day is not a Business Day, the

 

4



--------------------------------------------------------------------------------

immediately preceding Business Day) plus 1%. Such prime rate is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced prime rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning set forth in the introductory
paragraph hereto, and includes their respective successors and assigns permitted
hereby, if any, and, as context may require, shall refer to the applicable
Borrower.

“Borrower Guarantee” has the meaning set forth in Section 12.01.

“Borrower Materials” has the meaning set forth in Section 6.02(c).

“Borrower Obligations” has the meaning set forth in Section 12.01.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in the State where the Administrative Agent’s Office is located or in the
State of New York, and if such day relates to any Eurodollar Rate Loan, it must
also be a day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP, other than any Operating Lease.

“Capital Stock” means shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Capital Stock, to
the extent such holder has not so converted such debt security).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for the L/C Obligations, Obligations
in respect of Swing Line Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances, or, if the L/C Issuer or the Swing Line Lender benefitting
from such collateral shall agree, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender, as
applicable (which documents are hereby consented to by the Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” shall mean the failure of (i) Midcoast Holdings, L.L.C., a
Delaware limited liability company, or any other Person, in each case during the
period that such Person is the general partner of the Parent Borrower, to be
controlled, directly or indirectly, by EEP or Enbridge, or both of them or
(ii) the general partner of the Opco Borrower to be wholly-owned, directly or
indirectly, by the Parent Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 (or as otherwise
provided in Section 4.01 or, in the case of Section 4.01(b), waived by the
Person entitled to receive the applicable payment).

“Code” means the Internal Revenue Code of 1986.

“Collateral Agreements” has the meaning set forth in Section 6.13(a).

“Collateral Period” means the period commencing on the Initial Collateral
Delivery Date and to and through, and ending on, the Collateral Release Date.

“Collateral Release Date” has the meaning set forth in Section 6.13(b).

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes party hereto, as applicable, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement.

“Committed Loan” has the meaning set forth in Section 2.01.

“Compensation Period” has the meaning set forth in Section 2.12(d)(i).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

6



--------------------------------------------------------------------------------

“Consenting Lenders” has the meaning set forth in Section 2.14(b).

“Consolidated” or “consolidated” when used with reference to a Subsidiary or an
Unrestricted Subsidiary means that such Subsidiary or Unrestricted Subsidiary is
consolidated for financial reporting purposes in accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Parent Borrower and its
Subsidiaries (for the avoidance of doubt, excluding the Unrestricted
Subsidiaries) on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period, plus (b) (i) Consolidated Interest
Expense deducted in determining such Consolidated Net Income, (ii) the amount of
taxes, based on or measured by income, used or included in the determination of
Consolidated Net Income, (iii) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income, (iv) the amount of
any onetime costs incurred in connection with the initial public offering of the
Parent Borrower’s equity securities, this Agreement and the initial Loan
Documents and its and its Subsidiaries’ credit support arrangements with its
Affiliates and (v) non-cash operating expenses in an aggregate amount not to
exceed $25,000,000 in any period; provided that for purposes of the foregoing,
Consolidated Net Income and Consolidated Interest Expense shall be adjusted with
respect to net income and expenses of non-Wholly-Owned Subsidiaries (other than
the Opco Borrower), to the extent not already excluded from Consolidated Net
Income, to reflect the applicable Borrower’s pro rata ownership interest
therein. For purposes of any calculations under the Loan Documents, Consolidated
EBITDA shall be deemed to be: $49,300,000 for the fiscal quarter ending June 30,
2013, $67,900,000 for the fiscal quarter ending March 31, 2013 and $74,800,000
for the fiscal quarter ending December 31, 2012. If any Subsidiary is an
Excluded Subsidiary on both (i) the last day of a Subject Period and (ii) on the
date (as used in this paragraph, the “Determination Date”) that is the earlier
of (x) the date that the Parent Borrower delivers a Compliance Certificate
pursuant to Section 6.02(a)(i) for such Subject Period and (y) the date that the
Parent Borrower is required to deliver such Compliance Certificate pursuant to
Section 6.02(a)(i), then the net income of such Subsidiary shall not be included
in the calculation of Consolidated Net Income for such Subject Period and such
Subsidiary’s interest expense, income taxes, depreciation and amortization shall
not be added to Consolidated Net Income pursuant to clause (b) above. If a
Subsidiary is not an Excluded Subsidiary on the last day of the Subject Period,
or if such Subsidiary is an Excluded Subsidiary on the last day of a Subject
Period but is no longer an Excluded Subsidiary on the Determination Date, then
such Subsidiary will not be considered an Excluded Subsidiary during any part of
the Subject Period, its net income will be included in the calculation of
Consolidated Net Income for the Subject Period to the same extent as if it had
not been an Excluded Subsidiary during any part of the Subject Period, and its
interest expense, income taxes, depreciation and amortization will be added to
Consolidated Net Income pursuant to clause (b) above. For the avoidance of
doubt, and by way of an example (but not exhaustive of all other applicable
examples), the EBITDA for a Subject Period which is attributable to a
Subsidiary, that at any time during that Subject Period was an Excluded
Subsidiary, shall nonetheless be included in the Consolidated EBITDA for such
Subject Period if, on either the last day of the Subject Period or the
Determination Date such Subsidiary is, for whatever reason, no longer an
Excluded Subsidiary, including by reason of discharging the Indebtedness that
imposed the applicable Excluded Subsidiary Transfer Restriction or Excluded
Subsidiary Transfer Restrictions or having otherwise terminated the application
of all related provisions that imposed such restriction or restrictions.

“Consolidated Funded Debt” means, as of any date of determination, for the
Parent Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) on a consolidated basis, the sum of (without
duplication) the following: (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed

 

7



--------------------------------------------------------------------------------

money (including all Obligations hereunder) and, without duplication,
Indebtedness of the type described in clause (c) of the definition thereof and
Indebtedness under the Working Capital Agreement; (b) that portion of
obligations with respect to Capital Leases that are capitalized in the
consolidated balance sheet of the Parent Borrower and its Subsidiaries;
(c) Financial Support Obligations and (d) without duplication, the unpaid
principal amount of all Guarantee Obligations with respect to Indebtedness of
the type specified in subsections (a) and (b) above of Persons other than the
Parent Borrower or any of its Subsidiaries; excluding in all cases to the extent
included in Consolidated Funded Debt (i) Financial Support Obligations to the
extent constituting Qualifying Subordinated Indebtedness and (ii) to the extent
included in any of subsections (a) through (c) above, Designated Hybrid
Securities.

“Consolidated Interest Expense” means, for any period, total interest expense of
the Parent Borrower and its Subsidiaries (for the avoidance of doubt, excluding
the Unrestricted Subsidiaries) for such period determined on a consolidated
basis in accordance with GAAP as set forth in the Parent Borrower’s consolidated
income statement for such period; provided that there shall be excluded, without
duplication, from such determination (to the extent otherwise included therein)
the amount of interest payable by the Parent Borrower or any Subsidiary which is
not paid as a result of the operation of terms of any subordination agreement to
which the Parent Borrower or such Subsidiary is a party, until such interest is
paid.

“Consolidated Net Income” means, for any period, the net income of the Parent
Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) from continuing operations (excluding gains or losses
resulting from mark to market activity as a result of the implementation of
Statement of Financial Accounting Standard 133, as amended) before extraordinary
items (excluding gains or losses from Dispositions of assets) for that period
determined on a consolidated basis; provided, for the purposes of the definition
of Consolidated Operating Income, Consolidated Net Income shall be calculated by
including the Unrestricted Subsidiaries.

“Consolidated Net Worth” means, as to the Parent Borrower at any date, the sum
of (i) the amount of partners’ capital of the Parent Borrower determined as of
such date in accordance with GAAP; and (ii) Designated Hybrid Securities;
provided, there shall be excluded, without duplication, from such determination
(to the extent otherwise included therein) the amount of accumulated other
comprehensive gain or loss as of such date determined in accordance with GAAP.

“Consolidated Operating Income” means, for any period, (i) the sum of
Consolidated Net Income and Consolidated Interest Expense for such period less
(ii) the sum of consolidated interest income and consolidated income classified
as “Other” for such period, and in each of the foregoing instances,
“consolidated” refers to the Parent Borrower, its Subsidiaries and Unrestricted
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its (a) outstanding Committed Loans and
(b) participations in L/C Obligations and Swing Line Loans.

 

8



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swing
Line Borrowing, or (c) an L/C Credit Extension.

“Daily Floating Eurodollar Rate” means, with respect to any Swing Line Loan or
any Base Rate Loan that is accruing interest based on clause (c) of the
definition of Base Rate, for each day that it is a Daily Floating Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is reasonably approved
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations of LIBOR
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m. (London time) on such day (if such day is a Business Day) or the
immediately preceding Business Day (if such day is not a Business Day), for U.S.
dollar deposits with a term equivalent to one (1) month; provided that to the
extent a comparable or successor rate is so approved by the Administrative Agent
in connection herewith, the approved rate shall be applied to the applicable
Interest Period in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied to the applicable
Interest Period as otherwise reasonably determined by the Administrative Agent.

“Daily Floating Eurodollar Rate Loan” means a Loan that bears interest at a rate
based upon the Daily Floating Eurodollar Rate.

“Debt Rating” means, as of any date of determination, the rating as determined
and publicly announced by any Rating Agency of the Parent Borrower’s
non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, including without limitation, the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded, or (ii) pay to the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when required to be paid by it hereunder, (b) has notified the
Borrowers, the Administrative Agent, any L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
two Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply

 

9



--------------------------------------------------------------------------------

with its prospective funding obligations hereunder (provided, that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrowers, each L/C Issuer, the Swing Line Lender and each Lender.

“Designated Hybrid Securities” means at the end of any fiscal quarter, the
outstanding Hybrid Securities of the Borrowers at such time in a face amount
that does not exceed, in the aggregate 15% of Total Capitalization at such time.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution” for any Person means, with respect to any Capital Stock issued by
such Person, (a) the retirement, redemption, purchase, or other acquisition for
value of any such Capital Stock, (b) the declaration or payment of any dividend
on or with respect to any such Capital Stock, and (c) any other payment by such
Person with respect to such Capital Stock.

“Dollar” and “$” means lawful money of the United States of America.

“EBITDA” means for any period and for any Person and its consolidated
Subsidiaries the sum of (a) net income of such Person and its consolidated
Subsidiaries from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from dispositions of assets), and (b) to the extent
deducted in determining net income of such Person and its consolidated
Subsidiaries (i) all interest expense plus the portion of rent expense of such
Person under capitalized leases that is treated as interest in accordance with
GAAP, and (ii) the amount of taxes, based on or measured by income, (iii) the
amount of depreciation and amortization expense, in each case of such Person and
its consolidated Subsidiaries for such period.

“EEP” means Enbridge Energy Partners, L.P., a Delaware limited partnership.

“Eligible Assignee” means any Person that meets all of the requirements to be an
assignee under Section 10.07(b)(iii), and is not precluded by
Section 10.07(b)(v), 10.07(b)(vi) or 10.07(b)(vii) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

10



--------------------------------------------------------------------------------

“Enbridge” means Enbridge, Inc., a corporation incorporated under the federal
laws of Canada.

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“EPRM” means Enbridge Partners Risk Management, L.P., a Delaware limited
partnership, and a Wholly-Owned Subsidiary.

“EPRM Swap Contracts” means Swap Contracts to which EPRM is a counterparty,
provided that (a) no other Subsidiary of a Borrower is a counterparty thereto or
has Guarantee Obligations with respect thereto, (b) EPRM engages in no business
other than the entry into Swap Contracts and related documents, instruments and
agreements, and the performance of obligations and duties, the taking of
actions, and the exercise of rights, privileges, interests or benefits under and
incidental thereto, and (c) EPRM’s assets consist solely of Swap Contracts and
related documents, instruments and agreements, and rights, privileges, interests
and benefits thereunder, and other assets related to, or needed or needful for,
the performance of obligations, taking of actions or exercise of rights,
privileges, interests or benefits thereunder or arising under, or in connection
with, revenues and operations with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any rules
and regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the incurrence by a Borrower of liability with respect to a withdrawal by a
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a
Borrower of liability with respect to a complete or partial withdrawal by a
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the incurrence by a Borrower of
liability with respect to the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the incurrence by a Borrower of liability with
respect to an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; and with respect to each of the occurrences described in the presiding
clauses (a) through (g), which could reasonably be expected to have a Material
Adverse Effect.

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate, as the case may be.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Fixed Period Eurodollar Rate Loan or a Daily
Floating Eurodollar Rate Loan. Each reference to Eurodollar Rate Loan when used
in connection with Committed Loans shall mean a Fixed Period Eurodollar Rate
Loan. Each reference to Eurodollar Rate Loan when used in connection with Swing
Line Loans shall mean a Daily Floating Eurodollar Rate Loan.

“Event of Default” means any of the events or circumstances set forth in Article
VIII.

“Excess Swap Termination Value” means, as of any quarter-end date of
determination, an amount equal to the excess of (a) the net aggregate Swap
Termination Value as of such quarter-end date of (i) all Swap Contracts (other
than EPRM Swap Contracts) pursuant to which one or more Subsidiaries of the
Parent Borrower are obligated as a counterparty and for which no other
Subsidiary of the Parent Borrower has a Guarantee Obligation with respect
thereto, and (ii) all Swap Contracts for which one or more Subsidiaries of the
Parent Borrower has a Guarantee Obligation, in each case without duplication of
any such Swap Contracts and Guarantee Obligations with respect thereto over
(b) $150,000,000; provided that Excess Swap Termination Value shall exclude the
net aggregate Swap Termination Value of Swap Contracts referred to in clause
(a)(i) above to the extent that the obligations in respect of such Swap
Contracts are supported by letters or credit for which EEP is the account party
or parental guarantees of EEP so long as any reimbursement obligations of the
Parent Borrower and its Subsidiaries in respect of such letters of credit or
parental guarantees constitute Qualifying Subordinated Indebtedness.

“Excluded Collateral” means (without duplication) assets and properties (a) that
shall at all times constitute no more than 10% of the consolidated tangible
assets of the Borrower and its Subsidiary Guarantors; (b) consisting of motor
vehicles and other certificated equipment, rolling stock, accounts (checking,
savings, deposit or otherwise) maintained solely in relation to employee wages
and benefits or in which deposits entirely belonging to third parties are
maintained or escrow accounts and fiduciary or trust accounts, (c) consisting of
any voting Capital Stock of any Subsidiary that is not organized in the United
States whose Capital Stock is owned directly by a Borrower or a Domestic
Subsidiary in excess of 65% of the total outstanding amount of any class of
voting Capital Stock of such Subsidiary and any Capital Stock of any Subsidiary
that is not organized in the United States whose Capital Stock is not owned
directly by a Borrower or a Domestic Subsidiary, (d) any permit, lease, license,
contract or other agreement to which any Loan Party is a party and any property
of any Loan Party subject to a purchase money Lien, Capital Lease or similar
arrangement permitted under this Agreement and, in each case, such Loan Parties’
rights and interests therein, to the extent that the grant of a security
interest thereon (i) shall constitute or result in a breach of, a default under,
an invalidation of, a termination of, or the unenforceability of any right of
such Loan Party under, such permit, lease, license, contract or other agreement
or the agreement governing such purchase money Lien, Capital Lease or similar
arrangement, or (ii) requires the consent of, or creates a right of termination
in favor of, any Person (other than such Loan Party) with respect to such
permit, lease, license, contract or other agreement or such agreement governing
such purchase money Lien, Capital Lease or similar arrangement; provided,
however, that the Springing Lien Collateral shall include (and such security
interest shall attach and this definition of Excluded Collateral shall not then
include) immediately at such time as the contractual or legal provisions
referred to above shall no longer be applicable and to the extent severable, and
shall attach immediately to any portion of such permit, lease, license, contract
or other agreement or such property subject to a purchase money Lien, Capital
Lease or similar arrangement, as applicable, not subject to the provisions
specified in clauses (i) and (ii) above, (e) any other property of any Loan
Party and such Loan Party’s rights and interests therein, to the extent that the
grant of a security interest hereunder thereon is prohibited by, or a violation
of, applicable law, and (f) otherwise constituting Excluded Collateral as agreed
the Administrative Agent and Parent Borrower;

 

12



--------------------------------------------------------------------------------

provided that the exclusions referred to in clauses (d) through (e) shall not
apply to the extent that such laws, rules, regulations, agreements, terms or
provisions referred to therein would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law (including any debtor relief
law or principle of equity); provided, further that the exclusions referred to
in clause (d) of this definition shall not include any proceeds (as defined in
the Uniform Commercial Code of any relevant jurisdiction) of such permit, lease,
license, contract or other agreement or property, unless any assets constituting
such proceeds are themselves subject to the exclusions set forth in any of
clauses (a) through (e) above. For the avoidance of doubt, insurance proceeds
payable to the Parent Borrower or any of its Subsidiaries shall be received by
any of them, as applicable, to the extent they constitute Springing Lien
Collateral, and may be reinvested (by means of replacements, acquisition,
repair, improvement, construction or development) in assets (including Capital
Stock of a Person) in accordance with the terms of this Agreement.

“Excluded Default” means an Event of Default arising out of the failure by the
Company to comply with each of the following: Section 6.02, Section 6.03(b),
(c) or (d) and Section 6.04.

“Excluded Subsidiary” means any Subsidiary which is subject to any Excluded
Subsidiary Transfer Restrictions; provided, however, that a Subsidiary that is
subject to Excluded Subsidiary Transfer Restrictions will not be deemed to be an
Excluded Subsidiary by reason of such Excluded Subsidiary Transfer Restrictions
if, after giving effect thereto, such Subsidiary is permitted to make the
payments, loans, advances and transfers of the type described in clauses (i),
(ii), (iii) and (iv) of the definition of Intercompany Restrictions to a
Borrower or to at least one other Subsidiary that is not subject to any Excluded
Subsidiary Transfer Restrictions that restrict such Subsidiary’s ability to make
such payments, loans, advances and transfers to a Borrower.

“Excluded Subsidiary Transfer Restrictions” means restrictions of the type
described in clauses (i), (ii), (iii), or (iv) of the definition of Intercompany
Restrictions, other than (I) restrictions of the type described in clause
(iv) which are otherwise excepted by any of clauses (d), (e), (f), (g), or
(h) of the definition of Intercompany Restrictions, or (II) which would be
Intercompany Restrictions absent the exception set forth in clause (c) of the
definition of Intercompany Restrictions.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall net income or profits (however denominated), and franchise taxes
imposed on it (in lieu of or in addition to net income taxes), in each case, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which a Borrower is located or described in
subclause (a) of this definition, (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender, any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 10.15) pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office), except to the extent that such Foreign Lender (or its

 

13



--------------------------------------------------------------------------------

assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e), and (e) any
United States withholding tax imposed pursuant to FATCA.

“Extension Effective Date” has meaning set forth in Section 2.14(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated August 16, 2013, among the Parent
Borrower, the Administrative Agent and Merrill Lynch Pierce Fenner & Smith
Incorporated.

“Financial Support Agreement” has the meaning set forth in the definition of
“Support Agreements”.

“Financial Support Obligations” means any Indebtedness of the Parent Borrower or
any of its Subsidiaries owing to any Affiliate (other than a Loan Party) from
time to time under the Support Agreements or evidenced by or arising pursuant to
any instruments, loan agreements, accounting entries, ledger balances, advances,
inter-company loans (regardless of whether documented or not), guarantees,
reimbursement agreements or any other agreements.

“Financing Vehicle” has the meaning set forth in the definition of “Hybrid
Securities.”

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is reasonably
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that to the extent a comparable or successor rate is so
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied to the applicable Interest Period in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied to the applicable Interest Period as otherwise reasonably
determined by the Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Form S-1” means the Registration Statement on Form S-1 of the Parent Borrower
filed with the SEC on June 14, 2013, as amended by Amendment No. 1 filed on
August 7, 2013, by Amendment No. 2 filed on September 3, 2013, by Amendment
No. 3 filed on September 27, 2013 and as may be further amended on or prior to
the Closing Date.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateral has been provided in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by the Swing Line Lender other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateral has been provided in accordance
with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Midcoast Holdings, L.L.C., a Delaware limited liability
company, and after the date hereof, any one or more other Persons controlled,
directly or indirectly, by EEP or Enbridge, or both of them, that shall succeed
Midcoast Holdings, L.L.C. in the capacity as general partner of the Parent
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary

 

15



--------------------------------------------------------------------------------

obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligees
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligees against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person; provided, however,
that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Hybrid Securities” means any trust preferred securities or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions issued by a Borrower
or a Financing Vehicle. “Financing Vehicle” means a business trust, limited
liability company, limited partnership or similar entity (i) substantially all
of the common equity, general partner or similar interests of which are owned
(either directly or indirectly through one or more Wholly-Owned Subsidiaries) at
all times by a Borrower, (ii) that has been formed for the sole purpose of
issuing trust preferred securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
a Borrower and (B) payments made from time to time on such subordinated debt. In
order for any trust preferred securities or deferrable interest subordinated
debt to be considered “Hybrid Securities” for purposes of this Agreement, not
later than 20 Business Days prior to the delivery of any Compliance Certificate
(or such shorter time period as may be agreed by the Administrative Agent), if a
Borrower or any Financing Vehicle has issued any trust preferred securities or
deferrable interest subordinated debt that it intends to treat as Hybrid
Securities in connection with the calculations set forth on such Compliance
Certificate, a Borrower shall have delivered to the Administrative Agent
information sufficient to demonstrate that the terms of such trust preferred
securities or deferrable interest subordinated debt, as the case may be, meet
the criteria set forth in this definition.

“Increase Effective Date” has the meaning set forth in Section 2.15(d).

“Incremental EBITDA” means, (i) as to any Person which becomes a Subsidiary (an
“Acquired Subsidiary”) as a result of an acquisition by the Parent Borrower or a
Subsidiary of such Acquired Subsidiary, EBITDA of such Person for the four full
quarters ending immediately prior to the acquisition of such Acquired
Subsidiary, or (ii) in regard to the acquisition of all or substantially all of
the business or assets of any Person or the operating division or business unit
of any Person (an “Acquired Asset”) by the Parent Borrower or a Subsidiary,
EBITDA with respect to the Acquired Asset for the four full quarters ending
immediately prior to the acquisition of such Acquired Asset, as reasonably
determined by the Parent Borrower and reasonably acceptable to the
Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) whether or not so included as liabilities in accordance with GAAP, (i) all
obligations of such Person to pay the deferred purchase price of property or
services except trade accounts payable arising in the ordinary course of
business of such Person, and (ii) Indebtedness of others of the type referred to
in clauses (a), (b) and (d) of this definition (excluding prepaid interest
thereon) secured by a Lien on property of such Person (including Indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, but in amount not to exceed the lesser of the amount of such other
Person’s such indebtedness or the fair market value of such property at the
relevant date of determination, excluding, however, from this clause (ii), any
Liens on any property of a Person consisting of Capital Stock in an Unrestricted
Subsidiary of such Person which secures Indebtedness otherwise non-recourse to
such Person;

(d) Capital Leases;

(e) all Guarantee Obligations of such Person in respect of any of the foregoing;
and

(f) obligations of such Person under Swap Contracts, and Guarantee Obligations
of such Person in respect of Swap Contracts, but only to the extent of Excess
Swap Termination Value.

For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, (i) the Indebtedness of any partnership or joint venture in which
such Person is a general partner or a joint venturer, unless such Indebtedness
is expressly made non-recourse to such Person by its governing agreements and
applicable Law except for customary exceptions acceptable to the Required
Lenders and (ii) the obligations of such Person owing to any Affiliates of such
Person under the Support Agreements. The amount of any Capital Lease as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date. The amount of any net obligation under any Swap
Contract, and the amount of any Guarantee Obligations in respect of any Swap
Contract, on any date shall be deemed to be the Swap Termination Value of such
Swap Contract as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.05(a).

“Initial Collateral Delivery Date” has the meaning set forth in Section 6.13(a).

“Initial Debt Rating” means the first Debt Rating assigned by a Rating Agency
after the date of this Agreement.

 

17



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other Debtor Relief Law with respect
to a Borrower or any Subsidiary Guarantor or for property or assets of a
Borrower or any Subsidiary Guarantor, (b) any voluntary or involuntary
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for a Borrower or any Subsidiary Guarantor or for property or
assets of a Borrower or any Subsidiary Guarantor, (c) any voluntary or
involuntary dissolution, winding-up, readjustment or liquidation of a Borrower
or any Subsidiary Guarantor or for property or assets of a Borrower or any
Subsidiary Guarantor, or (d) a general assignment for the benefit of creditors
by a Borrower or any Subsidiary Guarantor or for property or assets of a
Borrower or any Subsidiary Guarantor.

“Intercompany Restrictions” means, agreements governing Indebtedness that
contain terms, conditions, covenants or events of default that restrict, on
terms materially more restrictive than provided in the Loan Documents, the
ability of any Subsidiary to:

(i) pay distributions or dividends to a Borrower or any Subsidiary on its
capital stock or other equity or with respect to any other interest or
participation in, or measured by, its profits,

(ii) to pay any amounts owed to a Borrower or any Subsidiary,

(iii) to make loans or advances to a Borrower or any Subsidiary or

(iv) to transfer any of its properties or assets to a Borrower or any Subsidiary

other than restrictions existing under or by reason of:

(a) Indebtedness in effect on the Closing Date described in Schedule 1.02 and
Refinancings thereof provided that such restrictions are not amended or modified
to expand the scope thereof,

(b) applicable Laws,

(c) instruments governing Indebtedness or Capital Stock of a Person or property
acquired by a Borrower or a Subsidiary (except to the extent such Indebtedness
was incurred in contemplation of such acquisition),

(d) customary non-assignment provisions in contracts, licenses and leases
entered into in the ordinary course of business,

(e) provisions contained in documents creating Liens permitted by Section 7.01
which restrict the ability of a Borrower or a Subsidiary to transfer the assets
that are subject to such Liens,

(f) provisions in documents, other than those included in the preceding clause
(e), creating purchase money obligations for property acquired in the ordinary
course of business, which restrict the ability of a Borrower or a Subsidiary to
transfer the assets acquired with the proceeds of such purchase money financing,

(g) customary provisions in bona fide contracts for the sale of property or
assets,

(h) provisions with respect to the disposition or distribution of assets in
joint venture agreements or other similar agreements entered into in the
ordinary course of business, and

 

18



--------------------------------------------------------------------------------

(i) any Hybrid Security or indenture, document, agreement or security entered
into or issued in connection with a Hybrid Security and constituting a
restriction or condition on an issuer of any Hybrid Security from taking any of
the actions set forth in clauses (i) through (iv) above.

“Interest Payment Date” means, (a) as to any Fixed Period Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan and as to any
Lender, its Maturity Date; provided, however, that if any Interest Period for a
Fixed Period Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and as to any Lender, its
Maturity Date; and (c) as to any Daily Floating Eurodollar Rate Loan, the last
Business Day of each calendar month.

“Interest Period” means, (a) with respect to any Fixed Period Eurodollar Rate
Loan, the period commencing on the date such Fixed Period Eurodollar Rate Loan
is disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter (in each case,
subject to availability), as selected by a Borrower in its Loan Notice, or
(b) with respect to any Daily Floating Eurodollar Rate Loan, the period
commencing on the date such Daily Floating Eurodollar Rate Loan commences and
ending one Business Day thereafter; provided that:

(i) any Interest Period applicable to any Fixed Period Eurodollar Rate Loan that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

(ii) any Interest Period applicable to any Daily Floating Eurodollar Rate Loan
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day;

(iii) any Interest Period applicable to any Fixed Period Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to the provisions of clause (i) above, end
on the last Business Day of the calendar month at the end of such Interest
Period; and

(iv) no Interest Period applicable to any Loan of any Lender shall extend beyond
the Maturity Date of such Lender.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Capital Stock of another Person, (b) an Acquisition or (c) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P.

 

19



--------------------------------------------------------------------------------

“IPO” means the initial public offering of common units of the Parent Borrower,
as described in the Form S-1.

“ISP” has the meaning set forth in Section 2.03(h).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funded
participation in any Unreimbursed Amount in accordance with
Section 2.03(c)(iii).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means with respect to each Letter of Credit issued hereunder,
either Bank of America or any other Lender that has agreed to issue a Letter of
Credit at the request of a Borrower and that is reasonably acceptable to the
Administrative Agent, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. As used
herein, the term “the L/C Issuer” shall mean “each L/C Issuer” or “the
applicable L/C Issuer” or “any L/C Issuer”, as the context may require.

“L/C Issuer Commitment” means (a) with respect to Bank of America an amount
equal to $90,000,000, or such other amount (not to exceed, when added to the L/C
Issuer Commitments of all other L/C Issuers, the Aggregate Commitments) as shall
be agreed in writing from time to time by such L/C Issuer and the Borrowers
(with prompt notice to the Administrative Agent) and (b) with respect to any
other Lender which agrees to be an L/C Issuer on or after the Closing Date, the
amount (not to exceed, when added to the L/C Issuer Commitments of all other L/C
Issuers, the Aggregate Commitments) agreed in writing from time to time by such
L/C Issuer, the Borrowers and the Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus to the extent
unreimbursed, the aggregate of all Unreimbursed Amounts, including, without
duplication, all L/C Borrowings and L/C Advances. For purposes of computing the
undrawn face amount of any Letter of Credit, the face amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP (including any modification in respect of Rule
3.14 of the ISP), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.

“Lender” has the meaning set forth in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer and the Swing Line Lender.

 

20



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, a copy of which
shall be provided to the Borrowers, or such other office or offices as a Lender
may from time to time notify the Borrowers and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and on terms satisfactory to such L/C Issuer and
the requesting Borrower; provided, in the event of any conflict between such
application and agreement and the terms of this Agreement, the terms of this
Agreement shall control.

“Letter of Credit Expiration Date” means, with respect to each L/C Issuer and
each Letter of Credit issued by such L/C Issuer, the day that is seven days
prior to the later of (a) the initial Scheduled Maturity Date and (b) such
extended Scheduled Maturity Date as to which such L/C Issuer has agreed pursuant
to Section 2.14 (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning set forth in Section 2.03(i).

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge, security interest or any other
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, a deposit arrangement and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction) for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners,
including, if applicable, the interest of a purchaser of accounts receivable but
excluding the title of the lessor under any operating lease.

“Loan” means a loan made by a Lender to a requesting Borrower pursuant to
Article II of this Agreement, in the form of a Committed Loan or a Swing Line
Loan, each of the foregoing types of Loans being mutually exclusive of the other
types of Loan.

“Loan Documents” means this Agreement, each Note, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.03(g), the Fee Letter, any Subsidiary Guarantee Joinder, and any
Collateral Agreements, each Request for Credit Extension and each Compliance
Certificate.

“Loan Notice” means written or telephonic notice of (a) a Borrowing of Committed
Loans, (b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Committed Loans as the same Type, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A-1 or if
telephonic, shall be immediately followed by written notice in the form of
Exhibit A-1; provided, any such telephone notice shall be irrevocable when given
notwithstanding that it is required to be so confirmed in writing.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
prospects or

 

21



--------------------------------------------------------------------------------

assets of the Parent Borrower and its consolidated Subsidiaries (other than the
Unrestricted Subsidiaries) taken as a whole; (b) a material impairment of the
ability of any Loan Party to pay any Obligation when due or otherwise to perform
its material obligations under this Agreement or any other Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Project” means any capital construction or expansion project of a
Borrower or its Subsidiaries, the aggregate capital cost or budgeted capital
cost of which, in each case, including capital costs expended prior to the
acquisition of any such project by a Borrower or its Subsidiaries, as the case
may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project

(A) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project (or negotiated settlements in place in
connection with such Material Project which the Parent Borrower has demonstrated
to the reasonable satisfaction of the Administrative Agent have the same
effect), the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, capital costs and expenses, scheduled
Commercial Operation Date, oil and gas reserve and production estimates,
commodity price assumptions and other factors deemed appropriate by the
Administrative Agent) which may, at the Parent Borrower’s option, be added to
Consolidated EBITDA for the fiscal quarter in which construction or expansion of
such Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project (including the fiscal quarter
in which such Commercial Operation Date occurs, but without duplication of any
actual Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date (as used in this
Agreement, references to “scheduled Commercial Operation Date” mean the
scheduled Commercial Operation Date as reflected in the request from the Parent
Borrower to the Administrative Agent for approval of the applicable Material
Project EBITDA Adjustments), then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the Parent Borrower’s option, be added to actual Consolidated EBITDA for such
fiscal quarters.

 

22



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) at least 20 days prior to the delivery of any Compliance Certificate (or
such shorter time period as may be agreed by the Administrative Agent) to the
extent Material Project EBITDA Adjustments will be made to Consolidated EBITDA
in determining compliance with Section 7.09, the Parent Borrower shall have
delivered to the Administrative Agent a written request for Material Project
EBITDA Adjustments setting forth (i) the scheduled Commercial Operation Date for
such Material Project, (ii) information regarding such scheduled Commercial
Operation Date sufficient to demonstrate that such date meets the criteria sets
forth in the definition of Commercial Operation Date, (iii) pro forma
projections of Consolidated EBITDA attributable to such Material Project,
(iv) information, as applicable, regarding (A) customer contracts relating to
such Material Project (or negotiated settlements in connection with such
Material Project), (B) the creditworthiness of the other parties to such
contracts or settlements, as the case may be, (C) projected revenues from such
contracts or settlements, as the case may be, (D) projected capital costs and
expenses, (E) oil and gas reserve and production estimates, and (F) commodity
price assumptions, and (v) such other information previously requested by the
Administrative Agent which it reasonably deemed necessary to approve such
Material Project EBITDA Adjustments, and

(b) prior to the date any Compliance Certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
acquisitions pursuant to clause (1) of the definition of Pro Forma EBITDA).

“Material Subsidiary” means any Subsidiary that directly or through one or more
Subsidiaries (a) owns assets with a book value equal to 10% or more of the book
value of the consolidated assets of the Parent Borrower, its Consolidated
Subsidiaries and its Consolidated Unrestricted Subsidiaries, (b) contributed 10%
or more of Consolidated Operating Income for any fiscal quarter during the four
fiscal quarters most recently ended of the Parent Borrower, its Consolidated
Subsidiaries and its Consolidated Unrestricted Subsidiaries, or (c) is a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as amended, as such
Regulation is in effect on any date of determination. A Subsidiary will be
deemed to have become a Material Subsidiary on either (i) the date of its
acquisition or formation, if after giving effect to such acquisition or
formation, it constitutes a Material Subsidiary, as reasonably determined by the
Parent Borrower and reasonably acceptable to the Administrative Agent, or, if
applicable (ii) the 75th day following the end of each of the first 3 fiscal
quarters of the Parent Borrower or the 120th day following the end of each
fiscal year of the Parent Borrower, as applicable, if as of the immediately
preceding quarter-end or year-end, as applicable, and based on the financial
statements prepared for such ending quarterly or annual period, it constituted a
Material Subsidiary, as reasonably determined by the Parent Borrower and
reasonably acceptable to the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“Maturity Date” means with respect to a Lender (including an L/C Issuer and the
Swing Line Lender) the earlier of (i) such Lender’s Scheduled Maturity Date or
(ii) the date upon which its Commitment may be terminated in accordance with the
terms hereof.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions.

“Net Tangible Assets” means, as of any date of determination, tangible assets of
the Parent Borrower and its Subsidiaries (for the avoidance of doubt, excluding
the Unrestricted Subsidiaries) on a consolidated basis, as set forth in the
consolidated balance sheet of the Parent Borrower most recently delivered by the
Parent Borrower pursuant to Section 6.01(a) or Section 6.01(b), as the case may
be, for the Parent Borrower’s most recently completed fiscal quarter or fiscal
year, as applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning set forth in Section 2.14(a).

“Note” means, a promissory note made by the Borrower in favor of a Lender (other
than the Swing Line Lender) evidencing Loans made by such Lender, substantially
in the form of Exhibit B-1, or a promissory note made by the Borrower in favor
of the Swing Line Lender evidencing Swing Line Loans made by the Swing Line
Lender, substantially in the form of Exhibit B-2, as the context may require.

“Obligations” means all advances to, and debts, liabilities and obligations of a
Borrower arising under this Agreement and any debts, liabilities and obligations
of any Loan Party under this Agreement or any other Loan Document, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and including interest that accrues after the commencement
by or against a Borrower or any Affiliate of the Borrower of any proceeding
under any Debtor Relief Laws naming such Borrower or such Affiliate as the
debtor in such proceeding. All advances to, and debts, liabilities and
obligations of the Borrower hereunder shall be joint and several obligations of
the Parent Borrower and the Opco Borrower, and all references herein to “the” or
“a” Borrower’s obligation to pay, repay, reimburse, indemnify or to provide Cash
Collateral or other payment obligations hereunder shall refer to the obligation
of each of the Parent Borrower and the Opco Borrower, jointly and severally.

“Opco Borrower” has the meaning set forth in the introductory paragraph hereto.

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2012.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint

 

24



--------------------------------------------------------------------------------

venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Parent Borrower” has the meaning set forth in the introductory paragraph
hereto.

“Participant” has the meaning set forth in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA, and in respect of which a Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of (or
if such plan were terminated would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA at any time during the
immediately preceding five plan years.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02(c).

“Pro Forma EBITDA” means, at the time of any determination thereof, without
duplication, Consolidated EBITDA for the preceding four quarters ending on such
date (the “Subject Period”), calculated on a pro forma basis (1) at the Parent
Borrower’s option, making adjustments for Acquisitions of any Person made during
such Subject Period, to the extent not reflected in such Consolidated Net
Income, and (2) at the Parent Borrower’s option, making Material Project EBITDA
Adjustments.

 

25



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Commitments set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such share may be
adjusted as contemplated herein.

“Proposed Lender” has the meaning set forth in Section 2.15(a).

“Public Lender” has the meaning set forth in Section 6.02(c).

“Qualifying Subordinated Indebtedness” means (a) unsecured Indebtedness of a
Borrower or any other Loan Party owing to any Affiliate of a Borrower (other
than a Loan Party or an Unrestricted Subsidiary); provided that (i) such
Indebtedness has a maturity date of at least six months subsequent to the last
occurring Scheduled Maturity Date, (ii) interest accruing on such Indebtedness
is, at the option of the borrower thereunder, payable not in cash but in
additional Indebtedness of like tenor and term, (iii) no amortization of
principal of such Indebtedness is scheduled prior to the date that is at least
six months subsequent to the last occurring Scheduled Maturity Date, and (iv) no
other Subsidiary of the Borrowers has any Guarantee Obligation or other
repayment obligation with respect thereto, or (b) Indebtedness of a Borrower or
any other Loan Party owing to an Affiliate of a Borrower (other than a Loan
Party or an Unrestricted Subsidiary) under (x) the Financial Support Agreement
and (y) the Working Capital Agreement; provided that (i) such Indebtedness under
the Working Capital Agreement has a maturity date of at least six months
subsequent to the last occurring Scheduled Maturity Date, (ii) interest accruing
on such Indebtedness may, if cash payments in respect of such interest are not
permitted under the subordination agreement referred to in the final proviso of
this definition and upon at least five (5) Business Days’ advance written notice
from the obligor, be paid by such obligor not in cash but in additional
Indebtedness of like tenor and term, (iii) no amortization of principal of such
Indebtedness is scheduled prior to the date that is at least six months
subsequent to the last occurring Scheduled Maturity Date, and (iv) no other
Subsidiary of the Borrowers has any Guarantee Obligation or other repayment
obligation with respect thereto; provided further that, in the case of each of
clauses (a) and (b), such Indebtedness is expressly subordinated to the
Obligations pursuant to a subordination agreement substantially in the form of
Exhibit E hereto.

“Rating Agency” means any of Moody’s and S&P.

“Refinancing” means, with respect to any Indebtedness, the extension,
refinancing, renewal, replacement, defeasance or refunding of such Indebtedness.

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

26



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders whose Voting
Percentages aggregate to more than 50%. For purposes of determining the
“Required Lenders,” the Voting Percentage of any Defaulting Lender shall be
calculated in accordance with the definition of “Voting Percentage”.

“Responsible Officer” means any of the president, chief financial officer, chief
accountant, controller, treasurer, assistant treasurer, secretary or assistant
secretary of any Loan Party, or any general partner thereof on its behalf or any
general partner of any such general partner or any sole member thereof, as the
case may be.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof.

“Scheduled Maturity Date” means, with respect to a Lender (including each L/C
Issuer and the Swing Line Lender),                 , 2016, or such later date to
which the tenor of the Commitments may be extended with the consent of such
Lender in accordance with Section 2.14; provided that, in each case, if such
date is not a Business Day, the Scheduled Maturity Date shall be the next
preceding Business Day.

“SEC” means the Securities and Exchange Commission.

“Securitization Entity” means Enbridge Receivables (U.S.) L.L.C. or any
Affiliate thereof engaged in effecting Securitization Transactions and related
activities.

“Securitization Transaction” means any transaction in which a Borrower or a
Subsidiary sells or otherwise transfers accounts receivable or other rights to
payment (whether existing or arising in the future) and assets related thereto
to the Securitization Entity. The amount of any Securitization Transaction shall
be deemed at any time to be the uncollected amount of the accounts receivable
transferred to such purchaser(s) pursuant to such Securitization Transaction net
of any such accounts receivable that have been written off as uncollectible and
any discount in the purchase price thereof.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they are scheduled to mature in
the normal course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities as they are scheduled to mature in their
ordinary course, (c) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (d) the fair value of the assets of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person and (e) the present fair saleable value
of the assets of such Person is not less than the amount that will be required
to pay the probable liability of such Person on its debts as they become
absolute and are scheduled to mature. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Springing Lien Collateral” means all property of the Loan Parties, other than
Excluded Collateral. For the avoidance of doubt, no such property shall be
deemed to be Springing Lien Collateral until the Springing Lien Trigger Date has
occurred and such property has become

 

27



--------------------------------------------------------------------------------

subject to a Lien securing, with respect to a Borrower, the Obligations
hereunder and, with respect to the Subsidiary Guarantors, the Subsidiary
Guarantee, in each case pursuant to an executed and delivered Collateral
Agreement.

“Springing Lien Trigger Date” means the earliest date on which a Springing Lien
Trigger Event has occurred.

“Springing Lien Trigger Event” means, any of the following has occurred: (a) for
two consecutive determination dates, the Total Leverage Ratio (after giving
effect to any cure activities taken as provided in Section 7.09) is greater than
4.25 to 1.00, or 4.75 to 1.00 during an Acquisition Period, (b) an Event of
Default (other than an Excluded Default) has occurred and is continuing and has
not been waived by the Required Lenders or cured, to the extent that the Event
of Default may, by its terms, be cured; or (c) the Initial Debt Rating of each
of S&P and Moody’s is not an Investment Grade Rating.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer (without duplication) to a
Subsidiary or Subsidiaries of a Borrower. In the definition of “Unrestricted
Subsidiaries”, the term “Subsidiary” means (without duplication) each Subsidiary
of a Borrower. In all other provisions of this Credit Agreement and the other
Loan Documents, the term “Subsidiary” does not include any Unrestricted
Subsidiary.

“Subsidiary Guarantee” has the meaning set forth in Section 11.01.

“Subsidiary Guarantee Joinder” has the meaning set forth in Section 6.12.

“Subsidiary Guarantors” means, collectively, the general partner of the Opco
Borrower and any other Material Subsidiary that executes and delivers a
Subsidiary Guarantee Joinder; provided however, any Person constituting a
Subsidiary Guarantor as described in the preceding portion of this definition
shall cease to constitute a Subsidiary Guarantor when it is released from its
obligations under the Subsidiary Guarantee in accordance with Section 9.10.

“Support Agreements” means (i) that certain financial support agreement entered
into by and between EEP and the Opco Borrower, dated as of November 13, 2013
(the “Financial Support Agreement”), and (ii) that certain working capital loan
agreement dated as of November 13, 2013 between EEP and the Opco Borrower (the
“Working Capital Agreement”).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the

 

28



--------------------------------------------------------------------------------

terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of each Swap Contract, after taking
into account the effect of any netting agreement related to such Swap Contract,
(a) for any date on or after the date there has been an early termination of the
transactions under such Swap Contract and a termination value has been
determined in accordance therewith, such termination value, and (b) for any date
prior to the date referenced in clause (a) the amount determined as the
mark-to-market value for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contract (which may include any Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, at any date, the total of (i) Consolidated Funded
Debt plus (ii) Consolidated Net Worth.

“Total Leverage Ratio” has the meaning set forth in Section 7.09.

“Type” means, (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Fixed Period Eurodollar Rate Loan, and (b) with respect to a Swing
Line Loan, its character as a Base Rate Loan or a Daily Floating Eurodollar Rate
Loan.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means any Subsidiary of a Borrower that is
designated to the Administrative Agent in writing by the Parent Borrower as an
Unrestricted Subsidiary after the date hereof; provided, however, that no
Subsidiary may be designated as an Unrestricted

 

29



--------------------------------------------------------------------------------

Subsidiary if, (i) on the effective date of designation, a Default or Event of
Default has occurred and is continuing, (ii) the creation, formation or
acquisition of such Subsidiary would not otherwise be permitted under
Section 7.02 hereof, (iii) the creation, acquisition or formation of such
Subsidiary would not be permitted under any material contract or agreement to
which such Borrower is a party or (iv) based on the financial statements most
recently delivered pursuant to Section 6.01 or the good faith determination by
the Parent Borrower, such Subsidiary is a Material Subsidiary. If an
Unrestricted Subsidiaries becomes a Material Subsidiary, such Subsidiary shall
no longer be deemed an Unrestricted Subsidiary.

“Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Loans (including for purposes of this definition, such Lender’s risk
participation in outstanding Swing Line Loans), plus (B) such Lender’s Pro Rata
Share of the Outstanding Amount of L/C Obligations, then constitutes of (ii) the
Outstanding Amount of all Loans and L/C Obligations; provided, however, that if
any Lender is a Defaulting Lender, then such Lender’s Voting Percentage shall be
deemed to be zero percent (0%), and the respective Pro Rata Shares and Voting
Percentages of the other Lenders shall be recomputed for purposes of this
definition and the definition of “Required Lenders” without regard to such
Lender’s Commitment or the outstanding amount of its Loans, and L/C Advances, as
the case may be; provided further that, the amount of any risk participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

“Wholly-Owned” when used to describe a Subsidiary means that all of the Capital
Stock of such Subsidiary (other than, in the case of a Subsidiary that is not
organized in the United States, directors’ qualifying shares or shares required
by applicable Law to be held by a Person other than a Borrower or any
Subsidiary) is wholly owned by the Parent Borrower, either directly or
indirectly through another Wholly-Owned Subsidiary.

“Working Capital Agreement” has the meaning set forth in the definition of
“Support Agreements”.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

 

30



--------------------------------------------------------------------------------

(v) The verb “continue”, and its usage in correlative forms, with reference to a
Default or an Event of Default, shall mean that such Default or Event of Default
has occurred and continues and, if applicable, after the passage of the
applicable notice or cure period continues uncured, unwaived or otherwise
unremedied, or with respect to the event or circumstance giving rise thereto,
and after the passage of the applicable notice or cure period, continues
uncured, unwaived or otherwise unremedied.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Parent Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Parent Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (b) the Parent Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Parent
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to documents (including the Loan Documents) shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document, and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any related Letter of
Credit Application or other document related thereto which has been entered into
by a Borrower and the LC Issuer, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to

 

31



--------------------------------------------------------------------------------

be the maximum stated amount of and available under such Letter of Credit after
giving effect to each such increase, whether or not such maximum stated amount
is in effect at such time, other than as a result of the expiration of the
applicable Letter of Credit.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each, a “Committed Loan”) to a Borrower
from time to time on any Business Day during the period from the Closing Date to
such Lender’s Maturity Date, in an aggregate amount for all Loans to all
Borrowers not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing,
(i) the aggregate Outstanding Amount of all Loans and L/C Obligations shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, each Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing (other than an L/C Borrowing), each conversion of Committed
Loans from one Type to the other, and each continuation of Committed Loans as
the same Type shall be made upon the relevant Borrower’s irrevocable notice to
the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (i) three
Business Days prior to the requested date of any such Borrowing of, conversion
to or continuation of any such Eurodollar Rate Loans or of any conversion of any
such Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Committed Base Rate Loans. Each Borrowing of, conversion to or
continuation of any such Eurodollar Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to any such Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
shall specify (i) whether the requesting Borrower is requesting a Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Committed Loans as the same Type, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the requesting Borrower fails to specify a Type
of Committed Loan, in a Loan Notice or if the requesting Borrower fails to give
a timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made or continued as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of its Pro Rata Share of the applicable Committed Loans, and
if no timely notice of

 

32



--------------------------------------------------------------------------------

a conversion or continuation is provided by the requesting Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., New York time, on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the requesting Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of such Borrower
on the books of the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by such Borrower; provided, however, that
if, on the date of the Borrowing there are L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, and second, to the requesting Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted to Base Rate
Loans at the end of the respective Interest Periods therefor, if at the end of
such periods, a Default or an Event of Default is then in existence.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Fixed Period Eurodollar Rate Loan
upon determination of such interest rate. The determination of the Fixed Period
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. The Administrative Agent shall notify the Parent Borrower and
the Lenders of any change in its referenced prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than 5 Interest Periods in effect with respect to
Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until its Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the requesting Borrower, and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
requesting Borrower; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in, any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Outstanding Amount of all L/C Obligations and all
Loans would exceed the Aggregate Commitments, or (y) the aggregate Outstanding
Amount of the

 

33



--------------------------------------------------------------------------------

Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, would exceed such Lender’s
Commitment. Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (taking into account any extensions pursuant to
Section 2.14), unless all Lenders have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur after any
Scheduled Maturity Date applicable to any Non-Extending Lender, unless the
amount of such Letter of Credit together with all other L/C Obligations
outstanding on the date of issuance of such Letter of Credit is equal to or less
than the Aggregate Commitments of all Lenders who shall remain party, and
additional Persons who shall become Lenders party, to this Agreement subsequent
to the Scheduled Maturity Date that immediately precedes the expiry date of such
Letter of Credit;

(C) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(D) such Letter of Credit is in a face amount less than $100,000, in the case of
a commercial Letter of Credit, or $500,000, in the case of any standby Letter of
Credit, or is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless either (1) a Borrower
or the Defaulting Lender or a combination thereof has delivered Cash Collateral
to the Administrative Agent in an aggregate amount equal to such L/C

 

34



--------------------------------------------------------------------------------

Issuer’s Fronting Exposure with respect to the Defaulting Lender (after giving
effect to Section 2.16(a)(iv) and any other Cash Collateral provided with
respect to the Defaulting Lender, without duplication) or (2) such L/C Issuer
has otherwise entered into arrangements, satisfactory to such L/C Issuer with
the Borrowers or the Defaulting Lender to eliminate such L/C Issuer’s Fronting
Exposure with respect to the Defaulting Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Borrowers and/or the
Defaulting Lender to reduce such Fronting Exposure), in either case, arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has Fronting
Exposure, as it may elect; or

(F) the Outstanding Amount of the L/C Obligations under Letters of Credit issued
by such L/C Issuer would exceed such L/C Issuer’s L/C Issuer Commitment.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) If the L/C Issuer declines to issue a requested Letter of Credit for the
reasons stated in Section 2.03(a)(iii)(C), upon a Borrower’s request, the L/C
Issuer shall provide to the requesting Borrower a reasonably detailed
description of the applicable policy or policies.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; (H) if the requesting Borrower desires any
modification in respect of Rule 3.14 of the ISP, a description of such
modification; and (I) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment (including any modification in respect of Rule 3.14 of the
ISP, if so requested by the requesting Borrower); and (D) such other matters as
the L/C Issuer may require.

 

35



--------------------------------------------------------------------------------

(ii) Promptly after its receipt of a Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from a Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from the Administrative Agent (who hereby agrees to provide
prompt notice to the Borrowers) or a Borrower, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.02 shall
not then be satisfied (specifying in reasonable detail the relevant condition or
conditions not then satisfied) and such conditions or conditions, as applicable,
remain unsatisfied on such requested date of issuance or amendment, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the requesting
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the requesting Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the issuing L/C Issuer shall
notify the Parent Borrower and the Administrative Agent thereof. If the L/C
Issuer gives notice to the Parent Borrower prior to 11:00 a.m., New York time,
on the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), a Borrower shall reimburse the L/C Issuer through the
Administrative Agent, on the Honor Date, in an amount equal to the amount of
such drawing; and if such L/C Issuer shall give notice to the Parent Borrower at
or after such time, a Borrower shall make such reimbursement by 11:00 a.m., New
York time on the following Business Day. In the event that reimbursement is made
on such following day as permitted by this subsection (c)(i), interest shall be
payable by a Borrower at the rate set forth in Section 2.08(a)(ii) on the amount
of the drawing from the date on which the relevant draft is paid until the date
on which such amount is either paid in full (by payment made by a Borrower or by
a Borrowing of Base Rate Loans pursuant to this subsection (c)(i)) or is deemed
to be an L/C Borrowing pursuant to Section 2.03(c)(iii). If a Borrower fails to
so reimburse the L/C Issuer by the applicable time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and such Lender’s Pro Rata
Share thereof. In such event, the Borrower for whose account the Letter of
Credit was issued shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

36



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m., New York time, on the Business Day specified in such
notice by the Administrative Agent whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower for whose account the
Letter of Credit was issued in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, such Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Base Rate Loan pursuant to clause (ii), or L/C
Advance pursuant to clause (iii), of this Section 2.03(c) to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Lender’s obligation to make Base Rate Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of a Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall

 

37



--------------------------------------------------------------------------------

constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of L/C Advances.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s Base Rate Loan in
accordance with Section 2.03(c)(ii) or its L/C Advance in respect of such
payment in accordance with Section 2.03(c)(iii), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06, each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit that it has requested to be
issued, and to repay each L/C Borrowing and each drawing under a Letter of
Credit that is paid by a corresponding Borrowing of Loans or L/C Advances, shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that a Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such

 

38



--------------------------------------------------------------------------------

Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or any
Subsidiary, except for the gross negligence, willful misconduct or knowing
violation of Law by the L/C Issuer in connection with its payment of a Letter of
Credit.

The Borrower requesting a Letter of Credit shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower shall immediately notify the applicable L/C Issuer
and such L/C Issuer will correct such noncompliance in conformity with such
Borrower’s instruction or as otherwise agreed between such Borrower and such L/C
Issuer, subject to any required approvals of the beneficiary of such Letter of
Credit and subject to the terms hereof. The Borrowers shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is immediately given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence, willful misconduct or knowing violation of Law; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, a
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to a Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by a Borrower which a
Borrower proves were caused by the L/C Issuer’s willful misconduct, gross
negligence or knowing violation of Law or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

39



--------------------------------------------------------------------------------

(g) Cash Collateral.

(i) Certain Credit Support Events. Within one Business Day following the written
request of the Administrative Agent or any L/C Issuer (with a copy to the
Administrative Agent), (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing pursuant to Section 2.03(c)(iii) and until such borrowing has been
reimbursed or otherwise paid (including pursuant to a Borrowing), then a
Borrower shall deliver to the Administrative Agent, Cash Collateral in amount
equal to such L/C Borrowing, or (B) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, then a Borrower shall deliver to the Administrative Agent,
Cash Collateral in an amount equal to the then Outstanding Amount of all such
L/C Obligations. Section 2.03(g)(ii), Section 2.05(c), Section 2.14(c),
Section 2.16 and Section 8.02 set forth additional provisions that may require
Cash Collateral to be provided.

(ii) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any L/C Issuer or the Swing Line Lender (in each case, with a copy to
the Administrative Agent), a Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount equal to such L/C Issuers’ (and, if applicable, the
Swing Line Lender’s) Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by such Defaulting Lender).

(iii) Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and, to the extent
applicable, the Lenders, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Obligations to which
such Cash Collateral may be applied pursuant to Section 2.03(g)(iv). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided which has priority over the Administrative Agent’s claim (other than
Liens permitted pursuant to Section 7.01(b)(iii)), or that the total amount of
such Cash Collateral is less than the aggregate amount required by this
Section 2.03, Section 2.05(c), Section 2.14(c), Section 2.16 and Section 8.02,
as applicable, each Borrower or, to the extent such Cash Collateral was provided
by any Defaulting Lender, such Defaulting Lender, agrees to, promptly within one
Business Day of written demand by the Administrative Agent, remit or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral then in
the control of the Administrative Agent); provided that if any applicable
Defaulting Lender fails to provide such additional Cash Collateral, a Borrower
shall promptly within one Business Day of written demand by the Administrative
Agent provide such additional Cash Collateral.

(iv) Application. Notwithstanding anything to the contrary contained in this
Agreement, but subject to subsection (v) below, Cash Collateral provided
pursuant to this Section 2.03, Section 2.05(c), Section 2.14(c), Section 2.16 or
Section 8.02 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the L/C Obligations, Swing Line Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligations),
prior to any other application of such property as may be provided for herein.

 

40



--------------------------------------------------------------------------------

(v) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations herein secured thereby
shall be released promptly following (i) the elimination of the applicable
Fronting Exposure or payment in full of the applicable portion of all such
obligations secured thereby (including by the termination of Defaulting Lender
status of the applicable Lender or the expiration of the applicable Letters of
Credit and the payment of all L/C Obligations related thereto, as the case may
be), as applicable, or (ii) the determination by the Administrative Agent and
each L/C Issuer that there exists excess Cash Collateral; provided that, subject
to Section 2.16, the Person providing Cash Collateral and each L/C Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and any such future Fronting Exposure shall be
reduced by the amount so held; and provided, further that no Cash Collateral
furnished by or on behalf of any Borrower shall be released during the
continuance of a Default or Event of Default to the extent that there exists any
Fronting Exposure at such time, in which case, such Cash Collateral shall be
applied to reduce such Fronting Exposure in lieu of being released.

(vi) Cash Collateral (other than credit support not constituting funds subject
to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America or other institutions satisfactory to the
Administrative Agent.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and a Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance shall apply to each commercial
Letter of Credit.

(i) Letter of Credit Fees. The Parent Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued at its request equal to the Applicable Rate for Letters of Credit
multiplied by the actual daily maximum amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender shall be payable as set forth in
Section 2.16(a)(iii)(C). Such fee for each Letter of Credit shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Expiration Date. If there is any change
in the Applicable Rate during any quarter, the actual daily amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. For purposes of computing the “actual daily maximum amount available to
be drawn” under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Parent Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the applicable Fee Letter or in another agreement between a
Borrower and the applicable L/C Issuer, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between a Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit issued
at a Borrower’s request, as provided in the applicable Fee

 

41



--------------------------------------------------------------------------------

Letter or other agreement between a Borrower and the applicable L/C Issuer, due
and payable quarterly in arrears on the first Business Day after the last day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date. In addition, the Parent Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit issued at its request as from time to time in
effect. Such fees and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

  2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to each Borrower from time to time on any Business Day during the period
from the Closing Date to the Maturity Date of the Swing Line Lender in an
aggregate amount of all such Loans to the Borrowers not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
aggregate Outstanding Amount shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and provided, further, that no
Borrower shall use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and provided, further, that the Swing Line Lender
shall be under no obligation to make Swing Line Loans if any Lender at such time
is a Defaulting Lender, unless (y) the Administrative Agent has received Cash
Collateral in the amount and on the terms required by Section 2.03(g)(ii), or
(z) the Swing Line Lender is otherwise satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, each Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Borrower will have the option to choose whether the
Swing Line Loan is a (1) Base Rate Loan, or a (2) Daily Floating Eurodollar Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b) Borrowing Procedures; Conversion to Base Rate. Each Swing Line Borrowing,
and each conversion of Swing Line Borrowings from one Type to the other, shall
be made upon the requesting Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing or conversion date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing or conversion date, which shall be a
Business Day, and (iii) whether the Loan is a Base Rate Loan or a Daily Floating
Eurodollar Rate Loan. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed

 

42



--------------------------------------------------------------------------------

by a Responsible Officer of the requesting Borrower. Promptly after receipt by
the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the requesting
Borrower at its office by crediting the account of such Borrower on the books of
the Swing Line Lender in immediately available funds. Each Swing Line Loan
accruing interest at the Daily Floating Eurodollar Rate shall continue to accrue
interest as a Daily Floating Eurodollar Rate Loan at the end of each of its
Interest Period unless and until (i) a Borrower has given notice of conversion
to a Base Rate Loan in accordance with this Section 2.04(b), or (ii) such Swing
Line Loan is refinanced pursuant to Section 2.04(c).

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of a Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Pro Rata Share of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Parent Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in

 

43



--------------------------------------------------------------------------------

Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

 

44



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. A Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans it has requested
directly to the Swing Line Lender.

 

  2.05 Prepayments.

(a) Each Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) one Business Day prior to any date of prepayment of Base Rate Loans;
(ii) any prepayment of Fixed Period Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by a Borrower, a Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of Fixed Period Eurodollar
Rate Loans shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Subject to
Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Pro Rata Shares.

(b) Each Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty (other than
amounts required pursuant to Section 3.05); provided that (i) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by a Borrower, a
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c) If for any reason the Outstanding Amount of all Loans and L/C Obligations at
any time exceeds the Aggregate Commitments then in effect, a Borrower shall
immediately prepay its Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess.

2.06 Reduction or Termination of Commitments. The Borrowers may, upon notice to
the Administrative Agent from the Parent Borrower, terminate the Aggregate
Commitments, or permanently reduce the Aggregate Commitments to an amount not
less than the then Outstanding Amount of all Loans and L/C Obligations; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m., five Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Aggregate Commitments. Once reduced in
accordance with this Section, the Aggregate Commitments may not be increased.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

 

45



--------------------------------------------------------------------------------

  2.07 Repayment of Loans.

(a) Each Borrower shall repay to each Lender on the Maturity Date applicable to
such Lender the aggregate principal amount of Loans outstanding on such date
which were made to it.

(b) Each Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date applicable to the Swing Line Lender the aggregate principal amount of Swing
Line Loans outstanding on such date which were made to it.

 

  2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Fixed Period
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Fixed Period
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (1) the Base Rate plus the Applicable Rate, or (2) the
Daily Floating Eurodollar Rate plus the Applicable Rate.

(b) In the event any amount due hereunder or under any other Loan Document
(including, without limitation, any interest payment) is not paid when due
(whether by acceleration or otherwise), the applicable Borrower shall pay
interest on such unpaid amount (including, without limitation, interest on
interest) at a fluctuating interest rate per annum equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

  2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Parent Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate multiplied by the actual daily
amount of the unused portion of the Aggregate Commitments, subject to adjustment
as provided in Section 2.16; provided that the amount of outstanding Swing Line
Loans shall not be considered usage of the Aggregate Commitments for the purpose
of calculating the commitment fee. The commitment fee for each Lender shall
accrue at all times from the Closing Date (or such later date as such Lender
becomes party hereto, as applicable) until the Maturity Date for such Lender and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for such Lender. The
commitment fee shall be calculated quarterly in arrears, and if there is any

 

46



--------------------------------------------------------------------------------

change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. The commitment fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

(b) Other Fees. The Parent Borrower shall pay a fee to each Arranger for its own
account, and a fee to the Administrative Agent for its own account, in the
amounts and at the times specified in the Fee Letter.

2.10 Computation of Interest and Fees. Computation of interest on Base Rate
Loans (including Base Rate Loans determined by reference to the Daily Floating
Eurodollar Rate) shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest and all fees shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

 

  2.11 Evidence of Debt.

(a) The Credit Extensions made by (i) each Lender (other than, for the avoidance
of doubt, the Swing Line Lender) shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business and (ii) the Swing Line Lender shall be evidenced by
one or more accounts or records maintained by the Swing Line Lender and by the
Administrative Agent in the ordinary course. The accounts or records maintained
by the Administrative Agent, each such Lender and the Swing Line Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
such Lenders and the Swing Line Lender to the Borrowers and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Loans and L/C Obligations. In the event
of any conflict between the accounts and records maintained by any such Lender
or the Swing Line Lender, as the case may be, and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall be presumed to be prima facie evidence of such
matters absent manifest error. Upon the request of any such Lender or the Swing
Line Lender, as the case may be, made through the Administrative Agent, such
Lender’s Loans or the Swing Line Lender’s Loans, as the case may be, may be
evidenced by a Note, in addition to such accounts or records. Each such Lender
and the Swing Line Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount and maturity of the applicable Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender, the Swing Line Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender and the Swing Line Lender, as the case may be, of
participations in Letters of Credit and Swing Line Loans, as applicable. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any such Lender or the
Swing Line Lender, as the case may be, in respect of such matters, the accounts
and records of the Administrative Agent shall control.

 

47



--------------------------------------------------------------------------------

  2.12 Payments Generally.

(a) All payments to be made by each Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by each Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
a Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) If at any time, including following an exercise of remedies, insufficient
funds, including proceeds of Springing Lien Collateral, are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

(d) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Fixed Period Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Committed Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the requesting Borrower a corresponding amount. If
any Lender failed to make such payment, such Lender shall forthwith on demand
pay to the Administrative Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Administrative Agent to a Borrower to the date such
amount is recovered by the Administrative Agent (the “Compensation Period”) at a
rate per annum equal to the greater of (A) the Federal Funds Rate from time to
time in effect and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Committed Loan included in the applicable Borrowing. If such Lender
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
requesting Borrower, and such Borrower shall pay (subject to its recoupment
rights from and remedies against such defaulting Lender of any breakage costs
paid by such

 

48



--------------------------------------------------------------------------------

Borrower when repaying such amount) such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or a
Borrower may have against any Lender as a result of any default by such Lender
hereunder. If a Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.

(ii) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if a Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (d) shall be conclusive, absent manifest
error.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.05(b) are several and not joint. The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.05(b) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.05(b).

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. Subject to Section 10.09 with respect to a Defaulting
Lender, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Committed Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided

 

49



--------------------------------------------------------------------------------

herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.03(g), or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrowers
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

 

  2.14 Extension of Scheduled Maturity Date.

(a) Not earlier than 60 days prior to, nor later than 30 days prior to, an
anniversary of the Closing Date, the Parent Borrower may, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), request a one year
extension of the Scheduled Maturity Date for each of the Lenders. The Parent
Borrower may request such an extension no more than four times. Within 15 days
of delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Parent
Borrower and the Lenders of the Lenders’ responses. If any Lender declines, or
is deemed to have declined, to consent to such extension (a “Non-Extending
Lender”), the Parent Borrower may cause any such Non-Extending Lender to be
removed or replaced as a Lender pursuant to Section 10.15.

(b) The Scheduled Maturity Date for each Consenting Lender (defined below) shall
be extended only if Lenders holding more than 50% of the Commitments (calculated
prior to giving effect to any removals and/or replacements of Lenders permitted
herein) (the “Consenting Lenders”) have consented thereto, with respect only to
Consenting Lenders and any Lender replacing a Non-Extending Lender pursuant to
Section 10.15. If so extended, the Scheduled Maturity Date, as to each
Consenting Lender and each Lender replacing a Non-Extending Lender pursuant to
Section 10.15, shall be extended to the same date in the following year (the
“Extension Effective Date”) but the pre-existing Scheduled Maturity Date shall
remain in effect with respect to any Non-Extending Lender that is not replaced.
The Administrative Agent and the Parent Borrower shall promptly confirm to the
Lenders such extension and the Extension Effective Date. As a condition
precedent to such extension, the Parent Borrower shall deliver to the
Administrative Agent a certificate dated as of the date that would be the
effective date of such extension (in sufficient copies for each Lender) signed
by a Responsible Officer of the Parent Borrower (i) certifying and attaching the
resolutions adopted

 

50



--------------------------------------------------------------------------------

by each Borrower approving or consenting to such extension, or if the Borrowers’
resolutions delivered pursuant to Section 4.01(a)(iii) provided for such
extension, certifying that such resolutions have not been amended, modified or
rescinded and remain in full force and effect and, (ii) certifying that,
(A) before and after giving effect to such extension, the representations and
warranties contained in Article V are true and correct on and as of the date
that would be the effective date of such extension, except to the extent that
such representations and warranties specifically refer to a different date, in
which case they shall be true and correct as of such date, (B) no Default or
Event of Default exists, and (C) the Borrowers will provide any Cash Collateral
and make any payments required by clauses (c) and (d) below on such Scheduled
Maturity Date applicable to each Non-Extending Lender.

(c) On the Scheduled Maturity Date applicable to each Non-Extending Lender, all
or any part of such Non-Extending Lender’s Pro Rata Share of the Outstanding
Amount of L/C Obligations shall be reallocated among the Consenting Lenders and
each Lender replacing a Non-Extending Lender pursuant to Section 10.15 in
accordance with their respective Pro Rata Shares (calculated without regard to
the Non-Extending Lenders’ Commitments), but only to the extent that such
reallocation does not cause, with respect to any Consenting Lender or any Lender
replacing a Non-Extending Lender pursuant to Section 10.15, the aggregate
Outstanding Amount of the Committed Loans of such Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans, to exceed such
Lender’s Commitment as in effect at such time; provided, however, that if such
reallocation cannot, or can only partially, be effected, the Borrowers shall
Cash Collateralize the L/C Obligations to the extent that, after giving effect
to the reallocation and required payments, if any, in clause (d) below, the
Outstanding Amount of all Loans and L/C Obligations exceed the Commitments of
the Consenting Lenders and the Lenders replacing Non-Extending Lenders pursuant
to Section 10.15. The amount of any such Cash Collateral provided by the
Borrowers shall reduce the Non-Extending Lenders’ Pro Rata Share of the
Outstanding Amount of L/C Obligations (after giving effect to any partial
reallocation pursuant to this clause (c)) on a pro rata basis; and each
Non-Extending Lender’s Commitment to make Committed Loans, purchase
participations in Swing Line Loans, and purchase risk participations in L/C
Obligations with respect to Letters of Credit issued after such Stated Maturity
Date shall terminate.

(d) The Administrative Agent shall distribute an amended Schedule 2.01 (which
shall be deemed incorporated into this Agreement), to reflect any changes in
Lenders and their respective Commitments. The Borrowers shall (i) on the
Scheduled Maturity Date for each Non-Extending Lender, prior to or
contemporaneously with giving effect to any extension, pay amounts due, in full,
to any Non-Extending Lender that is not replaced as a Lender pursuant to
Section 10.15, and (ii) prepay any Loans outstanding on the Extension Effective
Date which were made to it (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Loans ratable with the
Pro Rata Shares of all the Lenders.

(e) Notwithstanding anything to the contrary contained herein, in the event that
any Non-Extending Lender is an L/C Issuer, such L/C Issuer shall not be required
to issue any Letter of Credit if the expiry date of such Letter of Credit would
occur after the Scheduled Maturity Date applicable to such L/C Issuer and the
commitment of such L/C Issuer to issue Letters of Credit shall automatically
terminate effective as of the Scheduled Maturity Date applicable to it and such
L/C Issuer will have no further obligation to issue Letters of Credit under this
Agreement. To the extent that any L/C Issuer is a Non-Extending Lender and has
issued Letters of Credit with an expiry date that extends beyond such L/C
Issuer’s Scheduled Maturity Date, for so long as such Letters of Credit remain
outstanding, such L/C Issuer shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all such Letters of Credit
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

 

51



--------------------------------------------------------------------------------

(f) This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

 

  2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Parent Borrower may request from time to time and at any time, in
accordance with the terms hereof, an increase in the aggregate amount of the
then Commitments provided that (i) the Aggregate Commitments as so increased may
not exceed $1,000,000,000, and (ii) any such request for an increase shall be in
a minimum amount of $10,000,000, and in multiples of $5,000,000 in excess
thereof. To achieve the full amount of a requested increase, the Parent Borrower
may (i) invite Lenders to increase their Commitments and/or (ii) invite any
Persons that would not be precluded from being an assignee by
Sections 10.07(b)(v), 10.07(b)(vi), 10.07(b)(vii) to become Lenders pursuant to
a joinder agreement in form and substance satisfactory to the Administrative
Agent (each such Person, a “Proposed Lender”). In the event the Parent Borrower
invites Lenders to increase their Commitments, then at the time of sending the
notice referenced in this Section 2.15(a), the Parent Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender and Proposed Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).

(b) Lender Elections to Increase. After receipt of the request for Commitment
increase described above, each Lender shall notify the Administrative Agent and
the Parent Borrower within such time period whether or not it agrees to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share (as it existed immediately prior to such requested
increase) of such requested increase. After receipt of the request for
Commitment described above, each Proposed Lender shall notify the Administrative
Agent and the Parent Borrower within such time period whether or not it agrees
to participate in such increased amount of the Aggregate Commitments, and at
what amount it proposes to participate in such increased amount. Unless a longer
time period is otherwise agreed by the Parent Borrower, any Lender or Proposed
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment, or participate in the increase in the aggregate
amount of the Commitments, as the case may be.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Parent Borrower and each Lender and Proposed Lender of the Lenders’ and
Proposed Lenders’ responses to each request made hereunder.

(d) Effective Date and Allocations. If the aggregate amount of Commitments are
increased in accordance with this Section, the Administrative Agent and the
Parent Borrower shall determine the respective effective date thereof (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Lenders and the Proposed Lenders
of such final allocation of such increase and such Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As conditions precedent to each
increase, (1) each Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer dated as of the applicable Increase
Effective Date (i) certifying and

 

52



--------------------------------------------------------------------------------

attaching the resolutions adopted by such Borrower authorizing such increase,
and (ii) certifying that, before and after giving effect to such increase,
(A) the representations and warranties made in Article V of this Agreement and
made by such Borrower or any Subsidiary in any other Loan Document furnished by
such Borrower or any Subsidiary in connection herewith are true and correct on
and as of such applicable Increase Effective Date, except to the extent that
such representations and warranties specifically refer to a different date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.15(e), the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 and (B) no Default or Event of Default exists,
(2) each Subsidiary Guarantor shall deliver to the Administrative Agent a
certificate of a Responsible Officer dated as of the applicable Increase
Effective Date certifying and attaching the resolutions adopted by such
Subsidiary Guarantor authorizing such increase and (3) each Proposed Lender that
is becoming a Lender shall (A) be subject to the approval of the Administrative
Agent, each L/C Issuer and the Swing Line Lender, which approvals shall not be
unreasonably withheld or delayed, and (B) execute and deliver a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent, the L/C Issuer and the Borrowers. The Borrowers shall prepay any Loans
outstanding on such applicable Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with the Pro Rata Shares arising from any nonratable
increase in the Commitments under this Section and in effect after giving effect
thereto.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

  2.16 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
not prohibited by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Voting Percentage and in Section
10.01

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise and including any amounts made available to the
Administrative Agent from that Defaulting Lender pursuant to Section 10.09
shall, following application by the Administrative Agent of any such payment by
or on behalf of the Borrowers to the account of such Defaulting Lender with
respect to such Obligation paid (and in lieu of being distributed to such
Defaulting Lender pursuant to Section 2.12(a) or such other provision of this
Agreement applicable with respect to the distribution thereof), be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by a L/C Issuer (and after giving effect to Section 2.16(a)(iv) and
any Cash Collateral then held), to be held as Cash Collateral for such L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.03(g); fourth, as the Parent

 

53



--------------------------------------------------------------------------------

Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, or so long as the amount
of the Cash Collateral at such time is equal to the actual Fronting Exposure at
such time, to substitute for and release to the Parent Borrower on a
dollar-for-dollar basis, Cash Collateral previously provided by the Borrowers
with respect to the applicable Defaulting Lender (subject to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer or the Swing Line Lender, as applicable, and such
substituted amounts otherwise satisfying the requirements to constitute Cash
Collateral hereunder), or any combination thereof, in each case, other than
during a Collateral Period, free and clear of Liens created in favor of
Administrative Agent hereunder or any other Loan Document; fifth, if so
determined by the Administrative Agent and the Parent Borrower, to be held in an
interest bearing deposit account and released pro rata in order to (x) satisfy
obligations of that Defaulting Lender’s to fund Loans under this Agreement and
(y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuers or Swing Line Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, to the payment of any amounts owing to any Borrower hereunder or as a
result of any judgment of a court of competent jurisdiction obtained by a
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that, with respect to this clause eighth, if (x) such payment is a payment of
the principal amount of any Loans or L/C Credit Extensions in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Credit Extensions owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Credit Extensions owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Aggregate Commitments without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

  (iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive a commitment fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Loans funded by it,
and (2) its Pro Rata Share of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.03(g).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).

 

54



--------------------------------------------------------------------------------

(C) With respect to any commitment fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, a Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender to the extent that such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, a Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuers’ and Swing Line Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Pro Rata Share
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) Rights and Remedies against a Defaulting Lender. The Parent Borrower may
remove or replace any Defaulting Lender in accordance with the procedures set
forth in Section 10.15 of this Agreement. The rights and remedies against, and
with respect to, a Defaulting Lender under this Section 2.16 are in addition to,
and cumulative and not in limitation of, all

other rights and remedies that each of the Administrative Agent, the L/C
Issuers, the Lenders and the Borrowers may, at any time, have against, or with
respect to, such Defaulting Lender.

 

55



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by such Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the
Borrowers shall, and do hereby, jointly and severally, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by any Loan Party or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Parent Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

56



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for any Borrower or the Administrative
Agent) incurred by or asserted against any Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to any Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Parent Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Parent Borrower shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Parent Borrower, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Parent Borrower or the Administrative Agent, as the case may
be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Parent Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Parent Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Parent Borrower or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by a Borrower pursuant to this Agreement
or otherwise to establish such Lender’s status for withholding tax purposes in
the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the

 

57



--------------------------------------------------------------------------------

Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter at the time or times prescribed
by applicable Laws or upon the reasonable request of the Parent Borrower or the
Administrative Agent) executed originals of Internal Revenue Service Form W-9
(or successor form) or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent, as the case may be, to determine that such Lender is not subject to
backup withholding or to determine whether or not such Lender is subject to
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Parent Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter at the time or
times prescribed by applicable Laws or upon the request of the Parent Borrower
or the Administrative Agent, but only if such Foreign Lender is legally entitled
to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI (or successor
form),

(3) executed originals of Internal Revenue Service Form W-8IMY (or successor
form) and all required supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN (or successor
form), or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Parent Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to

 

58



--------------------------------------------------------------------------------

the Parent Borrower and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Parent Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent Borrower or the
Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iv) Each Lender shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, (B) in the event any form or
certification previously delivered by it pursuant to this Section 3.01(e)
expires or becomes obsolete or inaccurate in any respect or a Change in Law
occurs requiring a change in such previously delivered form or certification,
deliver any such other properly completed and executed form, certification or
documentation as may be required in order to confirm or establish the
entitlement of such Lender to an exemption from or a reduction in withholding
Taxes with respect to payments hereunder or under any other Loan Documents if
such Lender continues to be so entitled, and (C) in the event any Loan Party is
required to pay additional amounts to or for the account of such Lender pursuant
to Section 3.01(a) and (c), take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Loan
Parties or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which such Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the applicable Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
indemnifying Borrower, upon the request of the Administrative Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower, any other Loan Party or any other
Person.

 

59



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law enacted, construed or
announced after the Closing Date has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Rate Loans, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the applicable offshore Dollar market, or to determine or charge
interest rates based upon the Eurodollar Rate, then, on notice thereof by such
Lender to the Parent Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Parent Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the
applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
such paying Borrower shall also pay interest on the amount so prepaid or
converted. If any such Law, or change therein, shall only affect a portion of
such Lender’s obligations under this Agreement which is, in the opinion of such
Lender and the Administrative Agent, severable from the remainder of this
Agreement so that the remainder of this Agreement may be continued in full force
and effect without otherwise affecting any of the obligations of the
Administrative Agent, the other Lenders or any Borrower, such Lender shall only
declare its obligations under that portion so terminated. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Administrative Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(c) the Eurodollar Rate for such Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Parent Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the affected Lenders revokes such notice. Upon receipt of such
notice, a Borrower may, without liability for any attendant breakage costs,
revoke any pending request for a Borrowing, conversion or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) in the first sentence of this section, the
Administrative Agent, in consultation with the Parent Borrower and the affected
Lenders, may establish an alternative interest rate for the impacted Loans (the
“Impacted Loans”), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) the
first sentence of this section, (2) the Administrative Agent or the affected
Lenders notify the Administrative Agent and the Parent Borrower that such
alternative interest rate does not

 

60



--------------------------------------------------------------------------------

adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (3) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Parent Borrower written
notice thereof.

 

  3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans to, or (as the case may be) issuing or participating in Letters of Credit
for the account of, a Borrower, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), such Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) If any Lender determines that any Change in Law, or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder with respect to a
Borrower (taking into consideration its policies with respect to capital
adequacy and such Lender’s desired return on capital), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), such Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction.

(c) Each Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional costs on the unpaid principal amount of each Eurodollar Rate Loan
made to it equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided such Borrower shall have received at
least 15 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 15 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 15 days from receipt of such notice.

(d) Each Lender agrees that it will not claim, and that it shall not be entitled
to claim, from any Borrower the payment of any of the amounts referred to in
this Section 3.04 (i) if it is not generally claiming similar compensation from
its other similar customers in similar circumstances and (ii) unless the
relevant introduction or change affects all banks and other financial
institutions substantially similar to such Lender having regard to the size,
business activities and regulatory capital of such banks and other financial
institutions, but excluding differences based solely on the residency of Persons
controlling such banks or other financial

 

61



--------------------------------------------------------------------------------

institutions. In addition, each Lender shall use its reasonable efforts to
reduce the amount it requests pursuant to Section 3.04, including using its
reasonable efforts to not assign or transfer any Loan to any Person if such
assignment or transfer would or would be likely to increase the amount of such
amounts payable; provided, however, such Lender shall have no obligation to take
or omit to take any action that such Lender in its good faith judgment believes
would be disadvantageous to it. Each amount required to be paid to any Lender
pursuant to this Section 3.04 shall be accompanied by a certificate of the
requisite Lender setting forth in reasonable detail the amount owed, the basis
therefor and the calculations in respect thereto.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that no Borrower shall be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender notifies the Parent
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the introduction of Law or change in (or change in interpretation of)
Law giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time (which demand shall be accompanied by a
certificate of such demanding Lender setting forth in reasonable detail the
amount demanded, the bases therefor and the calculations in respect thereto),
the Borrower to whom the subject Loan was made shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan made to such
Borrower other than a Base Rate Loan or Daily Floating Eurodollar Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan made to
such Borrower other than a Base Rate Loan or Daily Floating Eurodollar Rate Loan
on the date or in the amount notified by such Borrower; or

(c) any assignment of a Fixed Period Eurodollar Rate Loan on a day other than
the last day of the Interest Period as a result of a request by such Borrower
pursuant to Section 10.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Such Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Fixed Period Eurodollar Rate Loan was in fact so funded.

 

62



--------------------------------------------------------------------------------

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and such other
information as otherwise specified in this Article III shall be conclusive in
the absence of manifest error. In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods
customarily used by it in comparable circumstances.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Parent Borrower may remove or replace such Lender in accordance with
Section 10.15.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of each Borrower,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each Lender:

(i) an executed counterpart of this Agreement;

(ii) a Note executed by each Borrower in favor of each Lender requesting a Note,
each in a principal amount equal to such Lender’s Commitment;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the secretary or an assistant secretary of each
Borrower and the Subsidiary Guarantors, as the Administrative Agent may require
to establish the identities of and verify the authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Person
is a party;

(iv) such evidence as the Administrative Agent may reasonably require to verify
that each Borrower and the Subsidiary Guarantors are duly organized or formed,
validly existing, in good standing in the jurisdiction where organized;

(v) a certificate signed by a Responsible Officer (A) of each Borrower and each
Subsidiary Guarantor certifying that (1) the conditions specified in Sections
4.02(a) have been satisfied and (2) that there has been no event or circumstance
since the date of the Audited Financial Statements which has or could be
reasonably expected to have a Material Adverse Effect, and (B) of each Borrower
certifying that the conditions specified in Sections 4.02(b) have been
satisfied;

 

63



--------------------------------------------------------------------------------

(vi) an opinion of counsel to the Borrowers and each Subsidiary Guarantor
addressed to the Administrative Agent and each Lender;

(vii) the financial statements set forth in the Form S-1 or a link thereto on
the website of the SEC;

(viii) executed counterparts of a subordination agreement in the form of Exhibit
E hereto pursuant which EEP and any other Affiliate of any Borrower (other than
a Loan Party) that is owed any Financial Support Obligations outstanding on the
Closing Date agrees to subordinate to the Obligations such Financial Support
Obligations; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require

(b) Each Borrower and the Subsidiary Guarantors shall have provided to the
Administrative Agent and the Lenders, to the extent requested at least five
Business Days prior to the Closing Date, (A) the documentation and other
information requested by the Administrative Agent and any Lender in order to
comply with the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), (B) the documentation and other information
requested by the Administrative Agent in order to comply with all “know your
customer” requirements and (C) all anti-money laundering documentation
reasonably requested by the Administrative Agent.

(c) Any fees required to be paid on or before the Closing Date shall have been
paid.

(d) Concurrently with the Closing Date, (i) the Parent Borrower shall consummate
the IPO on substantially the terms set forth in the Form S-1 and (ii) 38.999% of
all of the limited partner interests of the Opco Borrower and all of the
ownership interests of the general partner of the Opco Borrower shall have been
contributed, directly or indirectly, to the Parent Borrower by EEP on terms
consistent with the description contained in the Form S-1.

(e) Unless waived by the Administrative Agent, the Parent Borrower shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than (i) a Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurodollar Rate Loans as the same Type or
(ii) a Swing Line Loan Notice requesting only a conversion of Swing Line Loans
to the other Type or continuation thereof as the same Type) is subject to the
following conditions precedent:

 

64



--------------------------------------------------------------------------------

(a) The representations and warranties made in Article V, or made by any
Borrower or any Subsidiary in any Loan Document furnished by any Borrower at any
time under or in connection herewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to a different date, in which case they shall
be true and correct as of such date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or immediately would result from
such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant as set forth below:

5.01 Existence, Qualification and Power; Compliance with Laws.

(a) The General Partner is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and is qualified and is
in good standing as a foreign Person for the transaction of business in each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and in which the failure so to
qualify could not reasonably be expected to have a Material Adverse Effect.

(b) Each Borrower is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and is duly qualified and in
good standing as a foreign Person in each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and in which the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, the General
Partner is the sole general partner of the Parent Borrower.

(c) Each Subsidiary Guarantor is duly organized, validly existing and in good
standing (if applicable) under the laws of the jurisdiction of its organization
and is duly qualified and in good standing (if applicable) as a foreign Person
for the transaction of business in each jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification and in which the failure so to qualify could not reasonably be
expected to have a Material Adverse Effect. Schedule 5.01 sets forth, as of the
Closing Date, a complete and accurate list of each of the Borrower’s
Subsidiaries, together with its jurisdiction of formation, the Borrower’s direct
or indirect percentage ownership therein and whether such Subsidiary is a
Material Subsidiary.

 

65



--------------------------------------------------------------------------------

(d) Each Loan Party has all requisite corporate or other organizational power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to own its assets, carry on its business, except where the failure
to do so would not reasonable be expected to have a Material Adverse Effect, and
each Loan Party has all requisite corporate or other organizational power and
authority to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party.

(e) Each Loan Party is in compliance with all Laws applicable to it, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not (a) violate the terms of any of such Loan Party’s Organization
Documents, (b) result in any breach of, constitute a default under, or require,
pursuant to the express provisions thereof, the creation of any consensual Lien
on the properties of such Loan Party under, any Contractual Obligation (other
than a Loan Document) to which such Loan Party is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Loan
Party or its property is subject, or (c) violate any applicable Law, in each
case with respect to the preceding clauses (a) through (c), which would
reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
required to be obtained or made by any Loan Party by any material statutory law
or regulation applicable to it as a condition to the execution, delivery or
performance by, or enforcement against, such Loan Party of any Loan Document to
which it is a party.

5.04 Binding Effect.

Each Loan Document dated as of the date hereof has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is a party thereto. Each Loan Document when so delivered
constitutes, or will constitute, a legal, valid and binding obligation of each
Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Opco
Borrower and its Subsidiaries and Unrestricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) together with the
footnotes thereto, reflect all material indebtedness and other liabilities,
direct or contingent, of the Opco Borrower and its Subsidiaries and Unrestricted
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

(b) The unaudited pro forma consolidated statement of financial position of the
Opco Borrower and its Subsidiaries and Unrestricted Subsidiaries dated June 30,
2013, and the

 

66



--------------------------------------------------------------------------------

related consolidated statement of income for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Opco Borrower and its
Subsidiaries and Unrestricted Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements to the Closing Date,
there has been no event or circumstance that has, or could reasonably be
expected to have, a Material Adverse Effect.

5.06 Litigation. Except as specifically disclosed in Schedule 5.06, and matters
covered by insurance or indemnification agreements, as of the Closing Date,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Borrower after investigation, overtly threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Borrower or any of the Borrower’s Subsidiaries or Unrestricted Subsidiaries or
against any of their properties or revenues of which there is a reasonable
possibility of a determination adverse to such Person and which if determined
adversely, could have a Material Adverse Effect.

5.07 Ownership of Property; Liens. Each of the Borrowers and its Material
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all material property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, have a Material Adverse Effect. There is no Lien on any property of
the Borrowers or any of its Subsidiaries, other than Liens permitted by Section
7.01.

5.08 Environmental Compliance. The Borrowers and the Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.08, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that may lead to
claim for cleanup costs, remedial work, reclamation, conservation, damage to
natural resources or personal injury or to the issuance of a stop-work order,
suspension order, control order, prevention order or clean-up order, except to
the extent that any such proceeding would not reasonably be expected to have a
Material Adverse Effect; (c) to the best of their knowledge, are not subject to
any federal, state, local or foreign review, audit or investigation which may
lead to a proceeding referred to in (b) above; (d) have no actual knowledge that
any of their predecessors in title to any of their property and assets are the
subject of any currently pending federal, state, local or foreign review, audit
or investigation which may lead to a proceeding referred to in (b) above;
(e) have not filed any notice under any applicable Environmental Laws indicating
past or present treatment, storage or disposal of, or reporting a release or
Hazardous Materials into the environment where the circumstances surrounding
such notice would reasonably be expected to have a Material Adverse Effect; and
(f) possess, and are in compliance with, all approvals, licenses, permits,
consents and other authorizations which are necessary under any applicable
Environmental Laws to conduct their business, except to the extent that the
failure to possess, or be in compliance with, such authorizations would not
reasonably be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

5.09 Insurance. The properties of each Borrower and its Subsidiaries are
(a) insured with financially sound and reputable insurance companies or
(b) self-insured or otherwise insured in manner and scope that complies with the
applicable provisions of Section 6.07, as the case may be, and in each case, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where each Borrower or its Subsidiaries operate.

5.10 Taxes. The Borrowers and its Subsidiaries and Unrestricted Subsidiaries
have filed all Federal, state and other material tax returns and reports
required to be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon each
Borrower or its Subsidiaries or their properties, income or assets otherwise due
and payable, except (a) those which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, or (b) where failure to do so would not reasonably be
expected to have a Material Adverse Effect. No Borrower has actual knowledge of
any proposed tax assessment from a Governmental Authority against it or any of
its Subsidiaries or Unrestricted Subsidiaries that would, if actually imposed,
have a Material Adverse Effect.

5.11 ERISA Compliance.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other ERISA Events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.

5.12 Unrestricted Subsidiaries.

As of the Closing Date, no Borrower has any Unrestricted Subsidiaries.

5.13 Margin Regulations; Investment Company Act.

(a) Neither any Borrower nor any Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board), or extending credit for the purpose of purchasing or carrying margin
stock.

(b) Neither any Borrower nor any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

5.14 Disclosure. As of the Closing Date, no statement, information, report,
representation, or warranty made by any Loan Party in any Loan Document, when so
made (or if dated or otherwise specified therein, as of such date), or furnished
to the Administrative Agent, the L/C Issuer or any Lender by or at the direction
of such Loan Party in connection with any Loan Document, when so furnished (or
if dated or otherwise specified therein, as of such date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

68



--------------------------------------------------------------------------------

5.15 Solvency. The Borrowers and their Subsidiaries are and, after the
consummation of the transactions contemplated by this Agreement, will be Solvent
on a consolidated basis. The Opco Borrower is, and after the consummation of the
transactions contemplated by this Agreement, will be Solvent.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Parent Borrower and the Opco Borrower (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) within ten days after the Parent Borrower files its Annual Report on Form
10-K with the Securities Exchange Commission or, if earlier, 90 days after the
end of each fiscal year, a copy of the Parent Borrower’s Form 10-K, which report
shall include the Parent Borrower’s audited consolidated financial statements
together with all notes thereto, prepared in reasonable detail, and shall be
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing selected by the Parent Borrower and
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders; provided that
documents required to be delivered pursuant to this subsection may be delivered
electronically pursuant to Section 6.02(b); and

(b) commencing with the fiscal quarter ended September 30, 2013, within five
days after the Parent Borrower files a Quarterly Report on Form 10-Q with the
Securities Exchange Commission or (except with respect to the Form 10-Q for the
fiscal quarter ended September 30, 2013), if earlier, 45 days after the end of
each of its first three quarters of each fiscal year, a copy of the Parent
Borrower’s Form 10-Q, which report shall include the Parent Borrower’s unaudited
consolidated financial statements, prepared in reasonable detail, certified by a
Responsible Officer of the Parent Borrower as fairly presenting the Parent
Borrower’s consolidated financial condition, results of operations and cash
flows in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes; provided that documents required to be delivered
pursuant to this subsection may be delivered electronically pursuant to
Section 6.02(b).

6.02 Certificates; Other Information.

(a) Deliver to the Administrative Agent for further distribution to each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(i) commencing with the fiscal quarter ended September 30, 2013, within 90 days
after the end of each fiscal year and within 45 days after the end of each of
Parent Borrower’s first three quarters of each fiscal year (except with respect
to the Form 10-Q for the fiscal quarter ended September 30, 2013, for which the
Compliance Certificate called for by this Section shall be delivered within five
days after the Parent Borrower

 

69



--------------------------------------------------------------------------------

files such Quarterly Report on Form 10-Q with the Securities and Exchange
Commission), a duly completed Compliance Certificate signed by a Responsible
Officer of the Parent Borrower and attaching a schedule listing any additions
to, deletions from, or modifications of, the information in Schedule 5.01 as
delivered on the Closing Date, as subsequently updated under this
Section 6.02(a)(i) or indicating that that there have been no changes since the
previous updates to Schedule 5.01;

(ii) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the unit holders
of the Parent Borrower, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent Borrower has filed with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, in each case, (1) which are not
confidential in nature, as permitted by applicable Laws, as required by
contractual restrictions not entered into in contemplation of this
Section 6.02(a)(ii), as permitted by recognized principles of privilege or as
otherwise determined in good faith by the Parent Borrower, and (2) provided that
documents required to be delivered pursuant to this Section 6.02(a)(ii) shall be
deemed delivered on the date that such documents are publicly available on
“EDGAR” or other similar publicly accessible sources of which the Parent
Borrower provides written notice to the Administrative Agent and the Lenders;
and

(iii) promptly, such additional information regarding the business, financial or
partnership affairs of a Borrower or any Subsidiary or Unrestricted Subsidiary
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

(b) Documents required to be delivered pursuant to Section 6.01(a) or
Section 6.02(a)(ii) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent Borrower posts such documents, or provides a
link thereto, on the Parent Borrower’s website on the Internet at the website
address listed on Schedule 10.02, and, in either case, notifies the
Administrative Agent by email of such posting or link; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), whichever date shall first occur. Notwithstanding
anything contained herein, in every instance the Parent Borrower shall be
required to provide electronic, or if timely requested by the Administrative
Agent, paper, copies of the Compliance Certificates required by
Section 6.02(a)(i) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

(c) The Borrowers hereby acknowledge that (i) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of each Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may not wish to receive
material non-public information with respect to the Borrowers or its securities
of any of the

 

70



--------------------------------------------------------------------------------

foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that so long as either Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by so marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all such Borrower Materials so marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices.

Promptly notify the Administrative Agent and each Lender within 5 Business Days
after actual knowledge thereof by any Responsible Officer of the Parent
Borrower:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of a Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between a
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting a Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any announcement by a Rating Agency of any change in a Debt Rating
following the Initial Debt Rating if such change announces a rating of less than
Investment Grade.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action a Borrower or Subsidiary has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement or other Loan
Document that have been breached.

6.04 Payment of Obligations. Pay, before the same shall become delinquent or in
default, its Indebtedness and tax liabilities (but excluding Indebtedness (other
than the Obligations) that is not in excess of $25,000,000), except where
(a) the validity or amount thereof is being contested in good faith and the
applicable Borrower or the applicable Subsidiary shall have instituted
appropriate proceedings if required to so contest, (b) the applicable Borrower
or the applicable Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

71



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. Except in a transaction permitted by
Section 7.02 or pursuant to statutory conversions to another form of entity as
permitted by applicable Law, preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization, except where the failure of a Subsidiary that is not a Loan
Party to do so (individually or collectively with all such failures) could not
reasonably be expected to have a Material Adverse Effect; and take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary in the normal conduct of its business and preserve or renew
all of its registered patents, trademarks, trade names and service marks, except
where failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. Except where it will not have a Material Adverse
Effect, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, and (b) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, or through self-insurance, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons; provided, however, that notwithstanding the foregoing provisions
of this Section 6.07, a Borrower or any Subsidiary may effect worker’s
compensation or similar insurance in respect of operation in any state or other
jurisdiction through any insurance fund operated by such state or other
jurisdiction or by causing to be maintained a system or systems of
self-insurance in accord with applicable Laws.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law is being contested in good faith
or a bona fide dispute exists with respect thereto or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account necessary to
prepare the financial statements required to be delivered pursuant to
Section 6.01 in accordance with GAAP.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent, the L/C Issuer and each Lender, at their respective
expense, and if a Borrower shall so request, then in the presence of a
Responsible Officer or an appointee of a Responsible Officer, to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, in each case, all at such reasonable times during normal
business hours, but unless an Event of Default exists, no more frequently than
once during each calendar year, upon reasonable advance notice to the applicable
Borrower and subject to compliance with applicable safety standards, with
contractual or attorney-client privilege (as applicable) and non-disclosure
agreements; provided, however, that during an Event of Default, the
Administrative Agent, the L/C Issuer or any Lender (or any of their respective
representatives or independent contractors) may, without duplication of the
efforts of the others, do any of the foregoing at the reasonable expense of the
applicable Borrower at any time during normal business hours.

 

72



--------------------------------------------------------------------------------

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions for working capital and for other
general corporate purposes, including, to the extent that on a pro forma basis
the Parent Borrower shall be in compliance with Section 7.13, payment of amounts
owing under Qualifying Subordinated Indebtedness, in each case to the extent not
in violation of any Law or breach of the terms of this Credit Agreement.

6.12 Additional Subsidiaries

Within thirty (30) days after the acquisition, designation or formation of any
Material Subsidiary organized in the United States or after the date that any
existing Subsidiary organized in the United States becomes a Material Subsidiary
(or such longer period as the Administrative Agent may agree in writing), the
Parent Borrower shall cause such Person to (i) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a joinder agreement
substantially in the form of Exhibit F (a “Subsidiary Guarantee Joinder”) and
(ii) deliver to the Administrative Agent (A) documents of the types (1) referred
to in Sections 4.01(a)(iii) and (iv) and (2) if the Collateral Period is then in
effect, referred to in Section 6.13, and (B) favorable opinions of counsel to
such Person (which, as to certain matters as agreed to by the Administrative
Agent, may be internal counsel and which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

6.13 Springing Lien.

(a) The Borrowers and the Subsidiary Guarantors shall, on a date (the “Initial
Collateral Delivery Date”) that is not later than (i) 30 days with respect to
personal property assets in which a Lien may be perfected by filing a UCC
financing statement, capital stock with respect to which a Lien may be perfected
by delivery of a stock certificate, if certificated, and instruments with
respect to which a Lien may be perfected by delivery of such instrument and
(ii) 90 days with respect to all other assets after the Springing Lien Trigger
Date, if such Springing Lien Trigger Event is then continuing, execute and
deliver a security agreement in the form of Exhibit G hereto and such mortgages,
deeds of trust, security instruments, financing statements, certificates and
other similar instruments and agreements, each in form and substance reasonably
acceptable to the Administrative Agent (collectively, the “Collateral
Agreements”), and take or cause to be taken such other action, as shall be
reasonably requested by the Administrative Agent and necessary to vest in the
Administrative Agent for the benefit of the Lenders a valid and perfected
security interest, subject only to Permitted Liens, in the Springing Lien
Collateral covered thereby to secure the Obligations.

(b) As of the date that the Parent Borrower receives an Investment Grade Rating
(the “Collateral Release Date”):

(i) the Loan Parties, and any Person thereafter becoming a Loan Party, shall no
longer be required to comply with Section 6.13(a), and Section 6.13(a) and
references thereto contained herein shall be deemed deleted from this Agreement,
mutatis mutandis, from that date and all times thereafter; and

 

73



--------------------------------------------------------------------------------

(ii) any Liens granted in connection with this Agreement, Collateral Agreements
or any other Loan Document in the Springing Lien Collateral, will automatically
terminate and cease to exist. At a Borrower’s expense, the Administrative Agent
shall execute and deliver such documents, instruments and statements, and take
such other action, as a Borrower may reasonably request to evidence or confirm
that all Liens in the Springing Lien Collateral have been terminated and
released from the Liens of each of this Agreement, the Collateral Agreements and
all other Loan Documents, and no longer secure any Obligations.

(c) Upon termination of the Aggregate Commitments, termination or expiration of
all Letters of Credit (other than Letters of Credit as to which arrangements
satisfactory to the L/C Issuer in its sole discretion have been made) and
payment in full of the Obligations, any Liens granted in connection with this
Agreement, the Collateral Agreements or any other Loan Document in the Springing
Lien Collateral, will automatically terminate and cease to exist. In furtherance
of the foregoing, and at a Borrower’s expense, the Administrative Agent shall
execute and deliver such documents, instruments and statements, and take such
other action, as a Borrower may reasonably request to evidence or confirm that
all Liens in the Springing Lien Collateral have been terminated and released
from the Liens of each of the Loan Documents and no longer secure any
Obligations.

(d) Upon any Springing Lien Collateral constituting property leased to any Loan
Party under a lease which has expired or has been terminated in a transaction
not prohibited by this Agreement or is about to expire and which has not been,
and is not intended by such Loan Party to be, renewed or extended (provided that
if such lease is subsequently renewed or extended, the applicable Loan Party
shall promptly, and in no event more than five (5) Business Days after such
renewal or extension, re-execute and re-deliver all Collateral Agreements and
take or cause to be taken all other actions necessary to vest in the
Administrative Agent the Liens described in Section 6.13(a) in such leased
property), any Liens granted in connection with this Agreement, the Collateral
Agreements or any other Loan Documents in such Springing Lien Collateral, will
automatically terminate and cease to exist. In furtherance of the foregoing, and
at a Borrower’s expense, the Administrative Agent shall execute and deliver such
documents, instruments and statements, and take such other action, as a Borrower
may reasonably request to evidence or confirm that all Liens in such Springing
Lien Collateral have been terminated and released from the Liens of each of the
Loan Documents and no longer secure any Obligations.

(e) Notwithstanding any provision to the contrary herein or in any other Loan
Document, Springing Lien Collateral comprised of accounts receivable, other
payment rights, inventory or the proceeds of the foregoing shall be subject to
release upon sales of such accounts receivable, other payment rights or
inventory and collection of the proceeds of such sales or such accounts
receivable or other payment rights in the ordinary course of business or
pursuant to a Securitization Transaction and, as and when requested by the
Parent Borrower, the Administrative Agent will authorize and deliver UCC
financing statement amendments or releases that delete such released Springing
Lien Collateral from any previously filed financing statements or similar
instrument that included such released Springing Lien Collateral in the
description of the assets covered thereby. If requested from time to time in
writing by a Loan Party and at a Loan Party’s expense, the Administrative Agent
shall execute and deliver such documents, instruments or statements and to take
such other action as such Loan Party may reasonably request to evidence or
confirm that the Springing Lien Collateral falling under this Section has been
released from the Liens of each of the Loan Documents.

 

74



--------------------------------------------------------------------------------

(f) Subject to the foregoing, Springing Lien Collateral may be released from the
Liens created by the Collateral Agreements at any time or from time to time in
accordance with the provisions of the Collateral Agreements or as provided
herein. Upon the reasonable request of a Loan Party pursuant to an officer’s
certificate certifying that all conditions precedent under this Section 6.13 or
under the applicable Collateral Agreement have been met and the consent of the
Administrative Agent and at a Loan Party’s expense, a Loan Party will be
entitled to releases of property included in the Springing Lien Collateral from
the Liens securing the Obligations under any one or more of the following
circumstances:

(i) to enable a Loan Party to consummate asset dispositions not prohibited by
Section 7.02; or

(ii) if any Subsidiary that is a Subsidiary Guarantor is released from its
Subsidiary Guarantee, that Subsidiary’s property will also be released from the
Liens granted by it pursuant to the Loan Documents.

Upon receipt of such officers’ certificate and any necessary or proper
instruments of termination, satisfaction or release prepared by the applicable
Loan Party, the Administrative Agent shall, at the sole expense of such Loan
Party, execute, deliver or acknowledge such instruments or releases to evidence
the release of any Springing Lien Collateral permitted to be released pursuant
to this Section.

(g) Promptly following written request by the Administrative Agent which is
received by a Borrower, and performable by it or any other Loan Party, during
the Collateral Period, the applicable Loan Party will (a) correct any material
defect or error that may be discovered in any Collateral Agreement or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to (i) carry out more effectively the purposes of the Collateral
Agreements, (ii) maintain the validity and effectiveness of the Collateral
Agreements and the Liens, including the perfection thereof, intended to be
created thereunder and (iii) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Administrative Agent, for the
benefit of the Lenders, the principle rights granted or now or hereafter
intended to be granted to the Administrative Agent, for the benefit of the
Lenders, under any Collateral Agreement to which any Loan Party is or is to be a
party, in each case, with respect to such actions that the Administrative Agent
determines are reasonable in order to achieve or maintain the benefit intended
to be conferred by such Springing Lien Collateral in relation to the costs and
other resources reasonably associated with such actions.

(h) In the event that any Securitization Transaction to which the Securitization
Entity is a party with the Parent Borrower or any of its Subsidiaries is
recharacterized, the Parent Borrower shall cause to be executed counterparts of
a subordination agreement substantially in the form of Exhibit E hereto, with
such changes as shall be reasonably agreed between the Administrative Agent and
the Securitization Entity to the extent necessary in light of the debt and Liens
that are the subject thereof, pursuant to which the Securitization Entity agrees
to subordinate to the Obligations any debt owed to it or Liens granted in favor
of it.

 

75



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrowers shall not, and shall not permit any Subsidiary to,
directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):

(a) Prior to the date the Parent Borrower receives an Investment Grade Rating:

(i) Liens described in Section 7.01(b)(i) through (xi); and

(ii) during the Collateral Period, Liens securing Indebtedness permitted under
Section 7.12(a)(vii);

(iii) Liens securing Indebtedness of the Parent Borrower in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding;

(iv) Liens securing Indebtedness of the Subsidiaries in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding; and

(b) From and after the date the Parent Borrower receives an Investment Grade
Rating:

(i) Liens pursuant to any Loan Document or securing any Obligation;

(ii) Liens existing on the date hereof provided, that to the extent any such
Liens secure Indebtedness in excess of $10,000,000 in the aggregate, they are
listed on Schedule 7.01 and any renewals or extensions thereof, provided that
the property covered thereby is not increased and the principal amount of the
Indebtedness thereby secured is not increased, other than by the additional
amount of premium, if any, and accrued interest on such Indebtedness and
reasonable expenses incurred in connection therewith;

(iii) Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

(iv) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(v) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

(vi) Liens incurred or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and

 

76



--------------------------------------------------------------------------------

appeal bonds (including surety and appeal bonds related to judgments only to the
extent permitted by clause (viii) of this Section 7.01), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(vii) easements, rights-of-way, restrictions and other similar charges or
encumbrances which, in each case are granted, entered into or created in the
ordinary course of business of such Person;

(viii) attachments or other Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;

(ix) Liens on property securing obligations permitted under Section 7.12(a)(v),
provided that the amount of such obligations shall not exceed at any time an
aggregate amount equal to one percent (1%) of Net Tangible Assets;

(x) Liens on property or assets of any Subsidiary securing Indebtedness of such
Subsidiary owing to a Borrower;

(xi) Liens on (A) property or shares of equity interests of a Person that
becomes a Subsidiary after the Closing Date, or (B) Acquired Assets acquired by
a Borrower or a Subsidiary after the Closing Date, including any acquisition by
means of merger or consolidation with or into a Borrower or a Subsidiary which
is permitted by Section 7.02; provided (i) such Liens were in existence at the
time such Person becomes a Subsidiary or at the time of such acquisition of such
Acquired Assets, (ii) such Liens were not created in contemplation of the
acquisition of such Person or such Acquired Assets, (iii) such Liens do not
encumber property other than property owned by such Person or the Acquired
Assets then acquired, (iv) if, as a result of the acquisition, the Indebtedness
secured by such Liens is or becomes Indebtedness of the Parent Borrower but not
Indebtedness of any Subsidiary, then the aggregate principal amount of
Indebtedness secured thereby shall not exceed the Incremental EBITDA of the
Acquired Subsidiary or such Acquired Assets; and

(xii) in addition to Liens permitted by the foregoing clauses (i) through (xi),
other Liens securing Indebtedness, provided that in no event will the aggregate
unpaid principal amount of Indebtedness secured by such other Liens exceed at
any time an amount equal to 15% of Net Tangible Assets.

7.02 Mergers; Sale of Assets.

(a) No Loan Party shall merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease (as a lessor) or otherwise dispose of (in one transaction or in a series
of related transactions) all (or substantially all) of its assets, or all or
substantially all of the stock of or other equity interest in any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), unless:
(i) at the time thereof and immediately after giving effect thereto no Default
or Event of Default shall have occurred and be continuing, and (ii) if either
Borrower is involved in any such transaction, it is the surviving or resultant
entity or the recipient of any such sale, transfer, lease or other disposition
of assets, and if one or more Loan Parties is involved in any such transaction
(and neither Borrower is), a Loan Party is the surviving or resultant entity or
the recipient of any such sale, transfer, lease or other disposition of assets;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise

 

77



--------------------------------------------------------------------------------

permitted by this Section 7.02(a) have the effect of releasing either Borrower
from any of its obligations and liabilities under this Agreement (unless the
Parent Borrower and the Opco Borrower merger or consolidate with each other).

(b) Except as set forth in Section 7.02(a), prior to the date the Parent
Borrower receives an Investment Grade Rating, a Loan Party will not make, nor
permit its Subsidiaries to make any Disposition except:

(i) Dispositions of inventory in the ordinary course of business;

(ii) Dispositions of machinery and equipment no longer used or useful in the
conduct of business of a Loan Party and its Subsidiaries that are Disposed of in
the ordinary course of business;

(iii) Dispositions of assets to a Loan Party or a Subsidiary, provided that if
the transferor of such assets is a Loan Party, the transferee thereof must be
or, substantially contemporaneous with such Disposition, will become, a Loan
Party;

(iv) Dispositions of accounts receivable and instruments in connection with the
collection or compromise thereof;

(v) Dispositions of licenses, sublicenses, leases or subleases not interfering
in any material respect with the business of a Loan Party and its Subsidiaries;

(vi) Dispositions of cash or cash equivalents in the ordinary course of
business;

(vii) Dispositions in which: (i) the assets being disposed of are exchanged,
within 365 days following such Disposition, for replacement assets having a fair
market value, in the good faith opinion of the Parent Borrower, at least equal
to the then value of the asset, or if more than one asset, aggregate value of
the assets, being disposed, which are to be used in the business of the
Borrowers or a Subsidiary or (ii) the net cash proceeds thereof are either
(A) reinvested (by means of replacement, acquisition, repair, improvement,
construction or development) within 365 days following such Disposition in one
or more assets useful, or to be used, in the business of the Borrowers or a
Subsidiary or (B) used to prepay the Loans, or if no Loans are outstanding,
permanently reduce the Aggregate Commitments on a dollar for dollar basis, or
any combination of the foregoing;

(viii) asset swaps with EEP or any of its Subsidiaries;

(ix) Dispositions permitted by Sections 7.02(a), 7.03 and 7.11;

(x) Dispositions pursuant to Securitization Transactions in an amount not to
exceed $450,000,000 in the aggregate at any time;

(xi) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of a Loan Party or any Subsidiary;

(xii) the granting of Liens permitted hereunder, and Disposition of property
subject to any such Lien that is transferred to the lienholder or its designee
in satisfaction or settlement of such lienholder’s claim; and

 

78



--------------------------------------------------------------------------------

(xiii) Dispositions not otherwise permitted under this Section 7.02 which in the
aggregate for all Loan Parties and their Subsidiaries do not exceed (i) 10% of
Net Tangible Assets in any fiscal year, measured as of the date of determination
or (ii) 20% of Net Tangible Assets over the term of this Agreement, measured as
of the date of determination.

(c) From and after the date the Parent Borrower receives an Investment Grade
Rating, a Loan Party will not make any Disposition (whether in one transaction
or a series of related transactions) that constitutes all or substantially all
of the assets of such Loan Party and its Subsidiaries, taken as a whole, except
as set forth in Section 7.02(a).

7.03 Distributions. During the existence of a Default which would become an
Event of Default under clause (a), (f), or (g) of Section 8.01 or a Default
under Section 8.01(b) or 8.01(c) as a result of a breach of Section 7.09 or
Section 7.10 or an Event of Default, a Borrower will not, and will not permit
any Subsidiary to, declare, pay or make any Distribution (in cash, property or
obligations) on any interests (now or hereafter outstanding) in such Borrower or
such Subsidiary or apply any of its funds, property or assets to the purchase of
any partnership interests in such Borrower or other equivalent interests in such
Subsidiary; provided that if such Borrower or such Subsidiary has declared a
Distribution when no Default which would become an Event of Default under clause
(a), (f) or (g) of Section 8.01 or a Default under Section 8.01(b) or
Section 8.01(c) as a result of a breach of Section 7.09 or Section 7.10 or Event
of Default exists, it shall be permitted to pay that Distribution even if such
Default or Event of Default exists on the corresponding payment date unless on
such payment date and prior to the making of such Distribution, such Borrower or
such Subsidiary has knowledge that the maturity of all outstanding Obligations
has been accelerated pursuant to Section 8.02; provided that any Subsidiary may
declare, pay or make any Distribution to any Borrower; and provided further that
any Distributions declared, paid or made any non-Wholly-Owned Subsidiary to
parties other than the Parent Borrower or its Subsidiaries must be pro rata in
respect of their proportionate ownership interests therein.

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Parent
Borrower and its Subsidiaries on the date hereof or, if substantially different
therefrom, not permitted by the Parent Borrower’s partnership agreement.

7.05 Transactions with Affiliates. Enter into any material transaction with any
Affiliate of Parent Borrower except upon fair and reasonable terms that are no
less favorable than those which might be obtained in arm’s-length transactions
with a Person that is not an Affiliate; provided, that such limitations shall
not apply to any transaction among a Borrower, its Subsidiaries and the General
Partner (for the avoidance of doubt, excluding the Unrestricted Subsidiaries),
or any combination thereof, to subordinated loans (including Qualifying
Subordinated Indebtedness) from an Affiliate to a Borrower, to a transaction
between a Borrower or any of its Subsidiaries and an Affiliate if such
transaction has been approved by the Conflicts Committee of the Board of
Directors of the General Partner, or to a purchase, prepayment or repayment of
Qualifying Subordinated Indebtedness permitted by Section 7.13. For purposes of
clarification of the foregoing, the parties acknowledge that the limitations
contained in this Section 7.05 shall not limit the General Partner’s authority
to act or take actions on behalf of the Parent Borrower, in its capacity as
general partner thereof.

7.06 Burdensome Agreements. Enter into any material Contractual Obligation that
by its express terms prohibits a Borrower or any Subsidiary or Unrestricted
Subsidiary to create, incur, assume or suffer to exist Liens on any material
property of such Person to secure the

 

79



--------------------------------------------------------------------------------

Obligations; or enter into any agreement (other than agreements of the type
permitted by any of clauses (a) through (i) of the definition of Intercompany
Restrictions or pursuant to a Securitization Transaction permitted hereunder)
restricting the ability of any Subsidiary to make any payments, directly or
indirectly, to a Borrower or a Material Subsidiary by way of distributions,
loans, advances, repayments of loans or advances, reimbursements of management
and other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any Subsidiary to make any payment, directly or indirectly to a Borrower or a
Material Subsidiary.

7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.08 Unrestricted Subsidiaries.

(a) Neither the Borrowers nor any Subsidiary may guaranty or otherwise become
liable in respect of any Indebtedness or other obligations of, grant any Lien on
any of its property to secure any Indebtedness of or other obligation of, or
provide any other form of credit support to, any Unrestricted Subsidiary,
provided however that a Borrower or a Subsidiary may grant a Lien on the equity
interests of an Unrestricted Subsidiary to secure Indebtedness of such
Unrestricted Subsidiary that is otherwise non-recourse to such Borrower or such
Restricted Subsidiary.

(b) No Unrestricted Subsidiary may, directly or indirectly, (i) make any loans
or advances to a Borrower or any Subsidiary, or (ii) hold any equity interests
in a Borrower or any Subsidiary, excluding any investment in a public fund which
holds securities of or otherwise makes investments in a Borrower or any
Subsidiary.

7.09 Total Leverage Ratio. As of the end of each applicable four-quarter period,
commencing with the quarter ending September 30, 2013, the Parent Borrower shall
maintain a ratio (the “Total Leverage Ratio”) of (a) Consolidated Funded Debt to
(b) Pro Forma EBITDA of no greater than (1) during an Acquisition Period, 5.50
to 1.00, and (2) during any period other than an Acquisition Period, 5.00 to
1.00; provided, that if at the end of any such applicable four-quarter period
the Parent Borrower shall not have maintained such ratio, the Parent Borrower
will have a period of 30 days following the later of the date a Responsible
Officer of the Parent Borrower has knowledge that such ratio has not been
satisfied at the end of such period and 30 days following the end of such
period, to cure such failure on a pro forma basis by satisfying the following
clauses (i) or (ii), or any combination of such clauses, by (i) obtaining an
equity contribution which qualifies as equity under GAAP or (ii) incurring
Qualifying Subordinated Indebtedness owing to an Affiliate (other than a
Subsidiary) under clause (a) of the definition thereof in a sufficient amount
that (y) had the Parent Borrower had such additional equity or Qualifying
Subordinated Indebtedness proceeds, or a combination of both, at or prior to the
end date of such applicable four-quarter period, and (z) had such amount been
included in, and increased, Pro Forma EBITDA with respect to such applicable
four-quarter period, the Parent Borrower would have been in compliance with this
Section 7.09 for such four-quarter period and, if the Parent Borrower obtains
such equity or such Qualifying Subordinated Indebtedness proceeds, or any
combination thereof, during such cure period, but in no event shall such period
end later than 60 days following the end of the corresponding ending
four-quarter period, then it will be deemed to be in compliance with this
Section 7.09 as of the end of such four quarter period. Any such additional
equity or Qualifying Subordinated Indebtedness that has been

 

80



--------------------------------------------------------------------------------

added to Pro Forma EBITDA in accordance with this Section 7.09 shall be counted
solely as an increase to Pro Forma EBITDA (and not as a reduction to
Indebtedness (directly through repayment or indirectly through netting)) for the
purpose of determining the Parent Borrower’s compliance with Section 7.09 and
shall be disregarded for any other purpose, including for purposes of
determining the satisfaction of any financial ratio-based condition, pricing or
the availability of any basket under Article VII of this Agreement.

7.10 Minimum Interest Coverage Ratio. As of the end of each applicable
four-quarter period, commencing with the quarter ending September 30, 2013, the
Parent Borrower shall maintain a ratio of Pro Forma EBITDA to Consolidated
Interest Expense for such four quarter period then ended of at least 2.50 to
1.00; provided, that if at the end of any such applicable four-quarter period
the Parent Borrower shall not have maintained such ratio, the Parent Borrower
will have a period of 30 days following the later of the date a Responsible
Officer of the Parent Borrower has knowledge that such ratio has not been
satisfied at the end of such period and 30 days following the end of such
period, to cure such failure on a pro forma basis by satisfying the following
clauses (i) or (ii), or any combination of such clauses, by (i) obtaining an
equity contribution which qualifies as equity under GAAP or (ii) incurring
Qualifying Subordinated Indebtedness owing to an Affiliate (other than a
Subsidiary) under clause (a) of the definition thereof in a sufficient amount
that (y) had the Parent Borrower had such additional equity or Qualifying
Subordinated Indebtedness proceeds, or a combination of both, at or prior to the
end date of such applicable four-quarter period, and (z) had such amount been
included in, and increased, Pro Forma EBITDA with respect to such applicable
four-quarter period, the Parent Borrower would have been in compliance with this
Section 7.10 for such four-quarter period and, if the Parent Borrower obtains
such equity or such Qualifying Subordinated Indebtedness proceeds, or any
combination thereof, during such cure period, but in no event shall such period
end later than 60 days following the end of the corresponding ending
four-quarter period, then it will be deemed to be in compliance with this
Section 7.10 as of the end of such four quarter period. Any such additional
equity or Qualifying Subordinated Indebtedness that has been added to Pro Forma
EBITDA in accordance with this Section 7.10 shall be counted solely as an
increase to Pro Forma EBITDA (and not as a reduction to Indebtedness (directly
through repayment or indirectly through netting)) for the purpose of determining
the Parent Borrower’s compliance with Section 7.10 and shall be disregarded for
any other purpose, including for purposes of determining the satisfaction of any
financial ratio-based condition or the availability of any basket under Article
VII of this Agreement.

7.11 Investments. Make any Investments, except:

(a) Investments held by a Loan Party or such Subsidiary in the form of cash or
cash equivalents;

(b) Investments existing as of the Closing Date, provided that to the extent any
such Investments are in excess of $10,000,000 in the aggregate, they are set
forth on Schedule 7.11;

(c) Investments in any Person that is a Loan Party prior to or contemporaneously
with giving effect to such Investment;

(d) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(e) Acquisitions made in accordance with a Loan Party’s or Subsidiary’s
Organization Documents;

 

81



--------------------------------------------------------------------------------

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Investments by the Parent Borrower in any Subsidiary that is not a Loan
Party not exceeding $20,000,000 in the aggregate at any one time outstanding;

(h) Investments consisting of loans and advances to officers, directors and
employees of a Borrower or any Subsidiary in an aggregate amount not to exceed
$5,000,000 at any one time outstanding, for ordinary business purposes;

(i) Guarantee Obligations and inter-company Indebtedness permitted by
Section 7.12;

(j) Investments in a Person to the extent such Investments represent the
non-cash portion of consideration received for a Disposition of any property
that was made in compliance with Section 7.02;

(k) Investments in assets (including Capital Stock of a Person, owning such
other assets) that are engaged or used (or intended to be used) in the business
of a Borrower or any Subsidiary and received solely in exchange for Capital
Stock consisting of common units (or equivalent) of the Parent Borrower; and

(l) Investments not otherwise permitted under this Section 7.11 which in an
aggregate amount do not exceed, at any one time outstanding, $15,000,000.

Notwithstanding the foregoing, upon the Parent Borrower’s receiving an
Investment Grade Rating, neither the Borrowers nor any Subsidiary shall be
required to comply with the restrictions set forth in this Section 7.11.

7.12 Debt.

(a) Prior to the date the Parent Borrower receives an Investment Grade Rating,
create, incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness of a Loan Party owing to another Loan Party or a Subsidiary,
provided that in the case of Indebtedness owed by a Loan Party to a non-Loan
Party Subsidiary, such Indebtedness is Qualifying Subordinated Indebtedness
under clause (a) of the definition thereof;

(iii) Indebtedness of a non-Loan Party Subsidiary owed to any Loan Party or any
other non-Loan Party Subsidiary;

(iv) Indebtedness existing on the date hereof provided that, to the extent any
such Indebtedness is in excess of $10,000,000 in the aggregate, such
Indebtedness is set forth on Schedule 7.12 and refinancings, refundings,
extensions and renewals of any such Indebtedness; provided that (i) the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to accrued and unpaid
interest thereon and a reasonable premium or other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection

 

82



--------------------------------------------------------------------------------

with such refinancing, refunding, renewal or extension, (ii) the terms relating
to principal amount, amortization, maturity, collateral (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewal or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no more restrictive in any material respect
to the Borrowers or the Subsidiaries than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the range of the market
interest rates then available to the obligor thereunder for comparable
transactions, and (iii) if such Indebtedness is subordinated to the Obligations,
the terms relating to subordination of any such refinancing, refunding, renewal
or extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended;

(v) Indebtedness of a Borrower or any Subsidiary arising under Swap Contracts
entered into by such Borrower or such Subsidiary in the ordinary course of
business to hedge or otherwise mitigate business risks incurred in the ordinary
course of business;

(vi) Indebtedness of a Loan Party or any Subsidiary as an account party in
respect of trade, performance, surety, bid, bond or similar letters of credit or
instruments; provided, that any such Indebtedness that constitutes Financial
Support Obligations shall also constitute Qualified Subordinated Indebtedness;

(vii) Indebtedness of any Loan Party constituting Qualified Subordinated
Indebtedness;

(viii) Indebtedness constituting Investments permitted under Section 7.11(g);

(ix) Indebtedness of the Parent Borrower, so long as after giving effect to the
incurrence of such Indebtedness, the Parent Borrower would be in pro forma
compliance with Sections 7.09 and 7.10, and any Subsidiary that serves as a
co-issuer of any such Indebtedness; provided that any such Subsidiary may exist
only for purposes of serving as a co-issuer of such Indebtedness and may have no
assets or operations;

(x) Guarantee Obligations of Subsidiary Guarantors with respect to Indebtedness
permitted pursuant to this Section 7.12; and

(xi) Indebtedness of Subsidiary Guarantors in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding.

(b) From and after the date the Parent Borrower receives an Investment Grade
Rating, the Parent Borrower shall not permit any non-Loan Party Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness described in Section 7.12(a)(iii) through (vi); and

(ii) Indebtedness not otherwise permitted by this Section 7.12(b) which is in an
aggregate principal amount that does not exceed at any time outstanding an
amount equal to 10% of Net Tangible Assets.

7.13 Purchases, Repayments and Prepayments of Certain Indebtedness:

 

83



--------------------------------------------------------------------------------

(a) Prior to the date the Parent Borrower receives an Investment Grade Rating,
purchase, repay or prepay any subordinated Indebtedness or obligations under the
Support Agreements or other Financial Support Obligations, except that a Loan
Party may purchase, repay or prepay Qualifying Subordinated Indebtedness if
immediately after giving effect to such purchase or payment, the Parent Borrower
is in compliance with Sections 7.09 and 7.10 and such purchase or payment will
not result in a Default or an Event of Default.

(b) From and after the date the Parent Borrower receives an Investment Grade
Rating, purchase, repay or prepay any Qualifying Subordinated Indebtedness
unless after giving effect to such purchase or payment, the Parent Borrower is
in compliance with Sections 7.09 and 7.10 and such purchase or payment will not
result in a Default or an Event of Default.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. A Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any commitment or other fee due hereunder, or
any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. A Borrower shall fail to perform, observe or comply with
any term, covenant or agreement contained in any of Section 6.03, 6.05, 6.11,
6.12 or 6.13 or Article VII; or

(c) Other Defaults. (i) Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (1) a Borrower or Subsidiary
Guarantor, as applicable, obtaining knowledge of such failure and (2) the Parent
Borrower or Subsidiary Guarantor, as applicable, being notified of such failure
by the Administrative Agent, the L/C Issuer or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party, in
this Agreement or in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made;

(e) Cross-Default. (i) A Borrower or any Subsidiary other than, for the
avoidance of doubt, an Unrestricted Subsidiary (A) fails to make any payment of
principal or interest or premium, if any, when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise), inclusive of
any grace, extension, forbearance or similar period, in respect of any
Indebtedness having an aggregate principal amount (including undrawn or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $25,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, for a period beyond the
applicable grace, cure, extension, forbearance or other similar period the
effect of which default or other event is to cause such Indebtedness to be
demanded or to become due or required to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guarantee
Obligation to become payable; or (ii) there occurs under any Swap

 

84



--------------------------------------------------------------------------------

Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Borrower or
any Subsidiary other than, for the avoidance of doubt, an Unrestricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a
Borrower or any Subsidiary other than, for the avoidance of doubt, an
Unrestricted Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by a Borrower or such Subsidiary other
than, for the avoidance of doubt, an Unrestricted Subsidiary as a result thereof
is greater than $25,000,000; or

(f) Insolvency Proceedings, Etc. A Borrower, any Subsidiary Guarantor or any
Material Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts. A Borrower or any Material Subsidiary becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due as provided in Title 11 of the United States Bankruptcy Code; or

(h) Judgments. There is entered against any Borrower or any Material Subsidiary
a final judgment or order for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage or third-party
indemnity or similar agreements as to which the indemnitor (or similar party if
applicable) does not dispute coverage), and (A) enforcement proceedings upon
assets of any Borrower or any Material Subsidiary are lawfully commenced by any
creditor upon such judgment, or (B) there is a period of 30 consecutive days
after the entry of such judgment during which a discharge, stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower or any Subsidiary of any Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $25,000,000, or (ii) any Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document;

(k) Change of Control. There occurs any Change of Control; or

 

85



--------------------------------------------------------------------------------

(l) Invalidity of Subordination Agreements. Any subordination agreement entered
into in order to qualify Indebtedness as Qualifying Subordinated Indebtedness
shall cease to be effective (other pursuant to the terms provided therein) or
otherwise shall cease to be a legal, valid and binding agreement enforceable
against the holders of any Indebtedness under such Qualifying Subordinated
Indebtedness in any material respect (other than as a result of the signatory
for the Administrative Agent not having the proper corporate authority to
execute and deliver such subordination agreement).

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is then
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders,

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that each Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01 with respect to any Borrower, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of each Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent, the L/C
Issuer or any Lender.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article, other than the provisions of
Section 9.06 which provide for the consent of the Borrowers, are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

86



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent
Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate,

 

87



--------------------------------------------------------------------------------

consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for any Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, each L/C Issuer and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, subject to the
consent of the Parent Borrower at all times other than during the existence of
an Event of Default (such consent not to be unreasonably withheld or delayed).
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may on behalf of the Lenders and each L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Parent
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent not prohibited by applicable law, by notice
in writing to the Parent Borrower and such Person remove such Person as
Administrative Agent and, in consultation with the Parent Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then the Administrative Agent being removed may on behalf of the Lenders and
each L/C Issuer, appoint a successor Administrative Agent from the remaining
Lenders; provided that if the Administrative Agent shall notify the Lenders that
no qualifying Person has accepted such appointment, then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

88



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as a successor Administrative Agent is appointed as provided for above
in this Section 9.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Sections 10.04 and
10.05 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and the Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or other agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

89



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to a Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and 2.03(j), 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters.

(a) The Administrative Agent is authorized on behalf of the Lenders, without the
necessity of any notice to or further consent from such Lenders, from time to
time, to take any actions with respect to any Springing Lien Collateral or
Collateral Agreements which may be necessary to perfect and maintain the Liens
upon the Springing Lien Collateral granted pursuant to the Collateral
Agreements. The Administrative Agent is further authorized (but not obligated)
on behalf of the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Lenders under the Collateral Agreements. By accepting the
benefit of the Liens granted pursuant to the Collateral Agreements, each Lender
hereby agrees to the terms of this paragraph (a).

(b) The Lenders hereby, irrevocably authorize the Administrative Agent to
(i) terminate and release any Lien granted to or held by the Administrative
Agent upon any Springing Lien Collateral (a) upon termination of the Aggregate
Commitments, termination or

 

90



--------------------------------------------------------------------------------

expiration of all Letters of Credit (other than Letters of Credit as to which
arrangements satisfactory to each L/C Issuer in its sole discretion have been
made), and the payment in full of all outstanding Obligations payable under this
Agreement and under any other Loan Document (other than contingent
indemnification obligations); (b) constituting property sold or to be sold or
disposed of as part of or in connection with any disposition permitted under
this Agreement or any other Loan Document; (c) pursuant to terms and conditions
of any provision of this Agreement providing for a Lien release with respect to
such Springing Lien Collateral; or (d) constituting property leased to any Loan
Party under a lease which has expired or has been terminated in a transaction
not prohibited by this Agreement or is about to expire and which has not been,
and is not intended by such Loan Party to be, renewed or extended; and
(ii) release a Subsidiary Guarantor from its obligations under the Subsidiary
Guarantee and any other applicable Loan Document if such Person ceases to be a
Subsidiary as a result of a transaction not prohibited by this Agreement. Upon
the request of the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Springing Lien Collateral pursuant to this paragraph (b).

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Administrative Agent, and each Lender hereby
agree that no Lender shall have any right individually to realize upon any of
the Springing Lien Collateral or to enforce the Subsidiary Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
the Loan Documents may be exercised solely by Administrative Agent on behalf of
the Lenders in accordance with the terms hereof and the other Loan Documents;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.09 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. By accepting the benefit of the Liens granted pursuant to
the Collateral Agreements, each Lender hereby agrees to the terms of this
paragraph (c).

(d) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Springing Lien Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and

 

91



--------------------------------------------------------------------------------

the Borrowers or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;

(d) change Section 2.12(c) or 2.13 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or amend the definitions of “Applicable Percentage” or “Pro Rata Share”;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(f) release or terminate, as the case may be all or substantially all of the
Subsidiary Guarantee or all or substantially all of the Springing Lien
Collateral, without the written consent of each Lender, except as permitted
pursuant to Section 9.10 (in which case such release or termination, as
applicable may be evidenced by the Administrative Agent signing alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor the
principal amount of any Loan or any interest thereon, or any other amounts
payable hereunder owed to such Defaulting Lender be reduced or the date for
payment thereof be extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

92



--------------------------------------------------------------------------------

10.02 Notices and Other Communications; Electronic Communication.

(a) Notices and Other Communications; Facsimile Copies. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to any Borrower or any other Loan Party, the Administrative Agent, an L/C
Issuer, or the Swing Line Lender: to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;

(ii) in the case of notices by the Administrative Agent, an L/C Issuer, or the
Swing Line Lender to a Lender: to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire;
and

(iii) in the case of notices by any Borrower to a Lender, an L/C Issuer or the
Swing Line Lender: c/o the Administrative Agent, at the address, telecopier
number, electronic mail address or telephone number specified for the
Administrative Agent on Schedule 10.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

93



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT-RELATED PERSONS IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Agent-Related Persons have any liability to any
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, however, that in no event shall any Agent-Related Person have
any liability to any Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuers, and the Swing Line Lender may change its address, telecopier,
e-mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier, e-mail address or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
each L/C Issuer, and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Effectiveness of Electronic Copies of Loan Documents and Signatures. This
Agreement and the other Loan Documents (including any amendment or other
modification and any waiver or consent) and any executed signature pages hereto
or thereto may be delivered by facsimile or other electronic (i.e., “pdf” or
“tif”) imaging means. The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on the Borrowers, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or other electronic imaging means.

 

94



--------------------------------------------------------------------------------

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices if immediately followed by a corresponding Loan Notice in writing)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent or the L/C Issuer to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
or therein provided are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Parent Borrower agrees (a) to pay
or reimburse the Administrative Agent and the L/C Issuer for all costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, the L/C Issuer and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs; provided, however, that no Borrower shall be required to reimburse a
Defaulting Lender or its Related Parties for, and neither a Defaulting Lender
nor any of its Related Parties shall be entitled to be reimbursed for, any costs
and expenses incurred by or on behalf of such Defaulting Lender or any of its
Related Parties in effecting its cure from being a Defaulting Lender or the
replacement or removal of such Defaulting Lender hereunder, or matters
incidental to any of the foregoing. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent or the L/C Issuer, as the case may be, and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, the L/C Issuer or any Lender. The agreements in this
Section shall survive the termination of the Commitments and repayment of all
the other Obligations.

10.05 Indemnification by the Borrowers; Reimbursement and Indemnification by
Lenders.

(a) The Borrowers shall indemnify each Agent-Related Person, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all

 

95



--------------------------------------------------------------------------------

losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(other than the Administrative Agent, any L/C Issuer, any Lender or the Swing
Line Lender) arising out of, or relating to, (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, or the consummation of the transactions
contemplated hereby or thereby, the relationship of the Borrowers, the
Administrative Agent, the L/C Issuers and the Lenders under this Agreement, or,
in the case of the Administrative Agent and its Related Parties only, the
administration of this Agreement and the other Loan Documents; (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are caused by such
Indemnitee’s own gross negligence, breach in bad faith under any Loan Document,
willful misconduct or knowingly unlawful conduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, or that are
incurred by an Indemnitee that is a Defaulting Lender and such losses, claims,
damages, liabilities or related expenses are proximately cause by conduct, acts
or omissions described in clauses (a), (b), or (c) of the definition of
“Defaulting Lender,” or for any loss asserted against it by another Indemnitee.

As used in this Section 10.05, the following terms having the meanings set forth
below:

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

(b) Reimbursement and Indemnification by Lenders.

(i) Each Lender severally agrees to indemnify upon demand the Administrative
Agent, each L/C Issuer and each Related Party (each such Person being called an
“Agent/Issuer-Related Indemnitee”) (to the extent not reimbursed by or on

 

96



--------------------------------------------------------------------------------

behalf of the Borrowers and without limiting the obligations of the Borrowers to
do so), pro rata, according to each such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) and hold harmless each Agent/Issuer-Related Indemnitee from
and against any and all losses, claims, damages, liabilities and related
expenses (including Attorney Costs), incurred by or against the Administrative
Agent or an L/C Issuer acting in its capacity as such, or incurred by or against
any Related Party of any of the foregoing acting for the Administrative Agent or
an L/C Issuer in connection with such capacity, arising out of or relating to
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, or the consummation of
the transactions contemplated hereby or thereby, the relationship of the
Borrowers, the Administrative Agent, the L/C Issuers, and the Lenders under this
Agreement, or the administration of this Agreement and the other Loan Documents;
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower, and
regardless of whether any Agent/Issuer-Related Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE AGENT/ISSUER-RELATED
INDEMNITEE (all of the foregoing, collectively, “Indemnified Liabilities”);
provided however that no Lender shall be liable for the payment to an
Agent/Issuer-Related Indemnitee of any portion of such Indemnified Liabilities
resulting from any such Person’s gross negligence, breach in bad faith under any
Loan Document, willful misconduct or knowingly unlawful conduct; and provided,
further, that no action taken by the Administrative Agent in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.

(ii) Without limitation of the foregoing, to the extent that a Borrower for any
reason fails to indefeasibly pay any amount required under Section 10.04 or
subsection (a) of this Section 10.05 to be paid by it to an Agent/Issuer-Related
Indemnitee (and without limiting their obligation to do so), each Lender
severally agrees to pay to such Agent/Issuer-Related Indemnitee such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or an L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent or L/C Issuer in connection with such capacity.

(iii) The obligations of the Lenders under this subsection (b) are subject to
the provisions of Section 2.12(f).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither any Borrower nor any Indemnitee shall assert, and each
of them hereby waives, any claim against any of the other of them, on any theory
of liability, for special, indirect,

 

97



--------------------------------------------------------------------------------

consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided however that the foregoing limitation
shall not be deemed to impair or affect the indemnification obligations of the
Borrowers under this Agreement to the extent such indemnification obligations
are with respect to losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person that is neither an Indemnitee nor the Borrowers. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction; provided that this sentence shall
not be deemed to limit an Indemnitee’s obligations in Section 10.08.

(d) Payments. All amounts due from the Borrowers under Section 10.04 or this
Section 10.05 shall be payable not later than thirty Business Days after demand
therefor and the Parent Borrower’s receipt of (i) the requesting Person’s
certification that it is owed amounts under Section 10.04 or Section 10.05(a),
as the case may be, and the basis thereof, and (ii) reasonably detailed invoices
or statements relating thereto.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, an L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.06 Payments Set Aside. To the extent that any payment is made by or on behalf
of any Borrower to the Administrative Agent, an L/C Issuer or any Lender, or the
Administrative Agent, an L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, an L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent or the L/C Issuer, as the
case may be, upon demand its applicable share of any amount so recovered from or
repaid by the Administrative Agent or the L/C Issuer, as the case may be, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written

 

98



--------------------------------------------------------------------------------

consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to an Eligible Assignee that is a Lender, an Affiliate of a Lender,
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of

 

99



--------------------------------------------------------------------------------

Default has occurred and is continuing at the time of such assignment, or
(2) such assignment is to (x) a Lender, (y) an Affiliate of a Lender that is
financially capable of performing the obligations of a Lender under this
Agreement or (z) an Approved Fund that is financially capable of performing the
obligations of a Lender under this Agreement and that agrees with the assignor
to be bound by the Assignee Conditions;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of Commitments.

The Administrative Agent shall not have any responsibility to ensure compliance
with, or to inquire as to whether an assignee is in compliance with, the
requirement set forth in Section 10.07(b)(iii)(A) as to financial capacity or
the requirement set forth in Section 10.07(b)(iii)(A) that the assignee agree to
be bound by the Assignee Conditions, and responsibility for compliance with such
requirements shall be the responsibility of the assigning Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, which amount shall not
be for the account of, or reimbursable from, directly or indirectly, any
Borrower except as otherwise provided in Section 10.15; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to a Borrower. No such assignment shall be made to any
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative

 

100



--------------------------------------------------------------------------------

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, a Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. If the assigning Lender holds
a Note and has assigned all of its Commitment, it shall promptly deliver such
Note to the Parent Borrower marked “Cancelled” or sign a lost note affidavit
(which shall include customary indemnification of the Borrowers) with respect
thereto (provided however that, notwithstanding herein to the contrary, failure
to do so will not affect the validity of such assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
each L/C Issuer and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice, and the Administrative Agent shall provide a copy of the Register upon
the Parent Borrower’s or such Lender’s request.

 

101



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, any L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or any of their Affiliates, or any Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, each L/C Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time assign, pledge or grant a
security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto; and provided, further,
all costs, fees and expenses related to, or in connection with, any such pledge
or grant shall be for the sole account of such Lender.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C

 

102



--------------------------------------------------------------------------------

Issuer, and/or the Swing Line Lender, assigns all of its Commitment and Loans
pursuant to subsection (b) above, such assigning Lender may, (i) upon 30 days’
notice to the Parent Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the Parent Borrower, resign as Swing Line Lender.
In the event of any such resignation as an L/C Issuer or Swing Line Lender, the
Parent Borrower shall be entitled to appoint from among the Lenders one or more
successor L/C Issuers or Swing Line Lender hereunder; provided, however, that no
failure by any Borrower to appoint any such successor shall affect the
resignation of the resigning L/C Issuer or Swing Line Lender. If a Lender
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If a Lender resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Committed Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, and acceptance by such successor of such
appointment, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the resigning L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer, with respect to such Letters of Credit.

10.08 Confidentiality. Each of the Administrative Agent, L/C Issuer, Swing Line
Lender and the Lenders (on behalf of itself and each of its Affiliates or its
other Related Parties, and each of its and their directors, officers, agents,
attorneys, employees and representatives) agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ and other Related Parties’, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to (and
will agree to) keep such Information confidential on the terms provided in this
Section); (b) to the extent requested by any regulatory authority; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (and each such case, such Person shall endeavor to notify the
Parent Borrower of such occurrence as soon as reasonably possible following the
service of any such process on such Person); (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative, credit insurance transaction, or other substantially
similar transaction relating to the obligations of any Borrower, in each case,
provided that each such Person first agrees to hold, and cause to be held, such
Information in confidence on the terms substantially the same as those provided
in this Section and such Person is not a competitor or Affiliate thereof of a
Borrower or any of its Subsidiaries that is engaged in the storage,
transportation and/or distribution of hydrocarbons as its primary business (and
each Lender may rely on such Person’s representation as to the same); (g) with
the consent of the Parent Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any

 

103



--------------------------------------------------------------------------------

Lender on a nonconfidential basis from a source other than a Borrower; or (i) to
the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from a Borrower relating to such Borrower or its business, other than any such
information available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by such Borrower; provided that, in
the case of information received from a Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders, the Swing Line Lenders and the
L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning a Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to any Borrower or any other Loan Party, any such notice being waived by
each Borrower and the other Loan Parties to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of a Borrower or any
other Loan Party against any and all Obligations then due and owing to such
Lender; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Parent Borrower or the applicable Loan Party and the Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum amount, or be computed at a rate
that exceeds the maximum rate, of non-usurious interest permitted by applicable
Law (the “Maximum Rate”). If the Administrative Agent, any L/C Issuer, the Swing
Line Lender or any Lender shall contract for, charge, receive, reserve or take
interest in an amount or at a rate that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower, and in no event shall any
Borrower or any other Person ever be liable for unearned interest or ever be
required to pay interest in excess of the Maximum Rate. In determining whether
the interest contracted for, charged, received, reserved or taken by the
Administrative Agent, any L/C Issuer, the Swing Line Lender or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a)

 

104



--------------------------------------------------------------------------------

characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations. If
the Laws of the State of Texas are applicable for purposes of determining the
Maximum Rate, then that term means the “indicated rate ceiling” from time to
time in effect under Chapter 303 of the Texas Finance Code. Each Borrower agrees
that Chapter 346 of the Texas Finance Code does not apply to any Borrowing.

10.11 Counterparts. This Agreement may be executed in one or more counterparts
and by the different parties hereto on separate counterparts (including by
facsimile or other electronic imaging means), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent, the L/C Issuer or the Lenders in
any other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuers and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuers or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuers or any Lender may have had notice or knowledge of any Default or Event
of Default at the time of any Credit Extension.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10.15 Replacement and Removal of Lenders. (a) If (1) any Lender is a Defaulting
Lender; or (2) the Parent Borrower has a right to remove or replace a Lender
pursuant to Section 2.14(a) or Section 3.06(b) or under any other circumstances
set forth in this Agreement providing that the Parent Borrower shall have the
right to remove or replace a Lender as a party to this Agreement, the Parent
Borrower may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitment or (ii) replace
such Lender by causing such Lender to assign its Commitment (without payment by
such Lender of any assignment fee) pursuant to Section 10.07(b) to one or more
other Lenders or Eligible Assignees procured by the Parent Borrower; provided,
however, that if the Parent Borrower elects to exercise such right with respect
to any Lender pursuant to Section 3.06(b), it shall be obligated to remove or
replace, as the case may be, all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or Section 3.04. As a condition to the
effectiveness of any such assignment or termination:

 

105



--------------------------------------------------------------------------------

(w) in the event of an assignment of a Lender’s Commitment, (i) the Parent
Borrower shall pay in full the assignment fee specified in Section 10.07(b)(iv)
unless otherwise paid by the replacement Lender or waived by the Administrative
Agent, and (ii) the assigning Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees (subject to Section 2.16) and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts),

(x) in the event of a termination of a Lender’s Commitment which has not been
assigned, (i) pay in full all principal, interest, fees and other amounts owing
to such Lender through the date of termination or assignment (including any
amounts payable pursuant to Section 3.05, which amounts shall be paid when
billed in accordance with such Section), (ii) deliver to the Administrative
Agent Cash Collateral in an amount equal to the aggregate of the Swing Line
Lender’s and each L/C Issuer’s Fronting Exposure resulting from the termination
of the Commitment of such Lender (determined after giving effect to any
reallocation of such Lender’s Pro Rata Share of the Swing Line Loans and L/C
Obligations outstanding on the date of such termination to the remaining Lenders
to the extent of the availability of the Commitments of the remaining Lenders
after giving effect to all such terminations of Commitments on such date), and
(iii) provide written notice terminating such Lender’s Commitment,

(y) if the Lender being replaced or removed is an L/C Issuer, another L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by such L/C Issuer that remain outstanding or the Parent Borrower shall
make other arrangements satisfactory to the L/C Issuer being replaced or removed
to effectively assume its obligations with respect to such Letters of Credit or
eliminate its exposure thereto, and

(z) if the Lender being replaced or removed is the Swing Line Lender, upon the
agreement of a Lender to become the successor Swing Line Lender (made at the
request of the Parent Borrower with the consent of the Administrative Agent,
such consent not to be unreasonably withheld or delayed), such Lender shall
become the Swing Line Lender hereunder.

Any Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitment and outstanding Credit Extensions. The
Administrative Agent shall distribute an amended Schedule 2.01, which shall be
deemed incorporated into this Agreement, to reflect changes in the identities of
the Lenders and adjustments of their respective Commitments and/or Pro Rata
Shares resulting from any such removal or replacement.

(b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, each Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders owed by it, and shall be responsible for payment of any amounts due
under Section 3.05. Each Borrower may then request Loans from the Lenders in
accordance with their revised Pro Rata Shares. If agreed by the Administrative
Agent and the Lenders (such agreement not to be unreasonably withheld or
delayed), any Borrower may net any payments required hereunder against any funds
being provided by any Lender or Eligible Assignee replacing a terminating
Lender, and in such case the effect for purposes of this Agreement shall be the
same as if separate transfers of funds had been made with respect thereto.

 

106



--------------------------------------------------------------------------------

(c) If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Parent Borrower
may replace such non-consenting Lender in accordance with this Section 10.15;
provided that such amendment, waiver, consent or release is approved by the
assignee of such non-consenting Lender and is effected as a result of such
assignment (together with all other such assignments required by a Borrower
pursuant to this Section 10.15(c) with respect to such proposed amendment,
waiver, consent or release).

(d) This section shall supersede any provision in Section 10.01 to the contrary.

10.16 Governing Law; Jurisdiction; Waiver of Venue.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT TO THE EXTENT THEREIN
EXPRESSLY PROVIDED) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH OTHER LOAN
PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, EACH OTHER LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, EACH OTHER
LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

107



--------------------------------------------------------------------------------

10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
each Arranger, are arm’s-length commercial transactions between each Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and each Arranger, and each of their respective Affiliates,
on the other hand, (B) it has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) it is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) the Administrative Agent, each Arranger, each Borrower, and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any other party hereto, any Affiliates of any
other party hereto, or any other Person and (B) none of the Administrative
Agent, the Arrangers, the Borrowers, or any Lender has any obligation to any
other party hereto or to their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Arranger, each Lender and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to any Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, the
Administrative Agent, the Arrangers, each Borrower, each other Loan Party and
each Lender hereby waives and releases any claims that they may have against
each other with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby. Each
of the Administrative Agent and the Lenders acknowledge and agree that it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.

10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower and each Subsidiary Guarantor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Act. Each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information regarding such Borrower or any of its Subsidiaries necessary
for the Administrative Agent or such Lender to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

108



--------------------------------------------------------------------------------

ARTICLE XI.

SUBSIDIARY GUARANTEE

11.01 Subsidiary Guarantee. Each Subsidiary Guarantor, jointly and severally,
hereby unconditionally and irrevocably guarantees to the Administrative Agent
and the Lenders (the “Subsidiary Guarantee”), as primary obligor and not merely
as surety, the prompt and complete payment in full when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations of each Borrower,
whether for principal, interest, fees, expenses or otherwise, whether or not
allowed or allowable in an Insolvency Proceeding, strictly in accordance with
the terms thereof, including obligations which, but for an automatic stay under
Section 362(a) of the Bankruptcy Code or any other Debtor Relief law or other
proceeding, would become due (such obligations being hereinafter referred to as
the “Subsidiary Guaranteed Obligations”), and agrees to pay any and all expenses
(including the legal fees, charges and disbursements of counsel) incurred by the
Administrative Agent and each Lender in enforcing any rights under the
Subsidiary Guarantee, whether or not allowed or allowable in an Insolvency
Proceeding. The Subsidiary Guarantors hereby further agree that if any of the
Obligations are not paid in full when due, whether at stated maturity, by
acceleration or otherwise, the Subsidiary Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when , whether at stated
maturity, by acceleration or otherwise, in accordance with the terms of such
extension or renewal. No amendment or modification of the Subsidiary Guarantee
may be made without the prior written consent of each Subsidiary Guarantor.
Notwithstanding anything contained herein to the contrary, the obligations of
the each Subsidiary Guarantor under the Subsidiary Guarantee shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations under the Subsidiary Guarantee subject to avoidance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable Debtor Relief Law.

11.02 Waiver of Subrogation. Notwithstanding any payment or payments made by a
Subsidiary Guarantor hereunder, or any set-off or application of funds of any
Subsidiary Guarantor by the Administrative Agent or any Lender, such Subsidiary
Guarantor shall not be entitled to be subrogated to any of the rights of the
Administrative Agent and the Lenders against any Borrower or against any
collateral security or guarantee or right of offset held by the Administrative
Agent or the Lenders for the payment of the Subsidiary Guaranteed Obligations,
nor shall any Subsidiary Guarantor seek any reimbursement or contribution from
any Borrower in respect of payments made by the Subsidiary Guarantor hereunder,
until all Subsidiary Guaranteed Obligations are paid in full, no Letters of
Credit remain outstanding and the Aggregate Commitments have expired or been
terminated. If any amount shall be paid to any Subsidiary Guarantor on account
of such subrogation rights at any time when all of the Subsidiary Guaranteed
Obligations shall not have been paid in full, any Letter of Credit remains
outstanding or the Aggregate Commitments have not expired or been terminated,
such amount shall be held by such Subsidiary Guarantor, in trust for the
Administrative Agent and each Lender, segregated from other funds of such
Subsidiary Guarantor and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Administrative Agent, for the ratable benefit
of the Administrative Agent and the Lenders, in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor, if required),
to be applied against the Subsidiary Guaranteed Obligations, whether mature or
unmatured, in such order as any Lender may determine.

11.03 Amendments, etc. with respect to the Subsidiary Guaranteed Obligations.
Each Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against such Subsidiary Guarantor, and without
notice to or further assent

 

109



--------------------------------------------------------------------------------

by any Subsidiary Guarantor, any demand for payment of any of the Subsidiary
Guaranteed Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, as applicable, and any of
the Subsidiary Guaranteed Obligations continued, and the Subsidiary Guaranteed
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement, and any Note and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as any Lender may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Subsidiary
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien or security interest at any time
held by it as security for the Subsidiary Guaranteed Obligations or for this
Subsidiary Guarantee or any property subject thereto.

11.04 Guarantee Absolute and Unconditional. Each Subsidiary Guarantor hereby
represents and warrants, with respect to the representations and warranties set
forth in Article V (except to the extent that such representation or warranty is
provided on a consolidated basis) as they relate to such Subsidiary Guarantor
are true and correct in all material respects, and hereby covenants and agrees,
with respect to the covenants contained in Articles VI and VII (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) as they relate
to such Subsidiary Guarantor, to comply with the covenants contained therein.
Each Subsidiary Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Subsidiary Guaranteed Obligations and notice
of or proof of reliance by the Administrative Agent or any Lender upon this
Subsidiary Guarantee or acceptance of this Subsidiary Guarantee, the Subsidiary
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Subsidiary Guarantee;
and all dealings between the Borrowers and the Subsidiary Guarantors, on the one
hand, and the Administrative Agent or any Lender, as applicable, on the other,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Subsidiary Guarantee. Each Subsidiary Guarantor waives
diligence, presentment, protest, demand for payment and all notices whatsoever,
including notice of default or nonpayment, to or upon any Borrower, such
Subsidiary Guarantor or any other Subsidiary Guarantor with respect to the
Subsidiary Guaranteed Obligations. This Subsidiary Guarantee shall be construed
as a continuing, absolute and unconditional guarantee of payment and not of
collection without regard to, and each Subsidiary Guarantor hereby expressly
waives any defenses to its obligations hereunder based upon (a) the value,
genuineness, validity or enforceability of this Agreement or any other Loan
Document, any Note, any of the Subsidiary Guaranteed Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Subsidiary Guaranteed Obligations or any other
Subsidiary Guaranteed Obligations of any other Loan Party under or in respect of
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including any increase in the Subsidiary
Guaranteed Obligations resulting from the extension of additional credit to any
Loan Party or any of its Subsidiaries or otherwise, (c) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower against the Administrative
Agent or any Lender, (d) any of the acts mentioned in any of the provisions of
any of the Loan Documents, or any other agreement or instrument referred to in
the Loan Documents, being taken or omitted, (e) any collateral security granted
to,

 

110



--------------------------------------------------------------------------------

or in favor of, the Administrative Agent or any Lender or Lenders as security
for any of the Obligations failing to attach or be perfected, (f) any of the
Obligations being determined to be void or voidable (including for the benefit
of any creditor of any Subsidiary Guarantor) or shall be subordinated to the
claims of any Person (including any creditor of any Subsidiary Guarantor), or
(g) any other circumstance whatsoever (with or without notice to or knowledge of
any Borrower or any Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Borrower for the
Subsidiary Guaranteed Obligations, or of any Subsidiary Guarantor under this
Subsidiary Guarantee, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against the Subsidiary Guarantors, the
Administrative Agent and each Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against any Borrower or any other
Person or against any collateral security or guarantee for the Subsidiary
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or such Lender, as applicable, to pursue
such other rights or remedies or to collect any payments from any Borrower or
any such other Person or to realize upon any such collateral security, or
guarantee or right of offset, shall not relieve the Subsidiary Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent and the Lenders against each Subsidiary Guarantor.

11.05 Reinstatement. The obligations of each Subsidiary Guarantor under this
Subsidiary Guarantee shall continue to be effective, or shall automatically be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Subsidiary Guaranteed Obligations is avoided, rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made. Each Subsidiary Guarantor agrees that it will reimburse the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including the reasonable fees, charges and disbursements of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

11.06 Payments. Each of the Subsidiary Guarantors and the Borrowers hereby
agrees that the Subsidiary Guaranteed Obligations will be paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders, without set-off or counterclaim in Dollars as expressed to be payable
hereunder and under any Note, in immediately available funds at the office of
the Administrative Agent specified in Section 10.02.

11.07 Remedies. The Subsidiary Guarantors agree that, to the fullest extent
permitted by law, as between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 8.02) for purposes of Section 11.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Subsidiary Guarantors for purposes of Section 11.01.

 

111



--------------------------------------------------------------------------------

11.08 Rights of Contribution. Subject to Section 11.02 above and the last two
sentences of this Section 11.08, the Subsidiary Guarantors and Borrowers agree
among themselves that, in connection with payments made hereunder, each
Subsidiary Guarantor shall have contribution rights against the Borrowers and
other Subsidiary Guarantors as permitted under applicable law. Without limiting
the foregoing, but subject to Section 11.02 above and the last two sentences of
this Section 11.08, (a) to the extent any Subsidiary Guarantor is required, by
reason of its obligations hereunder, to pay to the Administrative Agent or any
Lender an amount greater than the amount of value (as determined in accordance
with any applicable Debtor Relief Law) actually made available to or for the
benefit of such Subsidiary Guarantor on account of the Credit Agreement, this
Subsidiary Guarantee or any other Loan Document, such Subsidiary Guarantor shall
have an enforceable right of contribution against the applicable Borrower and
the remaining Subsidiary Guarantors, and the applicable Borrower and the
remaining Subsidiary Guarantors shall be jointly and severally liable for
repayment of the full amount of such excess payment; (b) to the extent that any
Subsidiary Guarantor would, but for the operation of this Section 11.08 and by
reason of its obligations hereunder or its obligations to other Subsidiary
Guarantors herein, be rendered insolvent for any purpose under any applicable
Debtor Relief Laws (or become no longer Solvent), such Subsidiary Guarantor
shall have an enforceable right of contribution against the applicable Borrower
and the remaining Subsidiary Guarantors, and the applicable Borrower and the
remaining Subsidiary Guarantors shall be jointly and severally liable for
repayment of, an amount at least equal to the amount necessary to make such
Subsidiary Guarantor Solvent and to prevent such Subsidiary Guarantor from
having been rendered insolvent by reason of the incurrence of any such
obligations; and (c) to the extent that any Subsidiary Guarantor would, but for
the operation of this Section 11.08, be rendered insolvent under any Debtor
Relief Law (or become no longer Solvent) by reason of its incurring of
obligations to any other Subsidiary Guarantor under the foregoing provisions of
Section 11.08(a) and (b), such Subsidiary Guarantor shall, in turn, have rights
of contribution, to the full extent provided in the foregoing provisions of
Section 11.08(a) and (b), against the applicable Borrower and the remaining
Subsidiary Guarantors, such that all obligations of all of the Subsidiary
Guarantors hereunder and under this Section 11.08 shall be allocated in a manner
such that no Subsidiary Guarantor shall be rendered insolvent for any purpose
under any applicable Debtor Relief Law by reason of its incurrence of such
obligations. Notwithstanding anything contained herein to the contrary, all such
contribution rights contained in this Section 11.08 shall be subordinate and
subject in right of payment to the obligations of such Subsidiary Guarantors
under the Loan Documents and no Subsidiary Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full, the Letters of
Credit are no longer outstanding and the Commitments have expired or been
terminated. Each Subsidiary Guarantor further agrees that such Subsidiary
Guarantor shall have no right of recourse to security for the obligations,
except through the exercise of rights of subrogation to the extent permitted
under Section 11.02 and only after all Obligations have been paid in full, the
Letters of Credit are no longer outstanding and the Aggregate Commitments have
expired or been terminated.

11.09 Additional Subsidiary Guarantors. Upon the execution and delivery by any
Person of a Subsidiary Guarantee Joinder and other required documents as
provided in Section 6.12, such Person shall be a Subsidiary Guarantor, shall be
a party hereto as if an original signatory hereto and shall execute and deliver,
if applicable, such documents required by Section 6.13, as provided therein.

 

112



--------------------------------------------------------------------------------

ARTICLE XII.

CO-BORROWER GUARANTEE

12.01 Co-Borrower Guarantee. Each Borrower, jointly and severally, hereby
unconditionally and irrevocably guarantees to the Administrative Agent and the
Lenders (the “Borrower Guarantee”), as primary obligor and not merely as surety,
the prompt and complete payment in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations of the other Borrower, whether for
principal, interest, fees, expenses or otherwise, whether or not allowed or
allowable in an Insolvency Proceeding, strictly in accordance with the terms
thereof, including obligations which, but for an automatic stay under
Section 362(a) of the Bankruptcy Code or any other Debtor Relief law or other
proceeding, would become due (such obligations being hereinafter referred to as
the “Borrower Obligations”), and agrees to pay any and all expenses (including
the legal fees, charges and disbursements of counsel) incurred by the
Administrative Agent and each Lender in enforcing any rights under the Borrower
Guarantee, whether or not allowed or allowable in an Insolvency Proceeding. Each
Borrower hereby further agrees that if any of the Obligations are not paid in
full when due, whether at stated maturity, by acceleration or otherwise, such
Borrower will, jointly and severally, promptly pay the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Obligations, the same will be promptly paid in full
when , whether at stated maturity, by acceleration or otherwise, in accordance
with the terms of such extension or renewal.

12.02 Waiver of Subrogation. Notwithstanding any payment or payments made by a
Borrower hereunder, or any set-off or application of funds of any Borrower by
the Administrative Agent or any Lender, such Borrower shall not be entitled to
be subrogated to any of the rights of the Administrative Agent and the Lenders
against the other Borrower or against any collateral security or guarantee or
right of offset held by the Administrative Agent or the Lenders for the payment
of the Borrower Obligations, nor shall either Borrower seek any reimbursement or
contribution from the other Borrower in respect of payments made by such
Borrower hereunder, until all Borrower Obligations are paid in full, no Letters
of Credit remain outstanding and the Aggregate Commitments have expired or been
terminated. If any amount shall be paid to either Borrower on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full, any Letter of Credit remains outstanding or the
Aggregate Commitments have not expired or been terminated, such amount shall be
held by such Borrower, in trust for the Administrative Agent and each Lender,
segregated from other funds of such Borrower and shall, forthwith upon receipt
by such Borrower, be turned over to the Administrative Agent, for the ratable
benefit of the Administrative Agent and the Lenders, in the exact form received
by such Borrower (duly indorsed by such Borrower, if required), to be applied
against the Borrower Obligations, whether mature or unmatured, in such order as
any Lender may determine.

12.03 Guarantee Absolute and Unconditional. Each Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Borrower Guarantee or acceptance of this Borrower
Guarantee, the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Borrower Guarantee; and all dealings between the Borrowers, on the one hand, and
the Administrative Agent or any Lender, as applicable, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Borrower Guarantee. Each Borrower waives diligence, presentment,
protest, demand for payment and all notices whatsoever, including notice of
default or nonpayment, to or upon such Borrower, the other Borrower or any
Subsidiary Guarantor with respect to the Borrower Obligations. This

 

113



--------------------------------------------------------------------------------

Borrower Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment and not of collection without regard to, and
each Borrower hereby expressly waives any defenses to its obligations hereunder
based upon (a) the value, genuineness, validity or enforceability of this
Agreement or any other Loan Document, any Note, any of the Borrower Obligations
or any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Borrower Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including any increase in the Borrower Obligations resulting from the extension
of additional credit to any Loan Party or any of its Subsidiaries or otherwise,
(c) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by either
Borrower against the Administrative Agent or any Lender, (d) any of the acts
mentioned in any of the provisions of any of the Loan Documents, or any other
agreement or instrument referred to in the Loan Documents, being taken or
omitted, (e) any collateral security granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations failing to attach or be perfected, (f) any of the Obligations being
determined to be void or voidable (including for the benefit of any creditor of
either Borrower) or shall be subordinated to the claims of any Person (including
any creditor of either Borrower), or (g) any other circumstance whatsoever (with
or without notice to or knowledge of either Borrower) which constitutes, or
might be construed to constitute, an equitable or legal discharge of either
Borrower for the Borrower Obligations, or of either Borrower under this Borrower
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against either Borrower, the Administrative Agent and each
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the other Borrower or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or such
Lender, as applicable, to pursue such other rights or remedies or to collect any
payments from the other Borrower or any such other Person or to realize upon any
such collateral security, or guarantee or right of offset, shall not relieve
either Borrower of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent and the Lenders against each Borrower.

12.04 Reinstatement. The obligations of each Borrower under this Borrower
Guarantee shall continue to be effective, or shall automatically be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations is avoided, rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, either Borrower or any substantial part of
its property, or otherwise, all as though such payments had not been made. Each
Borrower agrees that it will reimburse the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including the reasonable fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

12.05 Remedies. Each Borrower agrees that, to the fullest extent permitted by
law, as between the Borrowers, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in

 

114



--------------------------------------------------------------------------------

Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 8.02) for purposes of
Section 12.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Borrowers for
purposes of Section 12.01.

12.06 Rights of Contribution. Subject to 12.02 above and the last two sentences
of this Section 12.06, the Borrowers agree among themselves that, in connection
with payments made hereunder, each Borrower shall have contribution rights
against the other Borrower as permitted under applicable law. Without limiting
the foregoing, but subject to Section 12.02 above and the last two sentences of
this Section 12.06, (a) to the extent either Borrower is required, by reason of
its obligations hereunder, to pay to the Administrative Agent or any Lender an
amount greater than the amount of value (as determined in accordance with any
applicable Debtor Relief Law) actually made available to or for the benefit of
such Borrower on account of the Credit Agreement, this Borrower Guarantee or any
other Loan Document, such Borrower shall have an enforceable right of
contribution against the other Borrower, and the other Borrower shall be liable
for repayment of the full amount of such excess payment; (b) to the extent that
either Borrower would, but for the operation of this Section 12.06 and by reason
of its obligations hereunder or its obligations to other Borrower herein, be
rendered insolvent for any purpose under any applicable Debtor Relief Laws (or
become no longer Solvent), such Borrower shall have an enforceable right of
contribution against the other Borrower, and the remaining Borrower shall be
liable for repayment of, an amount at least equal to the amount necessary to
make such Borrower Solvent and to prevent such Borrower from having been
rendered insolvent by reason of the incurrence of any such obligations; and
(c) to the extent that either Borrower would, but for the operation of this
Section 12.06, be rendered insolvent under any Debtor Relief Law (or become no
longer Solvent) by reason of its incurring of obligations to the other Borrower
under the foregoing provisions of Section 12.06(a) and (b), such Borrower shall,
in turn, have rights of contribution, to the full extent provided in the
foregoing provisions of Section 12.06(a) and (b), against the remaining
Borrower, such that all obligations of all of the Borrowers hereunder and under
this Section 12.06 shall be allocated in a manner such that no Borrower shall be
rendered insolvent for any purpose under any applicable Debtor Relief Law by
reason of its incurrence of such obligations. Notwithstanding anything contained
herein to the contrary, all such contribution rights contained in this
Section 12.06 shall be subordinate and subject in right of payment to the
obligations of such Borrower under the Loan Documents and no Borrower shall
exercise such rights of contribution until all Obligations have been paid in
full, the Letters of Credit are no longer outstanding and the Commitments have
expired or been terminated. Each Borrower further agrees that such Borrower
shall have no right of recourse to security for the obligations, except through
the exercise of rights of subrogation to the extent permitted under
Section 12.02 and only after all Obligations have been paid in full, the Letters
of Credit are no longer outstanding and the Aggregate Commitments have expired
or been terminated.

[Remainder of Page Intentionally Blank]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

BORROWERS: MIDCOAST ENERGY PARTNERS, L.P. a Delaware limited partnership, as
Parent Borrower By:   Midcoast Holdings, L.L.C., its, General Partner   By:  

/s/ Noor S. Kaissi

   

Noor S. Kaissi

Controller

MIDCOAST OPERATING, L.P. a Texas limited partnership, as Opco Borrower By:    

/s/ Mark A. Maki

    Mark A. Maki     President of Enbridge Energy Management, L.L.C. and an
Authorized Signatory on behalf of Opco Borrower SUBSIDIARY GUARANTORS:

ENBRIDGE G&P (EAST TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

ENBRIDGE PIPELINES (EAST TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

ENBRIDGE G&P (OKLAHOMA) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

ENBRIDGE PIPELINES (NORTH TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

ENBRIDGE G&P (NORTH TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

ELTM, L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

ENBRIDGE PIPELINES (TEXAS GATHERING) L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

ENBRIDGE MARKETING (NORTH TEXAS) L.P.

a Delaware limited partnership, as a Subsidiary

Guarantor

By:   Enbridge Holdings (Texas Systems) L.L.C., the General Partner of each of
Enbridge G&P (East Texas) L.P., Enbridge Pipelines (East Texas) L.P., Enbridge
G&P (Oklahoma) L.P., Enbridge Pipelines (North Texas) L.P., Enbridge G&P (North
Texas) L.P., ELTM, L.P., Enbridge Pipelines (Texas Gathering) L.P. and Enbridge
Marketing (North Texas) L.P.       By:  

/s/ Cynthia B. Ayazi

   

Cynthia B. Ayazi

Assistant Treasurer

ENBRIDGE ENERGY MARKETING, L.L.C. a Delaware limited liability company, as a
Subsidiary Guarantor By:    

/s/ Cynthia B. Ayazi

   

Cynthia B. Ayazi

Treasurer

MIDCOAST OLP GP, L.L.C. a Delaware limited liability company, as a Subsidiary
Guarantor By:    

/s/ Noor S. Kaissi

   

Noor S. Kaissi

Controller

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $90,000,000.00 BANK OF AMERICA, N.A., as Administrative Agent, a L/C
Issuer, Swing Line Lender and a Lender By:    

/s/ Greg M. Hall

   

Name: Greg M. Hall

Title: Assistant Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $90,000,000.00 CITIBANK, N.A., as a Lender By:   /s/ Andrew Sidford
  Name:   Andrew Sidford   Title:   Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 

Commitment: $90,000,000.00 THE ROYAL BANK OF SCOTLAND PLC, CANADA BRANCH, as a
Lender By:   /s/ Shehan J. De Silva   Name:   Shehan J. De Silva   Title:   Vice
President

By:   /s/ David Wright   Name:   David Wright   Title:  

Director

   

Head of Client Management Canada

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $70,000,000.00 BARCLAYS BANK PLC, as a Lender By:   /s/ Ronnie Glenn
  Name:   Ronnie Glenn   Title:   Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $70,000,000.00 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:    /s/ Vipul Dhadda    Name:   VIPUL DHADDA    Title:   AUTHORIZED SIGNATORY

By:    /s/ Patrick Freytag    Name:   PATRICK FREYTAG    Title:   AUTHORIZED
SIGNATORY

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $70,000,000.00 DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   
/s/ Philippe Sandmeier    Name:   Philippe Sandmeier    Title:   Managing
Director

By:    /s/ Virginia Cosenza    Name:   Virginia Cosenza    Title:   Vice
President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $70,000,000.00 GOLDMAN SACHS BANK USA, as a Lender By:    /s/ Mark
Walton    Name:   Mark Walton    Title:   Authorized Signatory

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $70,000,000.00 JPMORGAN CHASE BANK, N.A., as a Lender By:    /s/
Juan Javellana    Name:   Juan Javellana    Title:   Executive Director

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $70,000,000.00 UBS AG, Stamford Branch, as a Lender By:    /s/ Lana
Gifas    Name:   Lana Gifas    Title:   Director

By:    /s/ Kenneth Chin    Name:   Kenneth Chin    Title:   Director

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $70,000,000.00 WELLS FARGO BANK, N.A., as a Lender By:    /s/
Jeff Cobb    Name:   Jeff Cobb    Title:   Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $40,000,000.00 SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:
   /s/ James D. Weinstein    Name:   James D. Weinstein    Title:   Managing
Director

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $25,000,000.00 MORGAN STANLEY BANK, N.A., as a Lender By:    /s/
Kelly Chin    Name:   Kelly Chin    Title:   Authorized Signatory

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment: $25,000,000.00 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By:    /s/ Andrew Oram    Name:   Andrew Oram    Title:   Managing Director

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.02

CERTAIN INTERCOMPANY RESTRICTIONS

(RESTRICTIONS ON ABILITY OF SUBSIDIARIES TO PAY DIVIDENDS, ETC.)

None.

 

Sch 1.02 -- 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND PRO RATA SHARES

 

Lender

   Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 90,000,000.00         10.588235294 % 

Citibank, N.A.

   $ 90,000,000.00         10.588235294 % 

The Royal Bank of Scotland plc, Canada Branch

   $ 90,000,000.00         10.588235294 % 

Barclays Bank PLC

   $ 70,000,000.00         8.235294118 % 

Credit Suisse AG, Cayman Islands Branch

   $ 70,000,000.00         8.235294118 % 

Deutsche Bank AG, New York Branch

   $ 70,000,000.00         8.235294118 % 

Goldman Sachs Bank USA

   $ 70,000,000.00         8.235294118 % 

JPMorgan Chase Bank, N.A.

   $ 70,000,000.00         8.235294118 % 

UBS AG, Stamford Branch

   $ 70,000,000.00         8.235294118 % 

Wells Fargo Bank, N.A.

   $ 70,000,000.00         8.235294118 % 

Sumitomo Mitsui Banking Corporation

   $ 40,000,000.00         4.705882353 % 

Morgan Stanley Bank, N.A.

   $ 25,000,000.00         2.941176471 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 25,000,000.00         2.941176471 % 

Total:

   $ 850,000,000.00         100.00 %    

 

 

    

 

 

 

 

Sch 2.01 -- 1



--------------------------------------------------------------------------------

SCHEDULE 5.01

SUBSIDIARIES

 

Company Name

  

State of Incorporation/

Formation/Organization

  

Direct or Indirect

Percentage Ownership

ELTM, L.P.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Energy Marketing, L.L.C.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge G & P (East Texas) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge G & P (North Texas) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge G & P (Oklahoma) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Gathering (North Texas) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Holdings (Texas Systems) L.L.C.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Liquids Marketing (North Texas) L.P.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Marketing (North Texas) L.P.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Marketing (U.S.) L.L.C.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Marketing (U.S.) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Partners Risk Management, L.P.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Pipelines (East Texas) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

 

Sch 5.01 -- 1



--------------------------------------------------------------------------------

Enbridge Pipelines (Louisiana Liquids) L.L.C.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Pipelines (North Texas) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Pipelines (Oklahoma Transmission) L.L.C.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Pipelines (Texas Gathering) L.P.

   Delaware   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Pipelines (Texas Intrastate) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

Enbridge Pipelines (Texas Liquids) L.P.

   Texas   

Wholly owned, directly

or indirectly, by Opco

Borrower

H&W Pipeline, L.L.C.

   Alabama   

Wholly owned, directly

or indirectly, by Opco

Borrower

Midcoast Operating, L.P.

   Texas   

General partner interests wholly owned, directly or indirectly, by

Parent Borrower

 

38.999% of limited

partner interests owned

by Parent Borrower

Midcoast OLP GP, L.L.C.

   Delaware    Wholly owned by Parent Borrower

 

Sch 5.01 -- 2



--------------------------------------------------------------------------------

MATERIAL SUBSIDIARIES

ELTM, L.P.

Enbridge Energy Marketing, L.L.C.

Enbridge G & P (East Texas) L.P.

Enbridge G & P (North Texas) L.P.

Enbridge G & P (Oklahoma) L.P.

Enbridge Marketing (North Texas) L.P.

Enbridge Pipelines (East Texas) L.P.

Enbridge Pipelines (North Texas) L.P.

Enbridge Pipelines (Texas Gathering) L.P.

Midcoast Operating, L.P.

 

Sch 5.01 -- 3



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.

 

Sch 5.06 -- 1



--------------------------------------------------------------------------------

SCHEDULE 5.08

ENVIRONMENTAL MATTERS

None.

 

Sch 5.08 -- 1



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

Lien for the benefit of TLC Tonerland LP, as secured party, on a copier leased
by Enbridge Pipelines (East Texas), L.P., as referenced on that certain UCC-1
Financing Statement (Filing No. 12-0019989605) filed on June 22, 2012 with the
Secretary of State of Texas.

 

Sch 7.01 -- 1



--------------------------------------------------------------------------------

SCHEDULE 7.11

EXISTING INVESTMENTS

 

1. Investments in the equity interest of each of the Subsidiaries existing on
the Closing Date.

 

2. Investments in the membership interest of Texas Express Pipeline LLC existing
on the Closing Date and described in the
Form S-1.

 

3. Investments in the membership interest of Texas Express Gathering LLC
existing on the Closing Date and described in the
Form S-1.

 

Sch 7.11 -- 1



--------------------------------------------------------------------------------

SCHEDULE 7.12

EXISTING INDEBTEDNESS

None.

 

Sch 7.12 -- 1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

PARENT BORROWER

 

Midcoast Energy Partners, L.P. 1100 Louisiana, Suite 3300 Houston, TX 77002-5217
Attention:    Chris Kaitson    Vice President – US Law Telephone:    (713)
650-8900 Facsimile:    (713) 821-2229 Electronic Mail:   
Chris.Kaitson@enbridge.com With a copy to:    Midcoast Energy Partners, L.P. C/O
Enbridge Inc.    3000, 425-1st    Calgary, Alberta, Canada T2P 3L8    Attention:
   Darren Yaworsky    Treasurer Telephone:    (403) 231-3924 Facsimile:    (403)
231-4848 Electronic Mail:    Darren.Yaworsky@enbridge.com OPCO BORROWER AND
OTHER LOAN PARTIES C/O Parent Borrower at the addresses set forth above BANK OF
AMERICA, N.A. Administrative Agent’s Office and Bank of America’s Lending Office
(for payments and Requests for Credit Extensions): Bank of America, N.A. 901
Main Street    Mail Code: TX1-492-14-12 Dallas, Texas 75202    Attention:   
Jared McClure, Agency Services Telephone:    (214) 209-2354 Facsimile:    (214)
290-9413 Electronic Mail:    Jared.L.McClure@baml.com Account No.   
001292000883 Ref:    Midcoast Energy Partners, L.P. ABA# 026009593



--------------------------------------------------------------------------------

Other Notices as Administrative Agent: Bank of America Merrill Lynch Agency
Management    101 S Tryon Street    Charlotte, NC 28255-0001 Attention:   
Priscilla Baker, Agency Management Telephone:    (980) 386-3475 Facsimile:   
(704) 409-0918 Electronic Mail:    priscilla.l.baker@baml.com L/C Issuer: Bank
of America, N.A. 1000 W. Temple Street, 7th Floor CA9-705-07-05    Los Angeles,
CA 90012-1514 Attention:    Stella Rosales    Assistant Vice President
Telephone:    (213) 481-7828 Facsimile:    (213) 457-8841 Electronic Mail:   
stella.rosales@bankofamerica.com Requests for Credit Extensions as a Lender:
Bank of America, N.A. 200 Front Street West    Toronto, ON, M5V 3L2 Attention:
   Teresa Tsui Telephone:    (416) 349-5390 Facsimile:    (416) 349-4282
Electronic Mail:    teresa.tsui@bankofamerica.com Bank of America, N.A. 1850
Gateway Blvd.    Concord, CA 94520    Attention:    Lila Rodriquez Telephone:   
(925) 675-8029 Facsimile:    (925) 675-8051 or 8053 Electronic Mail:   
lila.c.rodriquez@bankofamerica.com



--------------------------------------------------------------------------------

Other Notices as a Lender: Bank of America Merrill Lynch Bow Valley Square III
255 5 Ave SW, Suite 2620 Mail Code: 101-801-26-01 Calgary, AB T2P 3G6 Canada   
Attention:    James K. Campbell    Director — Senior Credit Officer Telephone:
   (403) 231-7315 Electronic Mail:    james.k.campbell@baml.com



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 13,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Midcoast Energy Partners, L.P. and Midcoast
Operating, L.P., (collectively, the “Borrowers”), the Subsidiary Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and the Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans     ¨ A conversion or continuation of Loans

1. On                                                   (a Business Day).

2. In the amount of $                                                  .

3. Comprised of                                          
                               .

Type of Loan requested

4. For Fixed Period Eurodollar Rate Loans: with an Interest Period of
             months.

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.

 

[MIDCOAST ENERGY PARTNERS, L.P.,

a Delaware limited partnership

By:   Midcoast Holdings, L.L.C., its general partner, a Delaware limited
liability company   By:  

 

  Name:  

 

.   Title:  

]

  [OR]

 

Exh A-1 -- 1

Form of Loan Notice



--------------------------------------------------------------------------------

[MIDCOAST OPERATING, L.P.,

a Texas limited partnership

By:   Midcoast OLP GP, L.L.C., its general partner, a Delaware limited liability
company   By:  

 

  Name:  

 

  Title:  

]

 

Exh A-1 -- 2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 13,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Midcoast Energy Partners, L.P. and Midcoast
Operating, L.P. (collectively, the “Borrowers”), the Subsidiary Guarantors party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of Swing Line Loans         ¨ A conversion of Swing Line Loans

 

1. On                                                               (a Business
Day).

 

2. In the amount of $                                          
                           .

 

3. Comprised of                                          
                                   .

Type of Swing Line Loan requested

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

[MIDCOAST ENERGY PARTNERS, L.P.,

a Delaware limited partnership

By:   Midcoast Holdings, L.L.C., its general partner, a Delaware limited
liability company   By:  

 

  Name:  

 

  Title:  

]

  [OR]

 

Exh A-2 -- 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

[MIDCOAST OPERATING, L.P.,

a Texas limited partnership

By:   Midcoast OLP GP, L.L.C., its general partner, a Delaware limited liability
company   By:  

 

  Name:  

 

  Title:  

]

 

Exh A-2 -- 2

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF LOAN NOTE

 

                                         $                           
                    , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                         or its permitted registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined) the principal amount of each Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
November 13, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrowers (as therein
defined), the Subsidiary Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer
and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Credit Agreement.
All payments of principal of and interest on this Note shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. This Note may be secured and is guaranteed as provided
in the Credit Agreement and other Loan Documents. Reference is hereby made to
the Credit Agreement and other Loan Documents for a description of the
properties and assets in which a security interest has been or may be granted,
the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests were or may be granted and upon
which each guarantee was granted and the rights of the holder of this Note in
respect thereof. During the continuance of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of any kind in connection with this
Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exh B-1 -- 1

Form of Loan Note



--------------------------------------------------------------------------------

[MIDCOAST ENERGY PARTNERS, L.P., a   Delaware limited partnership   By:  
Midcoast Holdings, L.L.C., its general partner, a Delaware limited liability
company     By:  

 

    Name:  

 

    Title:  

 

  ]

      [OR]  

[MIDCOAST OPERATING, L.P.,

a Texas limited partnership

  By:   Midcoast OLP GP, L.L.C., its general partner, a Delaware limited
liability company     By:  

 

    Name:  

 

    Title:  

 

  ]

 

Exh B-1 -- 2

Form of Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

   Amount
of Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

 

Exh B-1 -- 3

Form of Loan Note



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWING LINE NOTE

 

                                     $                           
                , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [the Swing Line Lender] (the “Swing Line Lender”), at such time or
times as provided in the Credit Agreement referred to below, the principal
amount of each Swing Line Loan from time to time made by the Swing Line Lender
to the Borrower under that certain Credit Agreement, dated as of November 13,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrowers (as therein defined),
the Subsidiary Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
the Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates, and at such times as are specified in the
Credit Agreement. All payments of principal of and interest on this Note shall
be made to the Swing Line Lender in Dollars in immediately available funds at
the Swing Line Lender’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. This Note may be secured and is guaranteed as provided
in the Credit Agreement and other Loan Documents. Reference is hereby made to
the Credit Agreement and other Loan Documents for a description of the
properties and assets in which a security interest has been or may be granted,
the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests were or may be granted and upon
which each guarantee was granted and the rights of the holder of this Note in
respect thereof. During the continuance of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Swing Line Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Loans made by the Swing Line
Lender shall be evidenced by one or more loan accounts or records maintained by
the Swing Line Lender in the ordinary course of business. The Swing Line Lender
may also attach schedules to this Swing Line Note and endorse thereon the date,
amount and maturity of its Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of any kind in connection with this
Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exh B-2 -- 1

Form of Swing Line Note



--------------------------------------------------------------------------------

[MIDCOAST ENERGY PARTNERS, L.P., a   Delaware limited partnership   By:  
Midcoast Holdings, L.L.C., its general partner, a Delaware limited liability
company     By:  

 

    Name:  

 

    Title:  

 

  ]   [OR]  

[MIDCOAST OPERATING, L.P.,

a Texas limited partnership

  By:   Midcoast OLP GP, L.L.C., its general partner, a Delaware limited
liability company     By:  

 

    Name:  

 

    Title:  

 

  ]

 

Exh B-2 -- 2

Form of Swing Line Note



--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan Made

   Amount of Loan
Made    Amount of
Principal or
Interest Paid This
Date    Outstanding
Principal Balance
This Date    Notation Made By

 

Exh B-2 -- 3

Form of Swing Line Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 13,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Midcoast Energy Partners, L.P. and Midcoast
Operating, L.P. (collectively, the “Borrowers”), the Subsidiary Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and the Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                             of the General Partner, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Parent Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Filed with the Parent Borrower’s Form 10-K for its fiscal year ended
            ,         20    , are the year-end financial statements for the
Parent Borrower and its Subsidiaries required by Section 6.01(a), and if the
Parent Borrower has designated any Subsidiary as an Unrestricted Subsidiary,
attached hereto as Schedule 1 are the year-end financial statements, adjusted to
exclude the assets and operations of Unrestricted Subsidiaries which financial
statements fairly present the financial conditions, results of operations and
cash flows of the Parent Borrower and its Subsidiaries in accordance with GAAP
as at such date for such period, subject only to the absence of footnotes.

[Use following for fiscal quarter-end financial statements]

1. Filed with the Parent Borrower’s Form 10-Q for its fiscal quarter ended
            , 20            are the unaudited financial statements required by
Section 6.01(b) for the fiscal quarter ended as of the above date, and if the
Parent Borrower has designated any Subsidiary as an Unrestricted Subsidiary,
attached hereto as Schedule 1 are unaudited financial statements for the fiscal
quarter ended as of the above date, adjusted to exclude the assets and
operations of Unrestricted Subsidiaries. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Parent Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a reasonable
review of the transactions and condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries and Unrestricted Subsidiaries during the
accounting period covered by the attached financial statements.

 

Exh C -- 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Parent Borrower and its Subsidiaries and
Unrestricted Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Parent Borrower and each of its Subsidiaries and Unrestricted
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and

[select one]

to the best knowledge of the undersigned, during such fiscal period, (a) the
Parent Borrower and each of its Subsidiaries performed and observed each
covenant and condition of the Loan Documents applicable to it and (b) no Default
exists.

[-- or --]

to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:

4. The financial covenant analyses, and information set forth on Schedule 2
attached hereto, are true and accurate on and as of the date of this
Certificate.

5. If this Certificate is being delivered by a Secretary or Assistant Secretary
the words “the undersigned” set forth in paragraphs 2 and 3 above shall be
deemed to mean “a Responsible Financial Officer” each time such words are used
therein and the following paragraph shall apply: A Responsible Financial Officer
has reviewed this Certificate and attachments and has authorized the undersigned
to submit this Certificate and attachments. As used in this Certificate, a
“Responsible Financial Officer” means any of the president, chief financial
officer, chief accountant, controller, treasurer or assistant treasurer of the
General Partner.

6. [Schedule 3 attached hereto sets forth, as of the date hereof, a list of any
additions to, deletions from, or modifications of, the information in Schedule
5.01 to the Credit Agreement, as subsequently updated by any previously
Compliance Certificates.] [There have been no changes to Schedule 5.01 since the
most recently delivered update thereto.]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                              .

 

Exh C -- 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited partnership By:   Midcoast
Holdings, L.L.C., its general partner, a Delaware limited liability company  
By:  

 

  Name:  

 

  Title:  

 

 

Exh C -- 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                         (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Section 7.09 – Total Leverage Ratio. [Subject to Conforming Revisions]

 

     Maximum
Leverage Ratio  

As of the end of each applicable four-quarter period, the Parent Borrower is
required to maintain Total Leverage Ratio of no greater than:

  

During any Period other than an Acquisition Period:

     5.00:1.00   

During an Acquisition Period*:

     5.50:1.00   

*       If a Specified Acquisition has been or is hereby designated by the
Parent Borrower and the corresponding Acquisition Period is in effect as of the
Statement Date, a separate sheet of paper is to be attached to this Certificate
setting forth the corresponding Acquisition Closing Date (and if such
Acquisition Period has terminated, the last day of such Acquisition Period), and
describing the transactions that constitute such Specified Acquisition. Check
the applicable line:

  

—     The Parent Borrower has previously designated such Specified Acquisition;
or

  

—     The Parent Borrower hereby designates such Specified Acquisition.

  

A.     Consolidated Funded Debt at Statement Date (calculated as follows: A.1 -
(A.2 + A.4):

   $                        

1.      Consolidated Funded Debt of the Borrower and its Subsidiaries at
Statement Date (without regard to reduction for applicable Qualifying
Subordinated Indebtedness and Designated Hybrid Securities):

   $                        

Indicate amount of Indebtedness of Unrestricted Subsidiaries

(not included in line A.1): $                    

  

 

Exh C -- 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

2.      Qualifying Subordinated Indebtedness at Statement Date:
(Attach additional information: indicate name(s) of subordinated creditors to
whom Qualifying Subordinated Indebtedness is owed; summarize the terms of such
Qualifying Subordinated Indebtedness in sufficient detail to demonstrate that it
meets the requirements set forth in the definition of Qualifying Subordinated
Indebtedness; and confirm that subordination agreement has been delivered)

   $
                    
  


3.      Face amount of Hybrid Securities at Statement Date:

   $                        

4.      Face amount of Designated Hybrid Securities at Statement Date (not to
exceed 15% of Total Capitalization):
Total Capitalization at Statement Date: $                    
Consolidated Net Worth at Statement Date (used in calculating Total
Capitalization): $                    
Indicate amount of partners’ capital of the Borrower determined as of the
Statement Date in accordance with GAAP, subject (as applicable) to year-end
audit adjustments and footnotes (used in computing Consolidated Net Worth):
$                    

   $                        

5.      Consolidated Funded Debt (calculated as follows: A.1 – (A.2 + A.4))

   $                        

B.     Pro Forma EBITDA for Subject Period

   $                        

(calculate by adding lines B.1 through B.9 subject to the proviso immediately
following line B.9)1

  

1.      Consolidated Net Income

  

Indicate Consolidated Net Income of Excluded Subsidiaries (not included in line
B.1) $                    

   $                        

2.      Consolidated Interest Expense

  

Indicate interest expense of Excluded Subsidiaries (not included in line B.2)
$                    

   $                        

3.      Income taxes

   $                        

 

1  For the fiscal quarters ending June 30, 2013, March 31, 2013 and December 31,
2013, Pro Forma EBITDA shall instead be calculated by adding lines B.6 and B.7
to: $49,300,000 for the fiscal quarter ending June 30, 2013, $67,900,000 for the
fiscal quarter ending March 31, 2013 and $74,800,000 for the fiscal quarter
ending December 31, 2013.

 

Exh C -- 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

Indicate income taxes of Excluded Subsidiaries (not included in line B.3)
$                    

  

4.      Depreciation

   $                        

Indicate depreciation of Excluded Subsidiaries (not included in line B.4)
$                    

  

5.      Amortization

   $                        

Indicate amortization of Excluded Subsidiaries (not included in line B.5)
$                    

  

6.      Pro forma adjustment for Acquisitions during Subject Period Attach
detailed explanation identifying each Acquisition and indicating Incremental
EBITDA attributable to it

   $                        

7.      Material Project EBITDA Adjustments for Subject Period Attach detailed
explanation identifying each Material Project and indicating Material Project
EBITDA Adjustments attributable to it

   $                        

8.      One-time costs incurred in connection with the initial public offering
of the Parent Borrower’s equity securities, the Credit Agreement and the Parent
Borrower’s and its Subsidiaries’ credit support arrangements with its Affiliates

   $                        

9.      Non-cash operating expenses Not to exceed $25,000,000 in any period

   $                         Provided that for purposes of the foregoing
calculation, Consolidated Net Income and Consolidated Interest Expense shall be
adjusted with respect to net income and expenses of non-Wholly-Owned
Subsidiaries (other than the Opco Borrower), to the extent not already excluded
from Consolidated Net Income to reflect the applicable Borrower’s pro rata
ownership interest therein.   

C.     Total Leverage Ratio (Line A ÷ Line B):

                  to 1.00   

[To the extent that the Parent Borrower is not in compliance with the Total
Leverage Ratio covenant at Statement Date, describe any plans the Parent
Borrower has for obtaining an equity contribution or incurring Qualifying
Subordinated Indebtedness in order to cure such non-compliance in accordance
with Section 7.09 of the Agreement.]

 

Exh C -- 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

Quarter/Year-end date:                 

Section 7.10-Minimum Interest Coverage Ratio

 

     Minimum
Coverage
Ratio  

As of the end of each applicable four-quarter period, the Parent Borrower is
required to maintain Minimum Interest Coverage Ratio of at least:

     2.50 to 1.00   

A.     Pro Forma EBITDA for Subject Period (line B from Total Leverage Ratio
calculation above)

   $                        

B.     Consolidated Interest Expense for Subject Period

   $                        

C.     Interest Coverage Ratio (Line A ÷Line B):

                  to 1.00   

[To the extent that the Parent Borrower is not in compliance with the Minimum
Interest Coverage Ratio covenant at Statement Date, describe any plans the
Parent Borrower has for obtaining an equity contribution or incurring Qualifying
Subordinated Indebtedness in order to cure such non-compliance in accordance
with Section 7.10 of the Agreement.]

 

Exh C -- 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the [Assignee][Assignees].

The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exh D -- 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:   

 

         Assignor [is][is not] a Defaulting Lender         

 

         Assignor [is][is not] a Defaulting Lender    2.    Assignee[s]:   

 

      [for each Assignee, indicate [Lender][[Affiliate][Approved Fund] of
[identify Lender]]] 3.    Borrowers: Midcoast Energy Partners, L.P. and Midcoast
Operating, L.P. 4.    Administrative Agent: Bank of America, N.A., as the
Administrative Agent under the Credit Agreement 5.    Credit Agreement: The
Credit Agreement, dated as of November 13, 2013, among Midcoast Energy Partners,
L.P. and Midcoast Operating, L.P., the Subsidiary Guarantors party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer, and the Swing Line Lender

 

Exh D -- 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]6

   Assignee[s]7    Aggregate
Amount of
Commitment/Loans
for all
Lenders8      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number       $         $           %            

 

 

    

 

 

    

 

 

           $         $           %            

 

 

    

 

 

    

 

 

           $         $           %            

 

 

    

 

 

    

 

 

    

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exh D -- 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7. Trade Date:                     , 20    ]10

Effective Date:                      , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:                                     
                                                             Title: ASSIGNEE
[NAME OF ASSIGNEE] By:                                     
                                                             Title:

 

[Consented to and]11 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:                                     
                                                       Title: [Consented to:]12
By:                                     
                                                      
Title:                                     
                                                   

 

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

11  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12  To be added only if the consent of the Parent Borrower and/or other parties
(e.g., Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.

 

Exh D -- 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) [is][is not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii),
10.07(b)(v), 10.07(b)(vi) and 10.07(b)(viii) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.07(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (viii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit

 

Exh D -- 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, facsimile or .pdf shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Exh D -- 6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

(SEE ATTACHED)

 

Exh E -- 1

Form of Subordination Agreement



--------------------------------------------------------------------------------

 

 

SUBORDINATION AGREEMENT

by

MIDCOAST ENERGY PARTNERS, L.P.,

MIDCOAST OPERATING, L.P.,

Other Credit Parties from time to time party hereto

and

ENBRIDGE ENERGY PARTNERS, L.P.,

Certain of its Subsidiaries and Affiliates from time to time party hereto

In favor of

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, and an L/C Issuer

Dated as of November 13, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  INTERPRETATION      2   

1.1

  Definitions      2   

1.2

  Terms Generally      6   

1.3

  Headings      6   

1.4

  Governing Law      6   

1.5

  Severability      6   

1.6

  Time of the Essence      6   

ARTICLE 2

  POSTPONEMENT AND SUBORDINATION OF PAYMENT      7   

2.1

  General Postponement and Subordination      7   

2.2

  Priority of Senior Indebtedness on Dissolution or Insolvency      7   

ARTICLE 3

  PRIORITY OF LIENS; LIEN SUBORDINATION      8   

3.1

  No Liens on Collateral Securing Subordinated Indebtedness Prior to Springing
Lien Trigger Event      8   

3.2

  Relative Priorities      9   

3.3

  Bailment for Perfection of Certain Security Interests      10   

3.4

  Certain Agreements with Respect to Unenforceable Liens      10   

ARTICLE 4

  ENFORCEMENT OF RIGHTS AND REMEDIES      11   

4.1

  Exercise of Rights and Remedies      11   

4.2

  No Waiver by Senior Lenders      12   

4.3

  Automatic Release of Subordinated Liens      12   

4.4

  Insurance and Condemnation Awards      12   

ARTICLE 5

  NO INTERFERENCE      13   

5.1

  Prohibited Acts      13   

5.2

  Additional Agreements      16   

5.3

  Certain Additional Waivers by Subordinated Debt Parties      17   

ARTICLE 6

  ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER      17   

6.1

  Payment Over      17   

6.2

  Application of Payments      18   

6.3

  Payment in Full on Senior Indebtedness      18   

6.4

  Legend on Subordinated Debt Instruments      18   

ARTICLE 7

  PERMITTED PAYMENTS      18   

7.1

  Permitted Payments      18   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 8

  SUBROGATION      19   

8.1

  Restriction on Subrogation      19   

8.2

  Transfer by Subrogation      19   

ARTICLE 9

  DEALINGS WITH BORROWER      19   

9.1

  Restriction Dealings by Subordinated Creditor      19   

9.2

  Permitted Dealings by Senior Lenders      19   

ARTICLE 10

  REPRESENTATIONS AND WARRANTIES      20   

10.1

  Representations and Warranties      20   

ARTICLE 11

  CONTINUING SUBORDINATION      21   

11.1

  Continuing Subordination; Reinstatement      21   

11.2

  Other Obligations not Affected      22   

11.3

  Acknowledgment of Documentation      22   

ARTICLE 12

  NO LIABILITY; OBLIGATIONS ABSOLUTE      22   

12.1

  Information      22   

12.2

  No Warranties or Liability      22   

12.3

  Rights of Administrative Agent and Senior Lenders Not Affected      23   

ARTICLE 13

  GENERAL PROVISIONS      23   

13.1

  Notices      23   

13.2

  Amendments and Waivers      24   

13.3

  Assignment by Lenders      24   

13.4

  Effectiveness in Insolvency or Liquidation Proceedings      24   

13.5

  Assignment and Certain Other Actions by Subordinated Creditor      24   

13.6

  Further Assurances      25   

13.7

  Counterparts      25   

13.8

  Specific Performance      25   

13.9

  Waiver of Right to Trial by Jury      25   

13.10

  Obligor Acknowledgment      25   

13.11

  Beneficiaries      25   

 

-ii-



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT made as of November 13, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), by MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited partnership
(“MEP”), MIDCOAST OPERATING, L.P., a Texas limited partnership (“Midcoast,” and
together with MEP, collectively, the “Borrowers” and individually, a
“Borrower”), the other Credit Parties (as defined below) party hereto or from
time to time party hereto, ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (“EEP”), the subsidiaries and other affiliates of EEP party hereto
or from time to time party hereto (each an “EEP Affiliate,” and together with
EEP and each of their respective successors and permitted assigns, collectively,
the “Subordinated Creditors” and individually, a “Subordinated Creditor”), in
favor of BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, and
an L/C Issuer, and the Senior Lenders (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of even date herewith (as it
may be amended, restated, increased, renewed, refinanced, extended or otherwise
modified or supplemented from time to time, the “Credit Agreement,” which term
shall include any credit agreement entered into in replacement thereof), among
the Borrowers, the Subsidiary Guarantors (as defined in the Credit Agreement),
the lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender, and an L/C Issuer.

RECITALS

WHEREAS, EEP and Midcoast, a borrower under the Credit Agreement, are parties to
(i) that certain Financial Support Agreement effective as of the date hereof (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Financial Support Agreement”), pursuant to which EEP has agreed,
among other things, to continue to facilitate the provision of letters of credit
to Midcoast and its subsidiaries under EEP’s credit facilities and to provide
guarantees to Midcoast and its subsidiaries, each on the terms and conditions
set forth in the Financial Support Agreement, and (ii) that certain Working
Capital Loan Agreement effective as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Working Capital Agreement” and, collectively with the Financial Support
Agreement, the “Support Agreements,” and individually, a “Support Agreement”)
pursuant to which EEP has agreed, among other things, to make revolving loans to
Midcoast, on the terms and conditions set forth in the Working Capital
Agreement;

WHEREAS, Midcoast and certain of its subsidiaries may from time to time owe
certain reimbursement obligations or other indebtedness to EEP under the Support
Agreements;

WHEREAS, Section 3(c) of the Financial Support Agreement and Section 29(c) of
the Working Capital Agreement generally provide, among other things, that
Midcoast may not, and shall not permit any of its affiliates to, grant or permit
any liens on any asset or property to secure the indebtedness and obligations
under the Credit Agreement, unless it and each of them has granted or
concurrently grants a lien to EEP on such asset or property to secure its
obligations under the Financial Support Agreement and the Working Capital
Agreement, respectively, on a second-priority basis, and, in scope, nature, type
of, but second priority to, the liens at any time, and from time to time,
granted, created, perfected and maintained to secure the indebtedness and
obligations under the Credit Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, upon the occurrence of a Springing Lien Trigger Event (as defined in
the Credit Agreement), Borrowers and the Subsidiary Guarantors shall grant
Administrative Agent for the benefit of the Senior Lenders a valid and perfected
first-priority security interest, subject only to Permitted Liens, in the
Springing Lien Collateral (each as defined in the Credit Agreement) to secure
the Obligations (as defined in the Credit Agreement) and, pursuant to the
respective Support Agreements, shall grant EEP a valid and perfected,
second-priority security interest in the same Springing Lien Collateral, junior
in all respects to the security interest granted in favor of the Administrative
Agent under the Credit Agreement;

WHEREAS, pursuant to Credit Agreement and related Loan Documents (as defined
below), the Borrowers and Subsidiary Guarantors (collectively, the “Obligors,”
and individually, an “Obligor”) will owe certain Senior Indebtedness (as defined
below) to the Senior Lenders, and it is a condition to the Senior Lenders’
willingness to enter into the Credit Agreement and related Loan Documents that,
among other things, (i) the Subordinated Creditors shall have subordinated their
right to payment to all indebtedness or obligations now or hereafter owed or
owing by the Obligors to the Subordinated Creditors under the Support Agreements
in the manner and to the extent provided in this Agreement, (ii) in the event a
Springing Lien Trigger Event occurs, the Senior Indebtedness shall be secured by
first-priority, duly-perfected liens on, and security interests against, the
Springing Lien Collateral, (iii) the Subordinated Indebtedness (as defined
herein) shall at all times be unsecured, except that if a Springing Lien Trigger
Event occurs and the Senior Lenders shall first have been granted a
first-priority, duly-perfected lien and security interest in and against the
Springing Lien Collateral, the Subordinated Creditor may at such time, and only
to the extent expressly permitted under the Support Agreements, receive a junior
priority lien and security interest in the same collateral to secure the
Subordinated Indebtedness, but all such liens and security interests shall be
subordinate and junior to all first-priority Liens and security interests
securing the Senior Indebtedness; and

WHEREAS, the Credit Agreement requires, among other things, that the parties
hereto set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the payment of the Senior Indebtedness
and the Subordinated Indebtedness and with respect to the common Collateral,
each as herein defined.

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by the Subordinated Creditors and the
Obligors), and to induce the Senior Lenders to enter into the Credit Agreement
and related Loan Documents, from which Subordinated Creditors and Obligors will
receive benefit, the Obligors and the Subordinated Creditors hereby agree, for
the benefit of the Administrative Agent and the other Senior Lenders, as
follows:

Article 1

INTERPRETATION

1.1 Definitions

In this Agreement, including the preliminary statement and the recitals,
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings attributed to such terms in the Credit Agreement. In addition, the
following terms shall have the following meanings:

“Administrative Agent” shall mean Bank of America, N.A., as the initial
Administrative Agent under the Credit Agreement, and its successors and assigns,
including any new Administrative Agent under any Refinancing of the Senior
Indebtedness.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Borrower” and “Borrowers” each shall have the meaning assigned to such term in
the introductory paragraph hereof.

“Collateral” shall have the meaning assigned to the term “Springing Lien
Collateral” in the Credit Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement hereof.

“Credit Party” or “Credit Parties” shall have the meaning assigned to the
respective terms “Loan Party” and “Loan Parties” in the Credit Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 5.1 l
hereof.

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 5.1 l hereof.

“DIP Lenders” shall have the meaning assigned to such term in Section 5.1 l
hereof.

“Discharge of Senior Indebtedness” shall mean (a) indefeasible payment in full
in cash of all outstanding Obligations, (b) termination or expiration of all
Letters of Credit (other than Letters of Credit as to which arrangements
satisfactory to each L/C Issuer thereof, in its sole discretion, have been made)
and (c) termination of each Commitment and the reduction of the Aggregate
Commitments to zero.

“Discharge of Subordinated Indebtedness” shall mean payment in full of all
outstanding obligations under the Support Agreements, termination or expiration
of all letters of credit (other than letters of credit as to which arrangements
satisfactory to each letter of credit issuer thereof, in its sole discretion,
have been made) and guarantees thereunder, and termination of all obligations
and commitments thereunder and the reduction thereof to zero, provided such
payment, terminations, expiration, satisfactory arrangements and reduction
referred to in this definition are evidenced by a signed writing to such effect
by an authorized representative of each Subordinated Debt Party and delivered to
Administrative Agent and, provided, further, all payments or transfers received
by a Subordinated Debt Party on account of Subordinated Indebtedness constituted
Permitted Payments hereunder and were not otherwise prohibited by or in
violation of the Credit Agreement or this Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“EEP” shall have the meaning assigned to such term in the introductory paragraph
hereof.

“EEP Affiliates” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

3



--------------------------------------------------------------------------------

“Enforcement Action” shall mean (a) an action, proceeding, or similar
undertaking with respect to the Collateral, or any portion thereof, (i) to
collect or to cause, in each case either directly or indirectly, whether from
the exercise of Control or otherwise, the payment of any Subordinated
Indebtedness from a Credit Party, (ii) to take from or for the account of any
Credit Party, by set-off, recoupment or in any other manner, the whole or any
part of any moneys or accounts which may now or hereafter be owing by or to any
Credit Party or (iii) to enforce or exercise, or seek to enforce or exercise,
any rights and remedies under any agreement or document in respect of the
Collateral, or any portion thereof, or under applicable law with respect to the
Collateral, (b) to exercise any put option or to cause any Credit Party to honor
any redemption or mandatory prepayment obligation under any agreement or
document in respect of Subordinated Indebtedness or (c) to take any action under
the provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce, attach,
recover against, foreclose upon, take possession of or sell any Collateral.

“Equity Interests” shall have the meaning assigned to the term “Capital Stock”
in the Credit Agreement.

“Financial Support Agreement” shall have the meaning assigned to such term in
the recitals hereof.

“Guarantors” shall have the meaning assigned to the term “Subsidiary Guarantors”
in the Credit Agreement.

“Impermissible Subordinated Debt Liens” shall have the meaning assigned to such
term in Section 3.1(c) hereof.

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other Bankruptcy Law with respect to
any Credit Party or for property or assets of any Credit Party, (b) any
voluntary or involuntary appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for
property or assets of any Credit Party, (c) any voluntary or involuntary
dissolution, winding-up, readjustment or liquidation of any Credit Party, or
(d) a general assignment for the benefit of creditors by any Credit Party.

“Midcoast” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization in an
Insolvency Proceeding or other Proceeding (as defined below) that contravenes
the terms of this Agreement, including without limitation, any Plan of
Reorganization that does not provide for payments or distributions in respect of
the Senior Indebtedness (and any security thereof) to be made with the priority
specified herein or that seeks to make payments or distributions on account of
the Subordinated Indebtedness (or any security thereof) prior to the Discharge
of the Senior Indebtedness.

“Obligor” and Obligors” each shall have the meaning assigned to such term in the
recitals hereof.

“Other Pledged or Controlled Collateral” shall have the meaning assigned to such
term in Section 3.3 hereof.

“Permitted Payments” shall have the meaning assigned to such term in Section 7.1
hereof.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement or
agreement proposed in or in connection with any Insolvency Proceeding or other
Proceeding.

 

4



--------------------------------------------------------------------------------

“Post-Petition Interest” shall mean interest (including interest at the Default
Rate) accrued or accruing (or which would, absent commencement of an Insolvency
Proceeding, accrue) after the commencement of any Insolvency Proceeding, whether
or not allowed or allowable in such Insolvency Proceeding.

“Proceeding” shall have the meaning assigned to such term in Section 2.2(a)
hereof.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace, or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinanced”
“Refinances” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that Refinances Senior
Indebtedness.

“Release” shall have the meaning assigned to such term in Section 4.3a hereof.

“Senior Indebtedness” shall have the meaning assigned to the term “Obligations”
in the Credit Agreement, together with (a) Post-Petition Interest and (b) all
fees, costs, charges, and expenses, including reasonable Attorney Costs, accrued
or incurred after the commencement of any Insolvency Proceeding, whether or not
allowed or allowable in such Insolvency Proceeding. For the avoidance of doubt,
to the extent any payment with respect to any Senior Indebtedness (whether by or
on behalf of any Credit Party, as proceeds of Collateral, enforcement of any
Lien, right of setoff or otherwise) is declared to be a fraudulent conveyance or
a preference in any respect, set aside or required to be paid to a debtor-in-
possession, trustee, a creditor, any Subordinated Debt Party (as defined below),
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the Senior Lenders and each Subordinated Debt Party,
be deemed to be reinstated and outstanding as if such payment had not occurred.

“Senior Lenders” means, collectively, Bank of America, N.A., as Administrative
Agent, Swing Line Lender, and an L/C Issuer, together with the lenders and other
L/C Issuers from time to time, and at each relevant time of determination, party
to the Credit Agreement.

“Subordinated Creditor” and “Subordinated Creditors” each shall have the meaning
set forth in the introductory paragraph hereof.

“Subordinated Debt Party” or “Subordinated Debt Parties” shall mean, at any
time, (a) each Subordinated Creditor, (b) each other Person to whom any of the
Subordinated Indebtedness (including indemnification obligations) is, or
hereafter may become, owed or owing, and (c) the successors and permitted
assigns of each of the foregoing.

“Subordinated Indebtedness” means the Indebtedness of each Credit Party owing to
any Affiliate (other than another Credit Party) under the Support Agreements.

“Support Agreements” shall have the meaning assigned to such term in the
recitals hereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Working Capital Agreement” shall have the meaning assigned to such term in the
recitals hereof.

 

5



--------------------------------------------------------------------------------

1.2 Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified, (b) any reference herein (i) to any Person shall be construed to
include such Person’s successors and permitted assigns and (ii) to any Credit
Party shall be construed to include the Credit Party as debtor and
debtor-in-possession and any receiver or trustee for the Credit Party, as the
case may be, in any Insolvency Proceeding, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement, unless noted otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) all references
to the Senior Lenders include the Administrative Agent, each L/C Issuer and each
of the Lenders individually and any combination thereof.

1.3 Headings

The division of this Agreement into articles, sections, paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation hereof.

1.4 Governing Law

This Agreement shall be governed by, and interpreted and construed in accordance
with, the laws of the State of New York. The Subordinated Debt Parties
irrevocably submit to the non-exclusive jurisdiction of the courts of the State
of New York and the United States Federal courts sitting in Southern District of
the State of New York, without prejudice to the rights of the Senior Lenders to
take proceedings in any other jurisdiction.

1.5 Severability

If any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect in any jurisdiction, it shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction or the validity,
legality or enforceability of any other provision of this Agreement.

1.6 Time of the Essence

Time shall be of the essence of this Agreement.

 

6



--------------------------------------------------------------------------------

Article 2

POSTPONEMENT AND SUBORDINATION OF PAYMENT

2.1 General Postponement and Subordination

Except that Subordinated Creditor may receive and retain Permitted Payments
solely to the extent expressly permitted under Section 7.1 below, until the
Discharge of Senior Indebtedness:

 

  a. each Subordinated Debt Party’s right to payment of the Subordinated
Indebtedness is hereby irrevocably made subject to and subordinate and junior in
right of payment to all of the Senior Lenders’ right to payment of the Senior
Indebtedness;

 

  b. the Subordinated Indebtedness shall be and is hereby irrevocably expressly
postponed and made subordinate in right of payment to the prior payment in full
in cash of the Senior Indebtedness and the Discharge of Senior Indebtedness;

 

  c. no Credit Party shall make or give, and no Subordinated Debt Party shall
accept, any payment, transfer or other thing of value, on account of the
Subordinated Indebtedness;

 

  d. no Subordinated Debt Party shall accept any repayment, prepayment or other
satisfaction of all or any portion of the Subordinated Indebtedness (whether in
cash, debt securities, Equity Interests, obligations, or other property); and

 

  e. any payment or distribution of any kind or character, whether in cash, debt
securities, Equity Interests, obligations, or other property and whether or not
such payment or distribution is Collateral, proceeds of Collateral, or on
account of Collateral, which may be payable or deliverable in respect of the
Subordinated Indebtedness, or any Lien on Collateral, shall be paid or delivered
directly to the Administrative Agent for application in payment of the Senior
Indebtedness, and any such payments or distributions received by or distributed
to any Subordinated Debt Party shall be turned over to the Administrative Agent
for application in payment of the Senior Indebtedness.

2.2 Priority of Senior Indebtedness on Dissolution or Insolvency

 

  a. Notwithstanding anything contained herein to the contrary, in the event of
an Insolvency Proceeding or other similar proceeding (a “Proceeding”) relating
to a Credit Party, or any of its property (whether voluntary or involuntary,
partial or complete), or any other marshaling of the assets and liabilities of a
Credit Party, the Senior Indebtedness shall first be paid in full and a
Discharge of Senior Indebtedness must have occurred before any Subordinated Debt
Party shall be entitled to receive or retain any payment or distribution,
whether in cash, debt securities, Equity Interests, obligations, or other
property, and whether or not such payment or distribution is Collateral,
proceeds of Collateral, or made on account of Collateral, which may be payable
or deliverable in respect of the Subordinated Indebtedness or any Lien on
Collateral, in each case whether under a Plan of Reorganization or otherwise.

 

7



--------------------------------------------------------------------------------

  b. Until the Discharge of Senior Indebtedness, any payment or distribution of
any kind or character, whether in cash, debt securities, Equity Interests,
obligations, or other property, and whether or not such payment or distribution
is Collateral, proceeds of Collateral, or made on account of Collateral, which
may be payable or deliverable in respect of the Subordinated Indebtedness or any
Lien on Collateral, in each case whether under a Plan of Reorganization or
otherwise, shall be paid or delivered directly to the Administrative Agent for
application in payment of the Senior Indebtedness, and any such payments or
distributions received by or distributed to any Subordinated Debt Party shall be
turned over to the Administrative Agent for application in payment of the Senior
Indebtedness.

Article 3

PRIORITY OF LIENS; LIEN SUBORDINATION

3.1 No Liens Prohibited by Credit Agreement; No Liens Securing Subordinated
Indebtedness Prior to Springing Lien Trigger Event

 

  a. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors or other Credit Parties shall, or shall permit any of its or their
Subsidiaries to, grant or permit, and (1) no Subordinated Debt Party shall
accept or pursue, any Liens on any asset or property prohibited by or in
violation of the Credit Agreement, to secure or facilitate the payment or
collection of any Subordinated Indebtedness, and (2) no Senior Lender shall
accept or pursue any Liens on any asset or property to secure or facilitate the
payment or collection of any Senior Indebtedness without the Senior Lenders
permitting the Subordinated Indebtedness to be secured thereby, with each such
Lien to be subject to the provisions of this Agreement in all respects,
including without limitation, the lien subordination and payment over provisions
contained herein.

 

  b. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors or other Credit Parties shall, or shall permit any of its or their
Subsidiaries to, grant or permit, and no Subordinated Debt Party shall accept or
pursue, any Liens on any asset or property which would constitute Collateral, to
secure or facilitate the payment or collection of any Subordinated Indebtedness,
unless (i) it first has granted, or concurrently therewith grants, a senior,
first-priority Lien on such asset or property to secure the Senior Indebtedness
and (ii) such Liens are expressly authorized under a Support Agreement and the
Credit Agreement upon the occurrence of a Springing Lien Trigger Event, with
each such Lien to be subject to the provisions of this Agreement in all
respects, including without limitation, the lien subordination and payment over
provisions contained herein.

 

  c.

To the extent that the provisions of Sections 3.1(a) and (b) are not complied
with for any reason, without limiting any other right or remedy available to the
Administrative Agent or the other Senior Lenders or any Subordinated Debt Party,
as the case may be, (A) if it has not already done so, each applicable Obligor
or other Credit Party, or related Subsidiary, shall immediately grant a senior,
first-priority Lien on such asset or property to secure the Senior Indebtedness
or a junior, second-priority Lien on such asset or property to secure the
Subordinated Indebtedness (in all respects subject to the terms of this

 

8



--------------------------------------------------------------------------------

  Agreement), or both, as the case may be, and (B) each Subordinated Debt Party:
(i) agrees to subordinate all such Liens, if any, securing the Subordinated
Indebtedness, whether now existing or hereafter arising (the “Impermissible
Subordinated Debt Liens”) to all Liens securing any Senior Indebtedness, whether
now existing or hereafter arising, regardless of the time, manner or order of
perfection of any such Impermissible Subordinated Debt Liens, and
notwithstanding any failure of the Administrative Agent or the Senior Lenders to
adequately perfect its or their Liens securing any Senior Indebtedness, the
subordination of any Lien securing any Senior Indebtedness to any Lien securing
any other obligation of any Credit Party, or the avoidance, invalidation or
lapse of any Lien securing any Senior Indebtedness; (ii) agrees to take no
action to enforce any Impermissible Subordinated Debt Liens; (iii) agrees to
execute such terminations, releases and other documents as Administrative Agent
requests in its sole discretion to release the Impermissible Subordinated Debt
Liens or to assign the Impermissible Subordinated Debt Liens to Administrative
Agent, in Administrative Agent’s sole discretion, provided that
contemporaneously therewith, the Senior Lenders, upon receiving a first-priority
Lien on such asset or property to secure the Senior Indebtedness as required
under clause (A) above, permit a junior, second-priority Lien on such asset or
property to be granted to secure the Subordinated Indebtedness (in all respects
subject to the terms of this Agreement), (iv) in furtherance of the foregoing,
hereby irrevocably appoints Administrative Agent its attorney-in-fact, with full
authority in the place and stead of each Subordinated Debt Party to execute and
deliver any document or instrument which Subordinated Debt Party may be required
to deliver pursuant to this Section 3.1; (v) agrees that no Subordinated Debt
Party shall have any right to possession of any assets or property encumbered by
or subject to the Impermissible Subordinated Debt Liens, whether by judicial
action or otherwise; and (vi) agrees that, so long as the Discharge of Senior
Indebtedness has not occurred, any payment or distribution of any kind or
character, whether in cash, debt securities, Equity Interests, obligations, or
other property, and whether or not such payment or distribution is collateral,
proceeds of collateral, or on account of collateral, whether under a Plan of
Reorganization or otherwise, received by or distributed to any Subordinated Debt
Party as a result of such Impermissible Subordinated Debt Lien shall be turned
over to the Administrative Agent for application in payment of the Senior
Indebtedness.

3.2 Relative Priorities

 

  a.

Notwithstanding the date, manner or order of grant, attachment or perfection of
any Lien on the Collateral securing Senior Indebtedness, on one hand, or any
Lien on the Collateral securing Subordinated Indebtedness (including any Liens
on assets or property prohibited by or in violation of the Credit Agreement), on
the other hand, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any security document or any other Loan
Document or any other circumstance whatsoever, and notwithstanding any failure
of the Administrative Agent or the Senior Lenders to adequately perfect its or
their Liens in the Collateral, the subordination of any Lien on the Collateral
securing any Senior Indebtedness to any Lien securing any other obligation of
any Credit Party, or the avoidance, invalidation or lapse of any Lien on the
Collateral securing any Senior Indebtedness, each Subordinated Debt Party hereby
agrees that, so long as the Discharge of Senior Indebtedness has not

 

9



--------------------------------------------------------------------------------

  occurred, (a) any such Lien now or hereafter held by or for the benefit of any
Senior Lender which now or hereafter secures Senior Indebtedness shall be senior
in right, priority, operation, effect and all other respects to any and all such
Liens now or hereafter held by or for the benefit of any Subordinated Debt Party
which now or hereafter secure Subordinated Indebtedness, (b) any such Lien now
or hereafter held by or for the benefit of any Subordinated Debt Party shall be
junior and subordinate in right, priority, operation, effect and all other
respects to any and all such Liens now or hereafter held by or for the benefit
of any Senior Lender which now or hereafter secures Senior Indebtedness, and
(c) any and all such Liens now or hereafter held by or for the benefit of any
Senior Lender which now or hereafter secure Senior Indebtedness shall be and
remain senior in right, priority, operation, effect and all other respects to
any and all such Liens now or hereafter held by or for the benefit of any
Subordinated Debt Party which now or hereafter secures Subordinated Indebtedness
for all purposes, whether or not any such Liens are subordinated in any respect
to any other Lien securing any other obligation of the Obligor, any other Credit
Party or any other Person.

 

  b. Each Subordinated Debt Party acknowledges that a portion of the Senior
Indebtedness represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
Senior Indebtedness may be modified, extended or amended from time to time, and
that the aggregate amount of the Senior Indebtedness may be increased, replaced
or refinanced, in each event, without notice to or consent by any Subordinated
Debt Party and without affecting the provisions hereof. The lien priorities
provided in this Section shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the Senior
Indebtedness or the Subordinated Indebtedness, or any portion thereof.

3.3 Bailment for Perfection of Certain Security Interests

Each Subordinated Debt Party agrees that if it shall at any time hold a Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of the Subordinated Debt Party or any of their respective agents or bailees
(such Collateral being referred to herein as the “Other Pledged or Controlled
Collateral”), such Subordinated Debt Party solely for the purpose of perfecting
the Senior Lenders’ Lien granted under the Loan Documents, also holds such Other
Pledged or Controlled Collateral as bailee for the Administrative Agent and the
other Senior Lenders. No Subordinated Debt Party shall charge the Administrative
Agent or Senior Lenders a fee for holding such Collateral as bailee pursuant
hereto.

3.4 Certain Agreements with Respect to Unenforceable Liens

Notwithstanding anything to the contrary contained herein, if in any Insolvency
Proceeding a determination is made that any Lien held by a Senior Lender
encumbering, or purporting to encumber, any Collateral is not valid or
enforceable for any reason, or is avoided or avoidable under a Bankruptcy Law,
then each Subordinated Debt Party agrees that, any distribution or recovery it
may receive with respect to, or allocable to, the value of the assets intended
to constitute such Collateral or any proceeds thereof shall (for so long as the
Discharge of Senior Indebtedness has not occurred) be segregated and held in
trust and forthwith paid over to the Administrative Agent for the benefit of the
Senior Lenders in

 

10



--------------------------------------------------------------------------------

the same form as received. Until the Discharge of Senior Indebtedness occurs,
each Subordinated Debt Party hereby appoints the Administrative Agent, and any
officer or agent of the Administrative Agent, with full power of substitution,
the attorney-in-fact of each Subordinated Debt Party for the limited purpose of
carrying out the provisions of this Section 3.4 and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Section 3.4, which appointment is
irrevocable and coupled with an interest.

Article 4

ENFORCEMENT OF RIGHTS AND REMEDIES

4.1 Exercise of Rights and Remedies.

 

  a. So long as the Discharge of Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced or is pending, the
Administrative Agent and the other Senior Lenders shall have the exclusive right
to enforce all rights and to exercise all remedies (including any right of
setoff or recoupment), whether at law or in equity, against the Credit Parties
and the Collateral (including making determinations regarding the release,
Disposition or restrictions with respect to the Collateral), or to commence or
seek to commence any action or proceeding with respect to such rights or
remedies (including any foreclosure action or proceeding or any Insolvency
Proceeding), in each case, without any consultation with or the consent of any
Subordinated Debt Party, provided, however, a Subordinated Debt Party may
exercise rights against the Credit Parties solely to the extent expressly
permitted under Section 4.1(b)(i) and (ii) below.

 

  b. So long as the Discharge of Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced or is pending, no
Subordinated Debt Party shall have any right to enforce any rights and to
exercise any remedies (including any right of setoff or recoupment), whether at
law or in equity, against Credit Parties and the Collateral (including making
determinations regarding the release, Disposition or restrictions with respect
to the Collateral), or to commence or seek to commence any action or proceeding
with respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency Proceeding), except (i) that a Subordinated Debt
Party may (A) file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of a
Subordinated Debt Party, in each case, to the extent not in contravention of the
terms of this Agreement, and (B) enforce rights and exercise remedies (other
than initiating, or supporting any other Person (other than Administrative
Agent) in initiating, an Insolvency Proceeding) against a Credit Party (but not
against Collateral) at any time during which such Subordinated Debt Party is
permitted to receive and retain Permitted Payments under Section 7.1 below, and
(ii) as otherwise provided in Section 5.4 hereof.

 

11



--------------------------------------------------------------------------------

4.2 No Waiver by Senior Lenders

Nothing contained herein shall prohibit or in any way limit the Administrative
Agent or any other Senior Lender from opposing, challenging or objecting to, in
any Insolvency Proceeding or otherwise, any action taken, or any claim made, by
a Subordinated Debt Party.

4.3 Automatic Release of Subordinated Liens.

 

  a. If, (i) in connection with any Disposition of any Collateral permitted
under the terms of the Loan Documents, or (ii) as required under Section 6.13(b)
of the Credit Agreement upon the occurrence of the Collateral Release Date (as
defined in the Credit Agreement), or (iii) in connection with the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, (1) the Administrative Agent, for itself and on
behalf of the other Senior Lenders, releases the Liens on such Collateral
securing Senior Indebtedness or (2) such Liens securing the Senior Indebtedness
are otherwise released as permitted by the Loan Documents, (in each case, a
“Release”), other than any such Release granted following the Discharge of
Senior Indebtedness, then the Liens on such Collateral securing Subordinated
Indebtedness shall be automatically, unconditionally and simultaneously
released, and each Subordinated Debt Party shall promptly execute and deliver to
the Administrative Agent, the relevant Obligor or grantor such termination
statements, releases and other documents as the Administrative Agent or the
relevant Obligor or grantor may reasonably request to effectively confirm such
Release.

 

  b. Until the Discharge of Senior Indebtedness occurs, each Subordinated Debt
Party hereby appoints the Administrative Agent, and any officer or agent of the
Administrative Agent, with full power of substitution, as the attorney-in-fact
of each Subordinated Debt Party for the purpose of carrying out the provisions
of this Section 4.3 and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.3 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest.

4.4 Insurance and Condemnation Awards

So long as the Discharge of Senior Indebtedness has not occurred, the
Administrative Agent and the other Senior Lenders shall have the exclusive
right, subject to the rights of the Obligors under the Loan Documents, to settle
and adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall, prior to the Discharge of Senior
Indebtedness and subject to the rights of the Obligors under the Loan Documents,
be paid to the Administrative Agent for the benefit of Senior Lenders pursuant
to the terms of the Loan Documents and, subject to the rights of Obligors under
the Loan Documents, as proceeds of Collateral. Until the Discharge of Senior
Indebtedness has occurred, if a Subordinated Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment,
it shall transfer and pay over such proceeds to the Administrative Agent in
accordance with Section 6.01.

 

12



--------------------------------------------------------------------------------

Article 5

NO INTERFERENCE

5.1 Prohibited Acts.

Without in any way limiting the scope of Section 4.1 above, so long as the
Discharge of Senior Indebtedness has not occurred, but subject always to the
provisions of Section 11.1(a), each Subordinated Debt Party agrees, whether or
not any Insolvency Proceeding or other Proceeding has been commenced or is
pending, that it will not, and hereby waives any right to:

 

  a. initiate, or support any other Person (other than Administrative Agent) in
initiating, an Insolvency Proceeding;

 

  b. take, or support any other Person (other than Administrative Agent) in
taking, any Enforcement Action, except that Subordinated Creditor may receive
and retain Permitted Payments solely to the extent expressly permitted under
Section 7.1 below;

 

  c. contest, protest or object to (or support any other Person contesting) any
foreclosure action or proceeding (including an Insolvency Proceeding) brought by
the Administrative Agent or any other Senior Lender, or any other enforcement or
exercise by Administrative Agent or any other Senior Lender of any rights or
remedies relating to the Senior Indebtedness and the Collateral;

 

  d. contest, protest or object to (or support any other Person contesting) the
forbearance by the Administrative Agent or any other Senior Lender from
commencing or pursuing any foreclosure action or proceeding or any other
enforcement or exercise of any rights or remedies with respect to the Senior
Indebtedness and the Collateral;

 

  e. take or receive any Collateral, or any proceeds thereof or payment with
respect thereto, in connection with the exercise of any right or enforcement of
any remedy (including any right of setoff) with respect to any Subordinated
Indebtedness, any Collateral or in connection with any insurance policy award
under a policy of insurance relating to any Collateral (including any mortgagee
policy of insurance) or any condemnation award (or deed in lieu of condemnation)
relating to any Collateral;

 

  f. take (or support any other Person in taking) any action that would, or
could reasonably be expected to, hinder, in any manner, any exercise of any
rights or remedies under the Loan Documents, including any Disposition of any
Collateral, whether by foreclosure or otherwise;

 

  g.

contest, protest or object to (or support any other Person in objecting to) the
manner in which the Administrative Agent or any other Senior Lender may seek to
enforce or collect the Senior Indebtedness or any Liens, regardless of whether
any action or failure to act by or on behalf of the Administrative Agent or any
other Senior Lender is, or could be, adverse to the interests of a Subordinated
Debt Party, and will not assert (or support any other Person in asserting), and
hereby waives, to the fullest extent permitted by law, any right to demand,

 

13



--------------------------------------------------------------------------------

  request, plead or otherwise assert or claim the benefit of any marshaling,
appraisal, valuation or other similar right that may be available under
applicable law with respect to the Collateral or any similar rights a junior
creditor may have under applicable law;

 

  h. attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question (or support any other Person in challenging
or questioning) the validity, priority or enforceability of any Senior
Indebtedness, the priority, perfection, validity or enforceability of any Lien
on the Collateral, or the validity or enforceability of any of the Loan
Documents, including this Agreement (and any automatic reinstatement thereof
under Section 11.1 below), or the validity or enforceability of the priorities,
rights or obligations established by this Agreement;

 

  i. contest, protest or object to (or support any other Person contesting) any
Disposition of all or any part of the Collateral, provided that the Liens of
Subordinated Debt Parties attach to the net proceeds of the Disposition with at
least the same priority and validity as the Liens held by Subordinated Debt
Parties on such Collateral, and the Liens remain subject to the terms of this
Agreement;

 

  j. contest, protest or object to (or support any other Person contesting) any
request of the Administrative Agent or the other Senior Lenders for (1) relief
from the automatic stay imposed by Section 362 of the Bankruptcy Code or (2) any
request for adequate protection within the meaning of Section 361 of the
Bankruptcy Code;

 

  k. contest, protest or object to (or support any other Person contesting) the
payment of Post-Petition Interest, or any fees, costs, charges and expenses to
the Administrative Agent or any Senior Lender under Section 506(b) of the
Bankruptcy Code;

 

  l. unless otherwise agreed by the Administrative Agent in writing, (i) file
any motion, application or other pleading seeking affirmative relief, including
without limitation for the appointment of a trustee or examiner in an Insolvency
Proceeding, for the conversion of the case to a liquidation proceeding, for the
substantive consolidation of the Credit Party’s bankruptcy case with the case of
any other entity, for the creation of a separate official committee representing
only the Subordinated Creditor or the Subordinated Debt Parties, or any other
form of affirmative relief of any other kind or nature, or (ii) file any
objection or other responsive pleading opposing any relief requested by any
Senior Lender or support any other Person taking any such action;

 

  m.

In any Insolvency Proceeding or other Proceeding of any Credit Party, if any
Credit Party shall, as debtor(s)-in-possession, move for approval of financing,
which for avoidance of doubt, may include a roll-up of the Senior Indebtedness
under the Credit Agreement (“DIP Financing”) to be provided by one or more
lenders, which, for avoidance of doubt, may include the Senior Lenders (the “DIP
Lenders”), under Section 364 of the Bankruptcy Code or the use of cash
collateral or the sale of property that constitutes Collateral under Section 363
of the Bankruptcy Code or pursuant to any Plan of Reorganization, each

 

14



--------------------------------------------------------------------------------

  Subordinated Creditor agrees that it will raise no objection to, nor support
any Person objecting to, and shall be deemed to have consented to, any such
financing or to the Liens on the Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral or sale (whether under Section 363 of
the Bankruptcy Code or pursuant to any Plan of Reorganization) of property that
constitutes Collateral (including any bid, sale procedure or other orders in
respect thereof), unless Administrative Agent shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral or sale
of Collateral (and each Subordinated Debt Party will consent, and is deemed to
have consented, to the subordination of its Liens with respect to such
Collateral);

 

  n. provide (or support any other Person in providing) DIP Financing to any
Credit Party secured by Liens equal or senior in priority to the Liens securing
any Senior Indebtedness, provided, however, that if (i) the Senior Lenders are
provided reasonable advance notice and opportunity to provide DIP Financing, but
no Senior Lender offers to provide such DIP Financing, or (ii) no other Person
(other than a Subordinated Debt Party), after having received reasonable advance
notice and opportunity to provide DIP Financing, offers to provide DIP Financing
on terms acceptable to the Senior Lenders, in each case on or before the date of
any hearing to approve DIP Financing, then one or more Subordinated Debt Parties
may seek to provide DIP Financing secured by Liens equal or senior in priority
to the Liens securing any Senior Indebtedness and the Senior Lenders may object
to such DIP Financing;

 

  o. oppose, seek to challenge or support any Person challenging, the Senior
Indebtedness, any Lien securing the Senior Indebtedness, or any request for the
allowance and payment of Post-Petition Interest and post-petition fees, costs,
charges and expenses;

 

  p. seek adequate protection, within the meaning of section 361 of the
Bankruptcy Code, of any interest in any Collateral, in each case without the
Administrative Agent’s prior written consent, provided, however, that if in an
Insolvency Proceeding Senior Lenders are granted adequate protection in the form
of a Lien on additional property as collateral, a Subordinated Debt Party
holding a Lien at the time of the filing of such Insolvency Proceeding may seek
or request adequate protection in the form of a junior Lien on such additional
collateral, which Lien shall automatically be subject to the terms of this
Agreement in all respects, including without limitation, the payment-over
provisions herein contained, and shall be subordinated to the Liens of the
Senior Lenders (including adequate protection Liens) and subordinated to any DIP
Financing Liens (and all obligations relating thereto), in each case on the same
basis as the Subordinated Debt Party’s other Liens are subordinated herein;

 

  q. propose, sponsor, support, vote in favor of or agree to (i) any
Non-Conforming Plan of Reorganization or (ii) any Plan of Reorganization,
directly or indirectly, that is pursued pursuant to Section 1129(b)(1) of the
Bankruptcy Code; and

 

  r. seek relief from the automatic stay or any other stay in an Insolvency
Proceeding or other Proceeding in respect of Collateral, a Creditor Party or its
property.

 

15



--------------------------------------------------------------------------------

5.2 Additional Agreements

 

  a. At any time prior to the Discharge of Senior Indebtedness, in any
Insolvency Proceeding or other Proceeding of any Credit Party or its property:

 

  i. the Administrative Agent shall have the right, but not the obligation, to
file claims and proofs of claim in respect of the Subordinated Indebtedness,
vote any and all such claims in connection with any Plan of Reorganization, and
take such other action as Administrative Agent may so elect in its discretion;

 

  ii. each Subordinated Debt Party hereby grants the Administrative Agent an
irrevocable proxy coupled with a pledge to vote or cause to be voted any and all
claims of such Subordinated Debt Party arising in connection with any Plan of
Reorganization;

 

  iii. unless Administrative Agent has invoked its rights under this Section 5.2
to file claims or proofs of claims on account of the Subordinated Indebtedness
in an Insolvency Proceeding or other Proceeding, each Subordinated Debt Party
shall timely file a claim or proof of claim or claims or proofs of claim, each
in the form required in such Proceedings, for the full outstanding amount of the
Subordinated Indebtedness;

 

  iv. each Subordinated Debt Party shall cause said claim or proofs of claim,
whether filed by such Subordinated Debt Party or the Administrative Agent, to be
approved and all payments and other distributions in respect thereof to be made
directly to the Administrative Agent; and

 

  v. Each of the Subordinated Debt Parties agrees that it will support, vote in
favor of and agree to any Plan of Reorganization proposed or supported by the
Senior Lenders.

 

  b. Each Subordinated Debt Party shall execute and deliver to the
Administrative Agent such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (a), and any powers of attorney confirming the rights of the Senior
Lenders arising thereunder, and shall take such other actions as may be
requested by the Senior Lenders or their representative in order to enable the
Senior Lenders or their representative to enforce any and all claims in respect
of the Subordinated Indebtedness at any time prior to the Discharge of Senior
Indebtedness.

 

  c. Each Subordinated Debt Party hereby irrevocably agrees that the
Administrative Agent may, at its sole discretion, in the name of each such
Subordinated Debt Party or otherwise, demand, sue for, collect, receive and
receipt for any and all such payments or distributions, and any such receipts
shall be distributed to the Administrative Agent for application to the Senior
Indebtedness, and file, prove and vote or consent in any Proceeding with respect
to any and all claims of each of the Subordinated Debt Parties relating to the
Subordinated Indebtedness at any time prior to the Discharge of Senior
Indebtedness.

 

16



--------------------------------------------------------------------------------

5.3 Certain Additional Waivers by Subordinated Debt Parties

Each Subordinated Debt Party waives any claim it or they may hereafter have
against any Senior Lender arising out of any action taken or not taken by
Administrative Agent or the other Senior Lenders in an Insolvency Proceeding,
including without limitation, (a) the election by any Senior Lender of the
application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law, or (b) any use of cash collateral or DIP
Financing authorized in any Insolvency Proceeding or other Proceeding, or
(c) any grant of a security interest, any payment, or award of adequate
protection within the meaning of section 361 of the Bankruptcy Code, in any
Insolvency Proceeding, or (d) any sale or other Disposition of Collateral or in
connection with any Plan of Reorganization. In addition, no Subordinated Debt
Party shall assert or enforce, at any time prior to the Discharge of Senior
Indebtedness, any claim under Section 506(c) of the Bankruptcy Code.

5.4 Permitted Actions

Notwithstanding anything in this Agreement to the contrary, no provision of this
Agreement shall prohibit, limit, or restrict the Subordinated Debt Parties from
taking any of the following actions: (a) any action to the extent necessary to
(i) prevent the running of any applicable statute of limitations or similar
restriction on claims, provided that no such action shall be filed sooner than
90 days before the expiration of any such applicable statute of limitations or
similar restriction on claims, or (ii) assert a compulsory cross claim or
counterclaim against any Obligor, and (b) any action to seek and obtain specific
performance or injunctive relief to compel an Obligor to comply with (or not
violate or breach) any nonpayment obligation under any Support Agreement, so
long as it is (x) not accompanied by a claim for monetary damages or a request
for payment of any portion of the Subordinated Indebtedness, (y) not an
Enforcement Action, and (z) does not seek to initiate an Insolvency Proceeding;
provided further, in the case of (a) or (b), such permitted actions shall be
subject to and not in contravention of the terms of this Agreement, including
the payment over provisions contained herein.

Article 6

ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER

6.1 Payment Over

So long as the Discharge of Senior Indebtedness has not occurred, any payment or
distribution of any kind or character, whether in cash, debt securities, Equity
Interests, obligations, or other property, and whether or not such payment or
distribution is Collateral, proceeds of Collateral, or on account of Collateral,
in each case whether or not under a Plan of Reorganization or otherwise,
together with the property referred to in Section 2.1(e), Section 2.2,
Section 3.1(c) and Section 4.4, received by a Subordinated Debt Party in respect
of the Subordinated Indebtedness, in each case other than Permitted Payments
under Section 7.1, shall be segregated and held in trust and forthwith
transferred or paid over to the Administrative Agent for the benefit of the
Senior Lenders in the same form as received, together with any necessary
endorsements for application (in accordance with the Loan Documents) to the
payment of the Senior Indebtedness then remaining unpaid. Until the Discharge of
Senior Indebtedness occurs, the Subordinated Creditor (a) agrees to reimburse
Administrative Agent for all reasonable costs, including reasonable attorneys’
fees, incurred by Administrative Agent in the course of collecting said sums
should a Subordinated Debt Party fail to voluntarily turn the same over to the
Administrative Agent upon demand, and (b) hereby appoints the Administrative
Agent, and any officer or agent of the Administrative Agent, with full power of
substitution, the attorney-in-fact of each Subordinated Debt Party for the
purpose of carrying out the provisions of this Section 6.1 and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Section 6.1, which appointment is
irrevocable and coupled with an interest.

 

17



--------------------------------------------------------------------------------

6.2 Application of Payments

All payments and distributions received by the Administrative Agent or the
Senior Lenders in respect of the Subordinated Indebtedness (other than Permitted
Payments), to the extent received in or converted into cash, may be applied by
the Senior Lenders first to the payment of any and all reasonable expenses
(including reasonable legal fees and expenses) paid or incurred by the
Administrative Agent in enforcing this Agreement, or in endeavoring to collect
or realize upon any of the Subordinated Indebtedness or any Collateral, in each
case as provided herein, and any balance thereof shall, solely as between the
Subordinated Debt Parties and the Senior Lenders, be applied by the Senior
Lenders in such order of application as the Senior Lenders may from time to time
elect, toward the payment of the Senior Indebtedness remaining unpaid.

6.3 Payment in Full on Senior Indebtedness

For purposes of this Agreement, the Senior Indebtedness shall not be deemed to
have been paid in full until the Discharge of Senior Indebtedness shall have
occurred.

6.4 Legend on Subordinated Debt Instruments

The Subordinated Creditors shall, substantially simultaneously with the
execution and delivery hereof, cause a conspicuous legend to be placed on each
of the instruments evidencing Subordinated Indebtedness to the following effect:

“This instrument, the indebtedness evidenced hereby or any lien or security
interest on Collateral securing such indebtedness, is subordinated, in the
manner and to the extent set forth in an agreement dated                      ,
            (as such agreement may from time to time be amended, restated,
modified, or supplemented, the “Subordination Agreement”), by the maker and
payee of this instrument in favor of Bank of America, N.A. as Administrative
Agent for the “Lenders” referred to therein, to all Senior Indebtedness as
defined therein), and each holder of this instrument, by its acceptance hereof,
shall be bound by the Subordination Agreement.”

and upon request by the Administrative Agent deliver a copy of each of the
instruments evidencing Subordinated Debt, as so marked, to the Administrative
Agent within 60 days following such request. In the event of any conflict
between any instrument evidencing Subordinated Indebtedness and the terms of
this Agreement, the terms of this Agreement shall control.

Article 7

PERMITTED PAYMENTS

7.1 Permitted Payments

At any time other than during the continuation of a Default or Event of Default,
and subject to the other conditions contained in Section 7.13 of the Credit
Agreement, each Subordinated Debt Party shall be entitled to receive and retain
payments (“Permitted Payments”) on account of any Subordinated Indebtedness in
accordance with the terms of such Subordinated Indebtedness.

 

18



--------------------------------------------------------------------------------

Article 8

SUBROGATION

8.1 Right of Subrogation and Related Restrictions

If a Subordinated Debt Party pays or distributes cash, property, or other assets
to the Administrative Agent for the benefit of the Senior Lenders, the
Subordinated Debt Party will be subrogated to the rights of the Administrative
Agent and Senior Lenders with respect to the value of the payment or
distribution; provided, however, the Subordinated Debt Party shall not exercise
any rights which it may acquire by way of subrogation or contribution under this
Agreement, as a result of any payment made hereunder or otherwise, until this
Agreement has ceased to be effective in accordance with Section 11.1(a).

8.2 Transfer by Subrogation

If (a) the Administrative Agent on behalf of the Senior Lenders receives payment
of any of the Subordinated Indebtedness and (b) the Discharge of Senior
Indebtedness has occurred, then the Senior Lenders will each, at the
Subordinated Creditor’s request and expense, execute and deliver to the
Subordinated Creditor appropriate documents, without recourse and without
representation or warranty (except as to their right to transfer such Senior
Indebtedness and related security free of encumbrances created by the Senior
Lenders), necessary to evidence the transfer by subrogation to the Subordinated
Creditor of an interest in its Senior Indebtedness and any security held
therefor resulting from such payment of the Subordinated Indebtedness to the
Administrative Agent.

Article 9

DEALINGS WITH BORROWER

9.1 Restricted Dealings by Subordinated Creditor

Except with the prior written consent of the Administrative Agent with the
consent of the Required Lenders, no Subordinated Debt Party shall:

 

  a. assign all or any portion of the Subordinated Indebtedness in favor of any
Person other than the Senior Lenders unless such Person has agreed in writing
with the Administrative Agent to be bound by the provisions hereof in the place
and stead of the Subordinated Creditor; or

 

  b. commence, or join with any other Person in commencing, any Proceeding
respecting any Obligor, any Subsidiary of an Obligor or any other Credit Party.

9.2 Permitted Dealings by Senior Lenders

Notwithstanding anything in this Agreement, each Subordinated Debt Party
acknowledges and agrees each of the Senior Lenders shall be entitled to:

 

  a. lend monies or otherwise extend credit or accommodations to any Obligor or
other Credit Party as part of the Senior Indebtedness or otherwise; provided,
however, that loans, credit, or accommodations not constituting Senior
Indebtedness are not entitled to the benefits of this Agreement;

 

19



--------------------------------------------------------------------------------

  b. agree to any change in, amendment to, waiver of, or departure from, any
term of the Credit Agreement or any other Loan Document including, without
limitation, any amendment, renewal or extension of such agreement or increase in
the payment obligations of the Obligor or other Credit Party under any such Loan
Documents;

 

  c. grant time, renewals, extensions, releases, discharges or other indulgences
or forbearances to any Obligor or other Credit Party in respect of the Senior
Indebtedness;

 

  d. waive timely and strict compliance with or refrain from exercising any
rights under or relating to the Senior Indebtedness;

 

  e. accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;

 

  f. change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, any of the Senior Lenders;

 

  g. acquire, give up, vary, exchange, release, discharge or otherwise deal with
or fail to deal with any security interests, guaranties or collateral relating
to any Senior Indebtedness, this Agreement or any Loan Document or allow any
Obligor, other Credit Party, or any other Person to deal with the property which
is subject to such security interests, guaranties or collateral, all as the
Senior Lenders may deem appropriate; and/or

 

  h. abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission of negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of a Subordinated Debt Party or the rights of the Senior
Lenders under this Agreement;

all of which may be done without notice to or consent of a Subordinated Debt
Party and without impairing, releasing or otherwise affecting any rights or
obligations of any Subordinated Debt Party hereunder or any rights of the Senior
Lenders hereunder.

Article 10

REPRESENTATIONS AND WARRANTIES

10.1 Representations and Warranties

Each Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:

 

  a. such Subordinated Creditor is duly incorporated, formed or amalgamated, as
the case may be, and validly existing under the laws of its jurisdiction of
incorporation, formation, or amalgamation, as the case may be;

 

20



--------------------------------------------------------------------------------

  b. such Subordinated Creditor has all necessary corporate or equivalent power
and authority to enter into this Agreement;

 

  c. such Subordinated Creditor has taken all necessary corporate or equivalent
action to authorize the creation, execution, delivery and performance of this
Agreement;

 

  d. this Agreement constitutes a valid and legally binding obligation of such
Subordinated Creditor, enforceable against such Subordinated Creditor in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and general equity principles; and

 

  e. neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions hereof (i) will result in a violation of any formation
or governance documents of such Subordinated Creditor or any applicable law,
order, judgment, injunction, award or decree; (ii) will result in a breach of,
or constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which such Subordinated Creditor is a
party or by which it or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as has
already been obtained and is in full force and effect.

Article 11

CONTINUING SUBORDINATION

11.1 Continuing Subordination; Reinstatement

This Agreement shall create a continuing subordination and shall:

 

  a. remain in full force and effect until the earlier of: (i) the Discharge of
Senior Indebtedness has occurred, or (ii) 366 days after the Discharge of
Subordinated Indebtedness has occurred; provided, however, that if an Insolvency
Proceeding is initiated on or before the date that is 366 days after the
Discharge of Subordinated Indebtedness has occurred, this Agreement shall remain
in full force and effect until the Discharge of Senior Indebtedness has occurred
and, provided, further, that Section 9.1(b) shall remain in effect until 91 days
after such time;

 

  b. be binding upon each Subordinated Debt Party and its successors and
assigns; and

 

  c. inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders (through the Administrative
Agent), and their successors and permitted assigns for their benefit and for the
benefit of any other Person entitled to the benefit of any Loan Documents from
time to time, including any permitted assignee of some or all of the Loan
Documents.

Each Subordinated Debt Party agrees that, following termination hereof, this
Subordination Agreement shall be automatically reinstated if for any reason any
payment or transfer made on account of the Senior Indebtedness or Subordinated
Indebtedness, as the case may be, is rescinded, avoided or must be otherwise
restored or returned by any Senior Lender or Subordinated Debt Party, as the
case may be, whether as a result of any Insolvency Proceedings in bankruptcy or
reorganization or otherwise, in each case retroactive to the date of such
payment or transfer.

 

21



--------------------------------------------------------------------------------

11.2 Other Obligations not Affected

The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.

11.3 Acknowledgment of Documentation

The Subordinated Creditor hereby acknowledges that it is familiar with and
understands the terms of the Credit Agreement and all other Loan Documents. The
Subordinated Creditor agrees and confirms that the Subordinated Indebtedness
constitutes “Qualifying Subordinated Indebtedness” under the Credit Agreement
under clause (b) of the definition thereof. The Subordinated Creditor shall
ensure that the Obligor provides such copies as the Subordinated Creditor wishes
to receive of all amendments, modifications or supplements to any of the
aforementioned documents and of any other documents, instruments or agreements
which are executed in the future pursuant to which Senior Indebtedness may
arise. None of the Senior Lenders shall in any manner have any obligation to
ensure such receipt nor shall lack of receipt in any way affect the absolute and
unconditional nature of the Subordinated Debt Parties’ obligations hereunder in
respect of the Senior Indebtedness thereby created or arising.

Article 12

NO LIABILITY; OBLIGATIONS ABSOLUTE

12.1 Information

Neither Administrative Agent nor any Senior Lender shall have any duty to
disclose to any Subordinated Debt Party any information relating to any Credit
Party or any of their Subsidiaries, or any other circumstance bearing upon the
risk of nonpayment of any of the Senior Indebtedness or the Subordinated
Indebtedness, as the case may be, that is known or becomes known to any of them
or any of their Affiliates.

12.2 No Warranties or Liability.

 

  a. Each Subordinated Creditor acknowledges and agrees that neither
Administrative Agent nor any other Senior Lender has made any express or implied
representation or warranty of any kind and no Senior Lender shall have any
express or implied duty to any Subordinated Debt Party.

 

  b. Each Subordinated Debt Party agrees that no Senior Lender shall have any
liability to any Subordinated Debt Party, and hereby waives any claim against
any Senior Lender, arising out of any and all actions which the Administrative
Agent or the other Senior Lenders may take or permit or omit to take with
respect to (i) the Loan Documents, (ii) the collection of the Senior
Indebtedness, (iii) any Lien securing the Senior Indebtedness, or (iv) the
maintenance of, the preservation of, the foreclosure upon or the Disposition of
any Collateral, regardless of whether an Insolvency Proceeding has been
commenced.

 

22



--------------------------------------------------------------------------------

12.3 Rights of Administrative Agent and Senior Lenders Not Affected

All rights and interests of the Administrative Agent and the other Senior
Lenders under this Agreement, and all agreements and obligations of the
Subordinated Debt Parties, and the Credit Parties under this Agreement, shall
remain in full force and effect irrespective of: (a) any lack of collectability,
validity or enforceability of all or any portion of this Agreement, the Senior
Indebtedness or any of the Loan Documents due to incapacity, lack of power of
authority, discharge or for any reason whatsoever (other than a Discharge of
Senior Indebtedness); (b) any change in the amount of interest accruing on,
time, manner or place of payment of, or in any other terms or conditions of, all
or any of the Senior Indebtedness, or any other amendment or waiver of, or any
consent to departure from, any of the Loan Documents, including, without
limitation, changes in the terms of disbursement or repayment of any loan
proceeds, any modifications, increases, extensions, renewals, rearrangements,
restatements, acceleration, settlement or compromise of the Senior Indebtedness
or the advancement of additional funds by the Administrative Agent and the other
Senior Lenders in their discretion; (c) the timing, manner and order of
application of any payments and credits made by the Administrative Agent and the
other Senior Lenders on the Senior Indebtedness; (d) the Administrative Agent
and the other Senior Lenders’ forbearance or agreement to forbear from enforcing
any right or remedy related to the Senior Indebtedness, including rights and
remedies against any obligor on the Senior Indebtedness; (e) any exchange of
Collateral, release or non-perfection of any Lien, subordination of any Lien, or
any release of any obligor on the Senior Indebtedness or any release, amendment
or waiver of, or consent to departure from or indulgence with respect to, any
Loan Documents, for all or any of the Senior Indebtedness; (f) any future law,
regulation, or order of any governmental authority (whether of right or in fact)
purporting to affect any term or provision of the Senior Indebtedness or the
Loan Documents; (g) any setoff, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) or any other circumstance
in respect of this Agreement, the Senior Indebtedness or any Loan Documents that
might otherwise constitute a defense available to the Subordinated Creditor, the
Subordinated Debt Parties, any Credit Party or any other obligor of the Senior
Indebtedness, or a discharge of the Senior Indebtedness, any Credit Party or any
Senior Indebtedness (other than a Discharge of Senior Indebtedness); or (h) any
action taken or refrained from taking by the Administrative Agent and the other
Senior Lenders regarding the Senior Indebtedness that the Administrative Agent
and the Senior Lenders deem appropriate.

Article 13

GENERAL PROVISIONS

13.1 Notices

All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 10.02 of the Credit Agreement. Until
otherwise notified by EEP, all such notices to any Subordinated Creditor may be
given to EEP on behalf of all such Subordinated Creditors, at the “Address for
Notices” following the signature block of EEP, and shall be sufficiently
delivered to all Subordinated Creditors if so given.

 

23



--------------------------------------------------------------------------------

13.2 Amendments and Waivers

 

  a. No provision of this Agreement may be amended, waived, discharged or
terminated orally nor may any breach of any of the provisions of this Agreement
be waived or discharged orally, and any such amendment, waiver, discharge or
termination may only be made in writing signed by the Administrative Agent on
behalf of the requisite Senior Lenders, or by the Senior Lenders, and if such
amendment is intended to bind the Subordinated Creditor, by the Subordinated
Creditor.

 

  b. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof unless specifically waived in writing, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

  c. Any waiver of any provision of this Agreement or consent to any departure
by any party therefrom shall be effective only in the specific instance and for
the specific purpose for which given and shall not in any way be or be construed
as a waiver of any future requirement.

13.3 Assignment by Lenders

 

  a. Each Subordinated Debt Party acknowledges and agrees that each of the
Senior Lenders shall have the right, subject to the terms of the Loan Documents,
to assign, sell, participate or otherwise transfer all or any portion of its
rights and benefits under the Loan Documents, and in connection therewith, this
Agreement, or both, and any Lien without the consent of the Subordinated Debt
Parties. This Agreement shall extend to and inure to the benefit of each of the
Senior Lenders and their respective successors and assigns permitted pursuant to
the terms of the Loan Documents.

 

  b. Notwithstanding any provision herein or referred to herein, nothing shall
prohibit or otherwise restrict the Senior Lenders from assigning all, but not
part, of the Senior Indebtedness to any one or more Affiliates of any Borrower.

13.4 Effectiveness in Insolvency or Liquidation Proceedings

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency Proceeding
notwithstanding Section 1129(b)(1) of the Bankruptcy Code, and is intended to be
and shall be interpreted to be enforceable against the parties hereto including
each Credit Party to the maximum extent permitted pursuant to applicable law.
All references in this Agreement to any Obligor or other Credit Party shall
include such Person as a debtor-in-possession and any receiver or trustee for
such Person in any Insolvency Proceeding.

13.5 Assignment and Certain Other Actions by Subordinated Creditor

Until Discharge of the Senior Indebtedness, no Subordinated Debt Party shall
(a) accelerate the maturity of the Subordinated Indebtedness to a date that is
earlier than six (6) months after the Maturity Date as defined in the Credit
Agreement; (b) take any guarantee for any Subordinated Indebtedness from a
Person unless contemporaneously therewith a guaranty by such Person shall be
entered into in respect of the Senior Indebtedness and such Person shall be
deemed a Credit Party hereunder; or (c) sell, assign, transfer, endorse, pledge,
encumber or otherwise dispose of any of the Subordinated Indebtedness, unless
the Subordinated Creditor gives the Administrative Agent written notice thereof
and such sale, transfer,

 

24



--------------------------------------------------------------------------------

endorsement, pledge, encumbrance or other disposition is to an Affiliate of the
Obligor and is made expressly subject to this Subordination Agreement. If
Subordinated Debt Party takes a guarantee for any Subordinated Indebtedness, all
obligations under such guarantee shall constitute Subordinated Indebtedness
herein and such guaranty (and any recoveries thereon) shall be subject to the
terms of this Agreement, including the payment over provisions contained herein.

13.6 Further Assurances

The Subordinated Creditor shall, at the request of the Senior Lenders but at the
expense of the Subordinated Creditor, do all such further acts and things and
execute and deliver all such further documents as the Administrative Agent or
the Senior Lenders may reasonably require in order to fully perform and carry
out the terms of this Agreement.

13.7 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

13.8 Specific Performance

Each party to this Agreement may demand specific performance of this Agreement
and each party hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by any other party to
this Agreement.

13.9 Waiver of Right to Trial by Jury

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT,
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

13.10 Obligor Acknowledgment

Each Obligor hereby acknowledges and agrees to the terms of this Agreement, and
covenants not to participate in any violation thereof.

13.11 Beneficiaries

The provisions of this Agreement define the relative rights solely of the
Subordinated Creditors and the Senior Lenders, and nothing contained in this
Agreement is intended to or shall impair the obligations of the Borrowers or any
other Credit Party, which are unconditional and absolute, to pay the Senior
Indebtedness and the Subordinated Indebtedness as and when the same shall become
due and

 

25



--------------------------------------------------------------------------------

payable in accordance with their respective terms, or to affect the relative
rights of creditors of the Borrowers or any other Credit Parties other than the
relative rights of the Senior Lenders and the Subordinated Creditors or the
Liens created in favor of the Senior Lenders and the Subordinated Creditors,
respectively. Without limiting the generality of the foregoing, it is
specifically understood and agreed that no Person is a third-party beneficiary
of this Agreement, and in furtherance (but not in limitation) thereof (i) no
trustee in any Insolvency Proceeding for or affecting, or unsecured creditor of,
any Credit Party will have or acquire or be entitled to exercise any rights of
any Senior Lender or Subordinated Creditor under this Agreement under any legal
or equitable basis, theories or circumstances and (ii) the provisions of this
Agreement are not for the benefit of, and may not be enforced by, any Credit
Party or any other obligor of the Senior Indebtedness or the Subordinated
Indebtedness, or any creditor of a Credit Party or such obligors (except the
Senior Lenders and the Subordinated Creditors as herein provided).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Signatures on following pages]

 

26



--------------------------------------------------------------------------------

  BORROWERS:    

MIDCOAST ENERGY PARTNERS, L.P.

a Delaware limited partnership, as Borrower

    By:       Midcoast Holdings, L.L.C., its General Partner       By:      /s/
Noor S. Kaissi        

Noor S. Kaissi

Controller

   

MIDCOAST OPERATING, L.P.

a Texas limited partnership, as Opco Borrower

    By:   /s/ Mark A. Maki      

Mark A. Maki

President of Enbridge Energy Management, L.L.C.

and an Authorized Signatory on behalf of Opco

Borrower

[Signature Page to Intercompany Subordination Agreement]

 



--------------------------------------------------------------------------------

  SUBSIDIARY GUARANTORS:    

ENBRIDGE G&P (EAST TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE PIPELINES (EAST TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE G&P (OKLAHOMA) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE PIPELINES (NORTH TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE G&P (NORTH TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ELTM, L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE PIPELINES (TEXAS GATHERING) L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE MARKETING (NORTH TEXAS) L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

    By:    

Enbridge Holdings (Texas Systems) L.L.C.,

the General Partner of each of Enbridge G&P (East Texas) L.P., Enbridge
Pipelines (East Texas) L.P., Enbridge G&P (Oklahoma) L.P., Enbridge Pipelines
(North Texas) L.P., Enbridge G&P (North Texas) L.P., ELTM, L.P., Enbridge
Pipelines (Texas Gathering) L.P. and Enbridge Marketing (North Texas) L.P.

      By:      /s/ Cynthia B. Ayazi        

Cynthia B. Ayazi

Assistant Treasurer

   

ENBRIDGE ENERGY MARKETING, L.L.C.

a Delaware limited liability company, as a Subsidiary

Guarantor

    By:   /s/ Cynthia B. Ayazi      

Cynthia B. Ayazi

Treasurer

[Signature Page to Intercompany Subordination Agreement]

 



--------------------------------------------------------------------------------

 

MIDCOAST OLP GP, L.L.C.

a Delaware limited liability company, as a Subsidiary Guarantor

 

By:    

 

/s/ Noor S. Kaissi

   

Noor S. Kaissi

Controller

[Signature Page to Intercompany Subordination Agreement]

 



--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, and an

L/C Issuer

   

By:  

 

/s/ James K.G. Campbell

     

Name: James K.G. Campbell

Title: Director

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

  SUBORDINATED CREDITORS:     ENBRIDGE ENERGY PARTNERS, L.P.     By:   

Enbridge Energy Management, L.L.C., as delegate of

Enbridge Energy Company, Inc., as General Partner

    By:    /s/ Mark A. Maki        Mark A. Maki        President     Address for
Notices     Enbridge Energy Partners, L.P.     1100 Louisiana, Suite 3300    

Houston, Texas 77002-5217

Attention:                   Chris Kaitson

                                   Vice President—US Law    

Telephone:                 (713) 650-8900

Facsimile:                   (713) 821-2229

    Electronic Mail:         Chris.Kaitson@enbridge.com     With a copy to:    

Enbridge Energy Partners, L.P.

C/O Enbridge Inc.

    3000, 425-lst     Calgary, Alberta, Canada     T2P 3L8    

Attention:                 Darren Yaworsky

                                  Treasurer

   

Telephone:               (403) 231-3924

Facsimile:                 (403) 231-4848

    Electronic Mail:        Darren.Yaworsky@enbridge.com

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTEE JOINDER

This Subsidiary Guarantee Joinder is dated as of and is made
by                     , a (“Additional Guarantor”), in favor of Bank of
America, N.A., as administrative agent (the “Administrative Agent”) and the
Lenders (as defined below). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement hereinafter referenced.

RECITALS

WHEREAS, Midcoast Energy Partners, L.P., a Delaware limited partnership, and
Midcoast Operating, L.P., a Texas limited partnership (collectively, the
“Borrowers”), are parties to that certain Credit Agreement, dated as of
November 13, 2013 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Subsidiary Guarantors party thereto, the several banks and financial
institutions from time to time party thereto (collectively, the “Lenders”;
individually, a “Lender”), and the Administrative Agent;

WHEREAS, the Borrowers are required by Section 6.12 of the Credit Agreement to
cause Additional Guarantor to become a party to the Credit Agreement as a
Subsidiary Guarantor thereunder; and

WHEREAS, Additional Guarantor has agreed to execute and deliver this Subsidiary
Guarantee Joinder in order to become a party to the Credit Agreement as a
Subsidiary Guarantor thereunder.

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Lenders to continue to extend credit to the Borrowers in accordance with the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Additional Guarantor, for the
benefit of the Administrative Agent and the Lenders, hereby agrees as follows:

1. Additional Guarantor shall be a Subsidiary Guarantor for all purposes of the
Credit Agreement, effective from the date hereof, and agrees to perform all of
the obligations of a Subsidiary Guarantor under, and to be bound in all respects
by the terms of, the Credit Agreement applicable to Subsidiary Guarantors
(including all waivers, releases, indemnifications and submissions set forth
therein), all of which terms are incorporated herein by reference, as if
Additional Guarantor were a signatory party thereto; and, accordingly,
Additional Guarantor hereby, jointly and severally with the other Subsidiary
Guarantors party to the Credit Agreement, unconditionally and irrevocably
guarantees, as primary obligor and not merely as a surety, the prompt and
complete payment in full when due, whether at stated maturity, by acceleration
or otherwise, of the Subsidiary Guaranteed Obligations, and further agrees to
pay any and all expenses (including the legal fees, charges and disbursements of
counsel) incurred by any Lender or the Administrative Agent in enforcing any
rights under the Subsidiary Guarantee, in all respects upon the terms set forth
in the Credit Agreement. Additional Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Subsidiary Guarantors contained in the Credit Agreement.
Notwithstanding anything contained herein or in the Subsidiary Guarantee to the

 

Exh F -- 1

Form of Subsidiary Guarantee Joinder



--------------------------------------------------------------------------------

contrary, the obligations of the Additional Guarantor under the Subsidiary
Guarantee shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations under the Subsidiary Guarantee subject to
avoidance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any applicable state law.

2. From and after the date hereof, all references to the “Subsidiary
Guarantors,” or each individual “Subsidiary Guarantor,” in the Credit Agreement
shall be deemed to include Additional Guarantor, in addition to the other
Subsidiary Guarantors, as if Additional Guarantor were a signatory party
thereto.

3. Additional Guarantor hereby represents and confirms that the representations
and warranties of the Subsidiary Guarantors made by them in the Credit Agreement
are true and correct in all material respects as they relate to Additional
Guarantor on and as of the date hereof (and after giving effect hereto), as if
set forth herein in their entirety.

4. This Subsidiary Guarantee Joinder and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. Acceptance and notice of
acceptance hereof are hereby waived in all respects.

5. This Subsidiary Guarantee Joinder may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Subsidiary Guarantee Joinder shall become effective when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of the Additional Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Subsidiary
Guarantee Joinder by facsimile transmission or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually signed
counterpart hereof.

6. This Subsidiary Guarantee Joinder is a Loan Document.

7. All communications and notices hereunder shall be in writing and given as
provided in the Credit Agreement. All communications and notices hereunder to
the Additional Guarantor shall be given to it at the address set forth under its
signature.

8. This Subsidiary Guarantee Joinder and the Credit Agreement set forth the
entire agreement of the parties hereto with respect to the subject matter
hereof, and supersede all previous understandings, written or oral, with respect
thereto.

[Signature Page to Follow]

 

Exh F -- 2

Form of Subsidiary Guarantee Joinder



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Subsidiary Guarantee Joinder to be duly executed and delivered by its officer
thereunto duly authorized as of the date first set forth above.

 

  [NAME OF ADDITIONAL GUARANTOR]         By:         Name:          Title:     
  Address for Notices:

ACKNOWLEDGED AND ACCEPTED, as of the date above first written:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:            Name:            Title:        

 

Exh F -- 3

Form of Subsidiary Guarantee Joinder



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

(SEE ATTACHED)

 



--------------------------------------------------------------------------------

EXHIBIT G

 

 

 

SECURITY AGREEMENT

among

MIDCOAST ENERGY PARTNERS, L.P.,

MIDCOAST OPERATING, L.P.,

certain Subsidiary Guarantors from time to time party hereto,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of [                    ], 20[    ]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINED TERMS      2   

1.1

  Definitions      2   

1.2

  Other Definitional Provisions; Interpretive Provisions      7   

SECTION 2.

  GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL      7   

SECTION 3.

  REPRESENTATIONS AND WARRANTIES      9   

3.1

  Title; No Other Liens      9   

3.2

  Perfection Certificate      9   

3.3

  Valid, Perfected First Priority Liens      9   

3.4

  Name; Jurisdiction of Organization, Etc.      9   

3.5

  Inventory and Equipment      10   

3.6

  Special Collateral; Excluded Collateral      10   

3.7

  Investment Property      10   

3.8

  Receivables      11   

3.9

  Intellectual Property      11   

3.10

  Commercial Tort Claims      12   

SECTION 4.

  COVENANTS      12   

4.1

  Delivery and Control of Instruments, Chattel Paper, Deposit Accounts and
Securities Accounts      12   

4.2

  Maintenance of Perfected Security Interest; Further Documentation      13   

4.3

  Changes in Name, Jurisdiction of Incorporation, Organizational Structure, Etc.
     14   

4.4

  Pledged Equity Interests      14   

4.5

  Voting and Other Rights with Respect to Pledged Equity Interests      15   

4.6

  Receivables      16   

4.7

  Intellectual Property      16   

4.8

  Commercial Tort Claims      18   

SECTION 5.

  REMEDIAL PROVISIONS      18   

5.1

  Certain Matters Relating to Receivables      18   

5.2

  Communications with Obligors      18   

5.3

  Proceeds to be Turned Over To Agent      19   

5.4

  Application of Proceeds      19   

5.5

  Code and Other Remedies      19   

5.6

  Effect of Securities Laws      21   

5.7

  Deficiency      21   

 

i



--------------------------------------------------------------------------------

         Page  

SECTION 6.

  POWER OF ATTORNEY AND FURTHER ASSURANCES      22   

6.1

  Agent’s Appointment as Attorney-in-Fact, Etc.      22   

6.2

  Authorization of Financing Statements      23   

6.3

  Further Assurances      24   

SECTION 7.

  THE ADMINISTRATIVE AGENT      24   

7.1

  Authority of Agent      24   

7.2

  Duty of Agent      25   

7.3

  Exculpation of the Agent      25   

7.4

  Delegation of Duties      26   

7.5

  No Individual Action, Etc.      26   

SECTION 8.

  MISCELLANEOUS      27   

8.1

  Amendments in Writing      27   

8.2

  Notices      27   

8.3

  No Waiver by Course of Conduct; Cumulative Remedies      27   

8.4

  Enforcement Expenses; Indemnification; Taxes      27   

8.5

  Successors and Assigns      28   

8.6

  Counterparts      28   

8.7

  Severability      28   

8.8

  Section Headings      28   

8.9

  Integration/Conflict      28   

8.10

  GOVERNING LAW      28   

8.11

  Submission to Jurisdiction; Waivers      29   

8.12

  Acknowledgments      29   

8.13

  Additional Grantors      29   

8.14

  Releases      30   

8.15

  WAIVER OF JURY TRIAL      30   

 

ii



--------------------------------------------------------------------------------

         Page  

SCHEDULE 1 Description of Pledged Notes, Pledged Equity Interests, Deposit
Accounts, Securities Accounts and Commodities Accounts

     1-1   

SCHEDULE 2 UCC Filings and Recordings in the United States Patent and Trademark
office and in the United States Copyright Office of the Respective Intellectual
Property Security Agreements

     2-1   

SCHEDULE 3

  Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office      3-1   

SCHEDULE 4

  Government Receivables      4-1   

SCHEDULE 5

  Intellectual Property      5-1   

SCHEDULE 6

  Commercial Tort Claims      6-1   

EXHIBIT A

  Form of Uncertificated Securities Control Agreement      EXHIBIT A   

EXHIBIT B-1

  Form of Copyright Security Agreement      EXHIBIT B-1   

EXHIBIT B-2

  Form of Patent Security Agreement      EXHIBIT B-2   

EXHIBIT B-3

  Form of Trademark Security Agreement      EXHIBIT B-3   

EXHIBIT C

  Form of Perfection Certificate      EXHIBIT C   

ANNEX 1

  Joinder Agreement      ANNEX 1-1   

 

iii



--------------------------------------------------------------------------------

This SECURITY AGREEMENT, dated as of [            ] (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited partnership (“MEP”), MIDCOAST
OPERATING, L.P., a Texas limited partnership (“Midcoast,” and together with MEP,
collectively, the “Borrowers” and individually, a “Borrower”), each of the
Subsidiary Guarantors signatories hereto and designated as a Grantor on the
signature pages hereto (together with the Borrowers and any other entity that
may become a party hereto as a Grantor as provided herein, each a “Grantor” and
collectively, the “Grantors”), and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity and together with its successors and permitted assigns
in such capacity, the “Agent”) for the benefit of the banks and other financial
institutions (the “Lenders”) from time to time lenders and issuers of letters of
credit under the Credit Agreement, dated as of November 13, 2013 (as amended,
restated, supplemented or otherwise modified or replaced from time to time, the
“Credit Agreement”), among the Borrowers, the Subsidiary Guarantors (as therein
defined), the Lenders and the Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement and the other Loan Documents;
and

WHEREAS, following the occurrence of a Springing Lien Trigger Event, the
Borrowers and the Subsidiary Guarantors are required, in accordance with
Section 6.13 of the Credit Agreement and as a condition of the Lenders to
continue thereafter to make their respective Credit Extensions to the Borrowers,
to grant liens on the Springing Lien Collateral and to execute and deliver this
Agreement and other related Loan Documents.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
continue to make their respective Credit Extensions to the Borrowers under the
Credit Agreement following the occurrence of a Springing Lien Trigger Event, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Grantor hereby agrees with the Agent as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the UCC are used
herein as so defined (and if defined in more than one article of the UCC shall
have the meaning specified in Article 9 thereof): Accounts, Account Debtor,
As-Extracted Collateral, Certificated Security, Chattel Paper, Commercial Tort
Claim, Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
Goods, Health-Care-Insurance Receivable, Instruments, Inventory, Letter of
Credit Rights, Manufactured Homes, Money, Payment Intangibles, Securities
Account, Securities Intermediary, Security, Security Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Agreement” shall have the meaning set forth in the preamble hereto.

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 4.7(d).

“Collateral” shall have the meaning set forth in Section 2(a).

“Collateral Account” shall mean any Deposit Account consisting of (i) a
collateral account established by the Agent as provided in Section 5.1 or 5.3 or
(ii) an account that holds Cash Collateral delivered by the Borrower to the
Agent as provided in the Credit Agreement.

“Control” shall mean (i) with respect to any Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodity Accounts, “control” within the meanings of
Sections 8-106 and 9-106 of the UCC, (ii) with respect to Deposit Accounts,
“control” within the meaning of Section 9-104 of the UCC, (iii) with respect to
Letter of Credit Rights, “control” within the meaning of Section 9-107 of the
UCC and (iv) with respect to Electronic Chattel Paper, “control” within the
meaning of Section 9-105 of the UCC.

“Copyright Licenses” shall mean all agreements, licenses and covenants providing
for the grant to or from a Grantor of any right in or to any Copyright or
otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright (including, without limitation, those listed on
Schedule 5).

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all United States and foreign copyrights
(whether or not the underlying works of authorship have been published),
including but not limited to copyrights in software and databases, all designs
(including but not limited to all industrial designs, “Protected Designs” within
the meaning of 17 U.S.C. 1301 et. Seq. and Community designs), and all “Mask
Works” (as defined in 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and all registrations and applications for
registration thereof including, without limitation, the registrations and
applications listed on Schedule 5.

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Deposit Account” shall mean all “deposit accounts” as defined in Article 9 of
the UCC, and shall include, without limitation, all of the accounts listed on
Schedule 1 hereto under the heading “Deposit Accounts” and all funds held
therein.

“Discharge of Credit Agreement Obligations” shall mean such time that all
Obligations (other than contingent indemnification obligations not then due)
shall have been paid and satisfied in full, all Letters of Credit shall have
been terminated or expired (other than Letters of Credit as to which
arrangements satisfactory to the applicable L/C Issuer in its sole discretion
shall have been made) and the Aggregate Commitments shall have been terminated
or expired.

“Discharge Date” shall mean the earlier to occur of (i) the Discharge of Credit
Agreement Obligations and (ii) the Collateral Release Date.

“Excluded Perfection Assets” shall have the meaning set forth in Section 2(c).

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the UCC and, in any event, shall include,
without limitation, with respect to any Grantor, all rights of such Grantor to
receive any tax refunds, in all Swap Contracts, contracts, agreements,
instruments and indentures and in all licenses, permits, concessions, franchises
and authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.

“Grantors” shall have the meaning assigned to such term in the preamble hereto.

“Intellectual Property” shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks (and all of the goodwill of the business
connected with the use of, and symbolized, by any Trademarks), Trademark
Licenses, Trade Secrets and Trade Secret Licenses, the Internet Domain Names,
including, with respect to any and all of the foregoing, (i) all extensions,
renewals, and restorations thereof and, in the case of Patents, all reissues,
substitutes, divisions, continuations, continuations-in-part and reexaminations
thereof, (ii) all rights to sue or otherwise recover for any past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, (iii) all Proceeds therefrom, including without limitation
license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto and (iv) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

 

3



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreement substantially the form of Exhibit B-1, the Patent
Security Agreement substantially in the form of Exhibit B-2, and the Trademark
Security Agreement substantially in the form of Exhibit B-3.

“Internet Domain Names” shall mean all domain names consisting of any
combination of words and abbreviations that represents a uniquely identifiable
internet protocol address of a World Wide Web internet location and any right
related to the registration thereof.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity Contracts and
all Commodity Accounts (other than and for the avoidance of doubt, in each case,
any Excluded Collateral), (ii) all security entitlements, in the case of any
United States Treasury book-entry securities, as defined in 31 C.F.R. section
357.2, or, in the case of any United States federal agency book-entry
securities, as defined in the corresponding United States federal regulations
governing such book-entry securities, and (iii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Equity
Interests.

“Issuers” shall mean the collective reference to each issuer of Pledged Equity
Interests.

“Material Intellectual Property” shall mean, as of any time, any Intellectual
Property constituting Collateral of such Grantor that such Grantor, in its
reasonable business judgment, determines is material to the conduct of the
Grantors’ business, taken as a whole, at such time.

“Patent Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Patent or
otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (including, without limitation, those listed on Schedule
5).

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States, foreign, and multinational
patents, certificates of invention, and similar industrial property rights, and
applications and continuations of applications for any of the foregoing,
including, without limitation, each patent and patent application listed on
Schedule 5.

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit C hereto executed and delivered by the Grantors to the Agent on
or prior to the Initial Collateral Delivery Date.

 

4



--------------------------------------------------------------------------------

“Pledged Equity Interests” shall mean all Capital Stock now owned or hereafter
acquired by any Grantor, and shall include Pledged LLC Interests, Pledged
Partnership Interests and Pledged Stock; provided, however, that (for the
avoidance of doubt) in no event shall “Pledged Equity Interests” include any
Excluded Collateral.

“Pledged LLC Interests” shall mean all membership interests and other interests
now owned or hereafter acquired by any Grantor in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 1 hereto under the heading “Pledged LLC Interests” and the
certificates, if any, representing such limited liability company interests and
any interest of such Grantor on the books and records of each such limited
liability company that has issued such Pledged LLC Interests and any Securities
Entitlements relating thereto and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option or other agreement to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a member in such limited liability company, all rights as and to
become a member of the limited liability company, all rights of such Grantor
under any shareholder or voting trust agreement or similar agreement in respect
of such limited liability company, all of such Grantor’s right, title and
interest as a member to any and all assets or properties of such limited
liability company, and all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing; provided, however, that (for the avoidance of doubt) in no event
shall “Pledged LLC Interests” include any Excluded Collateral.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 1.

“Pledged Partnership Interests” shall mean all partnership interests and other
interests now owned or hereafter acquired by any Grantor in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 1 hereto under the heading “Pledged Partnership Interests” and the
certificates, if any, representing such partnership interests, and any interest
of such Grantor on the books and records of each such partnership that has
issued such Pledged Partnership Interests and all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests and any
other warrant, right or option to acquire any of the foregoing, all management
rights, all voting rights, any interest in any capital account of a partner in
such partnership, all rights as and to become a partner of such partnership, all
of such Grantor’s rights, title and interest as a partner to any and all assets
or properties of such partnership, and all other rights, powers, privileges,
interests, claims and other property in any manner arising out of or relating to
any of the foregoing; provided, however, that (for the avoidance of doubt) in no
event shall “Pledged Partnership Interests” include any Excluded Collateral.

 

5



--------------------------------------------------------------------------------

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired in any corporation by such Grantor, including, without limitation, all
shares of capital stock described on Schedule 1 hereto under the heading
“Pledged Stock”, and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing; provided, however, that (for the avoidance of doubt) in no
event shall “Pledged Stock” include any Excluded Collateral.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Equity Interests,
collections thereon and distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trademark Licenses” shall mean all agreements, licenses and covenants providing
for the grant to or from a Grantor of any right in or to any Trademark or
otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark (including, without limitation, those listed on Schedule 5).

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, trade styles, logos, Internet
domain names and other indicia of origin or source identification, whether
registered or unregistered, and all registrations and applications for
registration thereof including, without limitation, the registrations and
applications listed on Schedule 5.

“Trade Secrets” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to (i) all trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and (ii) all other rights accruing thereunder or pertaining thereto
throughout the world.

 

6



--------------------------------------------------------------------------------

“Trade Secret Licenses” shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trade
Secret or otherwise providing for a covenant not to sue for misappropriation or
other violation of a Trade Secret.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“Voting Stock” shall mean stock entitled to vote, within the meaning of Treasury
Regulation Section 1.956-2(c)(2).

1.2 Other Definitional Provisions; Interpretive Provisions. (a) Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

(b) The interpretive provisions set forth in Sections 1.02 and 1.05 of the
Credit Agreement shall apply to this Agreement, and upon their entry, each of
the agreements referred to as Exhibits herein.

SECTION 2. GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

(a) Each Grantor hereby assigns and transfers to the Agent, and hereby grants to
the Agent, for the benefit of the Lenders, a security interest in, all of the
following personal property, wherever located, in each case, now directly owned
or at any time hereafter directly acquired and owned by such Grantor or in which
such Grantor now directly holds or at any time in the future directly acquires
and holds any right, title or interest (collectively, the “Collateral”), in each
case, as collateral security for the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations:

(i) all Accounts, including all Receivables;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

 

7



--------------------------------------------------------------------------------

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Pledged Equity Interests;

(xiii) all Goods (excluding Fixtures constituting real property) not otherwise
described above;

(xiv) all Collateral Accounts;

(xv) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

(xvi) all Commercial Tort Claims described on Schedule 6 (as such Schedule may
be updated from time to time in accordance with Section 4.8); and

(xvii) to the extent not otherwise included, all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any Person with respect to any of
the foregoing.

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Collateral shall constitute Collateral or shall be assigned or transferred to
the Agent, and no security interest shall be granted in any Excluded Collateral.

(b) Notwithstanding anything to the contrary in this Agreement, (i) each Grantor
shall remain liable for all obligations under its Collateral and nothing
contained herein is intended or shall be a delegation of duties to the Agent or
any Lender in respect thereof, and (ii) each Grantor shall remain liable under
each of the agreements included in its Collateral (including, without
limitation, any Receivables and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests) to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Agent nor any Lender shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Agent or any
Lender have any obligation to make any inquiry as to the nature or sufficiency
of any payment received by it or have any obligation to take any action to
collect or enforce any rights under any agreement included in the Collateral
(including, without limitation, any agreements relating to any Receivables,
Pledged Partnership Interests or Pledged LLC Interests).

 

8



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, no Grantor shall be required to take any action to perfect any
Collateral that can only be perfected by (i) Control except as and to the extent
specified in Section 4.1 hereof or any other Loan Document, (ii) foreign filings
with respect to Intellectual Property, or (iii) possession under Section 9-313
of the UCC (the foregoing assets as to which no perfection steps are required
being herein referred to as the “Excluded Perfection Assets”).

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to the Lenders on the date of each
Credit Extension, that:

3.1 Title; No Other Liens. Such Grantor owns each item of its Collateral free
and clear of any and all Liens other than Permitted Liens. Such Grantor has not
filed, nor has it authorized any other Person to file, any financing statement,
mortgage or other public notice with respect to all or any part of the
Collateral in any public office, except (i) such as have been filed in favor of
the Agent, for the benefit of the Lenders, pursuant to this Agreement or any
other Collateral Agreement or (ii) are in respect of Permitted Liens.

3.2 Perfection Certificate. The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein, including the
exact legal name of such Grantor, is correct and complete as of the date hereof.

3.3 Valid, Perfected First Priority Liens. The security interests granted
pursuant to this Agreement constitute a legal and valid security interest in the
Collateral in favor of the Agent, for the benefit of the Lenders, securing the
payment and performance of the Obligations and, subject to (x) as of the date
hereof, the completion of all filings specified on Schedule 2 and, as of any
date thereafter, the completion of all additional filings required hereby (all
of which have been delivered to the Agent as of the date hereof or within the
period required hereby with respect to the applicable Collateral, as applicable,
in duly completed form and may be filed by the Agent at any time) and payment of
all filing fees and (y) the Agent taking possession or Control of all Collateral
with respect to which a security interest may be perfected only by possession or
Control within the period required hereby with respect to the applicable
Collateral, will constitute a perfected security interest in all the Collateral
(other than such Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction by
the filing of a financing statement or the possession or Control of such
Collateral and other than Excluded Perfection Assets), prior to all other Liens
on the Collateral except for Permitted Liens.

3.4 Name; Jurisdiction of Organization, Etc. As of the date hereof, such
Grantor’s exact legal name (as indicated on the charter filed with such
Grantor’s jurisdiction of formation or organization), jurisdiction of
organization, organizational identification number, if any, and the location of
such Grantor’s chief executive office are specified on Schedule 3.

 

9



--------------------------------------------------------------------------------

3.5 Inventory and Equipment.

(a) Any Inventory now or hereafter produced by such Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act.

(b) None of the Collateral of such Grantor constituting Inventory or Equipment
with a value in excess of $500,000 individually or $2,000,000 in the aggregate
is in the possession of an issuer of a negotiable document (as defined in
Section 7-104 of the UCC) therefor or is otherwise in the possession of any
bailee or warehouseman.

3.6 Special Collateral; Excluded Collateral. As of the date hereof, none of the
Collateral of such Grantor constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Health-Care Insurance Receivables or
(4) timber to be cut.

3.7 Investment Property. (a) As of the date hereof, Schedule 1 hereto sets forth
(i) under the headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged
Partnership Interests”, respectively, all Pledged Stock consisting of shares of
Capital Stock, all Pledged LLC Interests consisting of membership interests and
other interests in any limited liability company and all Pledged Partnership
Interests consisting of partnership interests and other interests in any
partnerships, in each case, owned by such Grantor and such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests or percentage of partnership interests of the
respective issuers thereof indicated on such Schedule, and (ii) under the
heading “Pledged Notes” all of the Pledged Notes in amount in excess of $500,000
individually or $2,000,000 in the aggregate owned by such Grantor, and, except
as therein noted, all such Pledged Notes are not in default, and (iii) under the
headings “Securities Accounts,” “Commodities Accounts” and “Deposit Accounts”,
respectively, all of the Securities Accounts containing Investment Property with
a value at any time equal to or greater than $500,000 individually or $2,000,000
in the aggregate, Commodities Accounts and Deposit Accounts in which such
Grantor has an interest (which, for the avoidance of doubt, are not Excluded
Collateral). Such Grantor, together with, if applicable, any other Grantor, are
the sole entitlement holders or customers of each such account, and such
Grantors have not consented to, and are not otherwise aware of, any Person
(other than the Agent pursuant hereto) having Control over, or any other
interest in, any such Securities Account, Commodity Account or Deposit Account
or any securities, commodities or other property credited thereto.

(b) The shares (or such other interests) of Pledged Equity Interests pledged by
such Grantor hereunder constitute all of the issued and outstanding shares (or
such other interests) of all classes of the Capital Stock of each Issuer owned
by such Grantor other than any such Capital Stock that constitutes Excluded
Collateral.

(c) The shares (or such other interests), if any, of the Pledged Equity
Interests owned by such Grantor have been duly and validly issued and are fully
paid and nonassessable.

(d) Except as set forth in Schedule 1, none of the Pledged Partnership Interests
or Pledged LLC Interests constitute Securities under Article 8 of the UCC.

 

10



--------------------------------------------------------------------------------

3.8 Receivables. (a) No amount payable to such Grantor in excess of $500,000
individually or $2,000,000 in the aggregate under or in connection with any
Receivable constituting Collateral is evidenced by any Instrument or Tangible
Chattel Paper which has not been delivered to the Agent.

(b) As of the date hereof, except as set forth on Schedule 4 hereto, no
Governmental Authority is the Account Debtor with respect to any Receivables of
such Grantor in excess of $500,000 individually or $2,000,000 in the aggregate.
None of the Account Debtors on a material portion of such Grantor’s Receivables
is a Governmental Authority.

3.9 Intellectual Property.

(a) As of the date hereof, Schedule 5 lists all of the following Intellectual
Property arising under United States law, to the extent owned by such Grantor in
its own name: (i) issued Patents and pending Patent applications,
(ii) registered Trademarks and applications for the registration of Trademarks
and (iii) registered Copyrights and applications to register Copyrights.

(b) Except for those matters which could not reasonably be expected to have a
Material Adverse Effect, all Material Intellectual Property constituting
Collateral of such Grantor is subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, nor, in the case of Patents, is any of such
Intellectual Property the subject of a reexamination proceeding.

(c) Except for those matters which could not reasonably be expected to have a
Material Adverse Effect, no holding, decision, ruling, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or such
Grantor’s right to register, own or use, any Material Intellectual Property of
such Grantor or such Grantor’s ownership interest therein, and no such action or
proceeding is pending or, to the best of such Grantor’s knowledge, threatened.

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor monitors all material products sold and all material
services rendered under or in connection with all Trademarks of such Grantor
constituting Material Intellectual Property, in each case consistent with
industry standards, and has taken all action reasonably necessary to insure that
all licensees of all such Trademarks comply with such Grantor’s standards of
quality.

(e) Except as set forth on Schedule 5, such Grantor, as of the date hereof, has
not made a previous assignment, sale, transfer, exclusive license, or similar
arrangement constituting a present or future assignment, sale, transfer,
exclusive license or similar arrangement of any property that currently
constitutes Material Intellectual Property that has not been terminated or
released.

(f) Except for those matters which could not reasonably be expected to have a
Material Adverse Effect, no settlements or consents, covenants not to sue,
coexistence agreements, non-assertion assurances, or releases have been entered
into by such Grantor or bind such Grantor in any manner that impacts such
Grantor’s rights to own, license or use any of its Material Intellectual
Property constituting Collateral and the consummation of the transactions
contemplated by this Agreement will not result in the termination, limitation or
other impairment of any Material Intellectual Property of such Grantor.

 

11



--------------------------------------------------------------------------------

(g) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets constituting Material Intellectual Property
in accordance with industry standards. To such Grantor’s knowledge and except as
could not reasonably be expected to have a Material Adverse Effect, none of the
Trade Secrets of such Grantor has been used, divulged, disclosed or
misappropriated to the detriment of such Grantor for the benefit of any other
Person.

3.10 Commercial Tort Claims. All Commercial Tort Claims of such Grantor, or in
which such Grantor holds an interest, in each case of which such Grantor has
knowledge and which has a value reasonably estimated by such Grantor to exceed
$2,000,000 on the date hereof are accurately described in Schedule 6 hereto.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Lenders that, from and after the date
of this Agreement until the Discharge Date:

4.1 Delivery and Control of Instruments, Chattel Paper, Deposit Accounts and
Securities Accounts.

(a) If any Instrument (other than checks in the ordinary course of business) or
Tangible Chattel Paper in an amount in excess of $500,000 individually or
$2,000,000 in the aggregate shall constitute Collateral of such Grantor, such
Grantor shall deliver such Instrument or Tangible Chattel Paper to the Agent,
duly endorsed in a manner reasonably satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement, such that all such Collateral that
exceeds an amount equal to $500,000 individually or exceeds $2,000,000 in the
aggregate shall have been so delivered.

(b) If any Electronic Chattel Paper with a value in excess of $500,000
individually or $2,000,000 in the aggregate shall constitute Collateral of such
Grantor, such Grantor shall promptly notify the Agent of the existence of such
Collateral and, upon the request of the Agent, promptly take or cause to be
taken all actions reasonably requested by the Agent to cause the Agent to
Control such Collateral; provided, that the Agent agrees with such Grantor to
arrange, pursuant to procedures reasonably satisfactory to the Agent and solely
to the extent that such procedures will not result in the Agent’s loss of
Control, for such Grantor to make alterations to such Electronic Chattel Paper,
unless an Event of Default has occurred and is continuing.

(c) If any Deposit Account or Securities Account shall constitute Collateral of
such Grantor, such Grantor shall, within 30 days of such Deposit Account or
Securities Account becoming Collateral (or such longer period agreed to by the
Agent) execute and deliver to the Agent all control agreements or other
documents as reasonably requested by the Agent for the purposes of the Agent
obtaining and maintaining Control of such Deposit Account or Securities Account
constituting Collateral for the benefit of the Lenders; provided, that no such
control agreements or other documents or any other actions shall be required to
be taken by such Grantor

 

12



--------------------------------------------------------------------------------

with respect to Securities Accounts containing Investment Property with a value
of less than $500,000 individually or $2,000,000 in the aggregate. For the
avoidance of doubt, no Excluded Collateral shall constitute a Deposit Account or
Securities Account subject to this clause (c).

(d) If any of the Collateral is or shall become evidenced or represented by an
Uncertificated Security, such Grantor shall cause the Issuer thereof either
(i) to register the Agent as the registered owner of such Uncertificated
Security, upon original issue or registration of transfer or (ii) to agree in
writing with such Grantor and the Agent that such Issuer will comply with
instructions with respect to such Uncertificated Security originated by the
Agent without further consent of such Grantor, such agreement to be in
substantially the form of Exhibit A or in form and substance reasonably
satisfactory to the Agent.

(e) In addition to and not in lieu of the foregoing, if any Issuer of any
Pledged Equity Interests is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, such Grantor
shall take such additional actions, including, without limitation, causing such
Issuer to register the pledge on its books and records, as may be reasonably
requested by the Agent, under the laws of such jurisdiction to ensure the
validity, perfection and priority of the security interest of the Agent in such
Pledged Equity Interests to the extent contemplated by this Agreement, other
than Excluded Perfection Assets; provided that a Grantor shall not be required
to take any actions, or cause any Issuer to take any actions, that could (in its
sole judgment exercised in good faith) result in adverse tax consequences.

4.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
in the Collateral (other than Excluded Perfection Assets) as a perfected
security interest having at least the priority described in Section 3.3 and
shall defend such security interest against the claims and demands of all
Persons whomsoever (other than to the extent such claims and demands are
permitted by the Credit Agreement).

(b) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of such Grantor (or any of them), such Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (i) the filing of any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property, Deposit Accounts (other than Excluded
Collateral) and any other Collateral in which a security interest is perfected
by Control (subject to the thresholds set forth herein and other than Excluded
Perfection Assets), taking any actions necessary to enable the Agent to obtain
Control with respect thereto to the extent required hereunder.

(c) To the extent requested by the Agent or the Required Lenders, such Grantor
shall furnish to the Agent from time to time (but, except upon the occurrence
and during the continuation of an Event of Default, no more frequently than once
in any calendar year) updated schedules to this Agreement.

 

13



--------------------------------------------------------------------------------

(d) In the event that such Grantor hereafter acquires any property of a type
described in Section 3.6 hereof which is not Excluded Collateral, it shall
promptly notify the Agent in writing and take such actions and execute such
documents and make such filings all at such Grantor’s expense as the Agent may
reasonably request in order to ensure that the Agent has a valid, perfected
(except to the extent such Collateral constitutes Excluded Perfection Assets),
first priority security interest in such Collateral, subject to Permitted Liens.
Notwithstanding the foregoing, no Grantor shall be required to notify the Agent
or take any such action unless such Collateral is material to the Grantors’
business, taken as a whole.

(e) To the extent the creation hereunder of any Lien on the Collateral granted
hereunder requires the consent of such Grantor, such Grantor hereby consents to
the security interest created hereunder.

4.3 Changes in Name, Jurisdiction of Incorporation, Organizational Structure,
Etc. Within 30 days of such Grantor changing its name, jurisdiction of
organization or organizational structure, such Grantor shall provide written
notice thereof to the Agent and shall deliver to the Agent all additional
financing statements and amendments to previously filed financing statements as
the Agent may require in order to maintain the validity, perfection (other than
with respect to Excluded Perfection Assets) and priority of the Agent’s security
interest under this Agreement.

4.4 Pledged Equity Interests. (a) If such Grantor shall receive any capital
stock or other ownership certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), or option or rights in respect of the
capital stock or other Pledged Equity Interest of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of or other ownership interests in the Pledged Equity Interests, or
otherwise in respect thereof, to the extent such stock, certificate, option or
right constitutes Collateral and is received in certificated form, such Grantor
shall accept the same as the agent of the Lenders, hold the same in trust for
the Lenders and promptly deliver the same to the Agent in the exact form
received, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and to be held by the Agent, subject to the
terms hereof, as additional collateral security for the Obligations. During the
existence of an Event of Default, any sums paid upon or in respect of the
Pledged Equity Interests upon the liquidation or dissolution of any Issuer shall
be paid over to the Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Equity Interests or any property shall be
distributed upon or with respect to the Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Agent (to the extent
such property does not constitute Excluded Collateral or an Excluded Perfection
Asset), be delivered to the Agent to be held by it hereunder as additional
collateral security for the Obligations. If any sums of money or property so
paid or distributed in respect of the Pledged Equity Interests shall be received
by such Grantor during the existence of an Event of Default, such Grantor shall,
until such money or property is paid or delivered to the Agent, hold such money
or property in trust for the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 

14



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Agent, such Grantor will not
(i) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Agent to sell, assign or transfer any of the Pledged Equity
Interests of such Grantor or Proceeds thereof or any interest therein, other
than Permitted Liens and any restrictions in any agreement pursuant to which a
permitted disposition under the Credit Agreement is to be or is consummated, or
(ii) cause or permit any Issuer of any Pledged Partnership Interests or Pledged
LLC Interests of such Grantor to elect or otherwise take any action to cause
such Pledged Partnership Interests or Pledged LLC Interests to be treated as
such securities within the meaning of Section 8-103 of the UCC; provided,
however, that notwithstanding the foregoing, if any Issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (ii), such Grantor shall promptly
notify the Agent in writing of any such election or action and, in such event,
shall take all steps necessary or reasonably requested by the Agent to establish
the Agent’s Control thereof (including delivery of an agreement in substantially
the form of Exhibit A or in form and substance reasonably satisfactory to the
Agent).

(c) Such Grantor, to the extent it is also an Issuer, (i) agrees that it will be
bound by the terms of this Agreement relating to the Pledged Equity Interests of
any other Grantor issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) agrees that the terms of Section 4.5(c) shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Section 4.5(c) with respect to the Pledged Equity Interests
issued by it and (iii) hereby consents to (x) the grant by each other Grantor of
a security interest hereunder in any Pledged Equity Interest issued by it in
favor of the Agent and (y) upon the occurrence and during the continuation of an
Event of Default, the transfer of any Pledged Equity Interest issued by it to
the Agent or the Agent’s nominee and to the substitution of the Agent or such
nominee as a partner, member or shareholder or other equity holder of the
Pledged Equity Interests issued by it.

4.5 Voting and Other Rights with Respect to Pledged Equity Interests. (a) Except
during the existence of an Event of Default, such Grantor shall be permitted to
receive and retain all dividends paid and distributions made (subject to
Section 4.4(a)) in respect of the Pledged Equity Interests paid or made (as the
case my be) in the normal course of business of the relevant Issuer, to the
extent not prohibited by the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Equity Interests.

(b) During the existence of an Event of Default: (i) all rights of such Grantor
to exercise or refrain from exercising the voting and other consensual rights
with respect to Pledged Equity Interests which it would otherwise be entitled to
exercise shall cease and all such rights shall thereupon become vested in the
Agent who shall thereupon have the sole right, but shall be under no obligation,
to exercise or refrain from exercising such voting and other consensual rights,
(ii) the Agent shall have the right, without prior notice to any Grantor, to
transfer all or any portion of the Pledged Equity Interests to its name or the
name of its nominee or agent and (iii) the Agent shall have the right, without
notice to any Grantor, to exchange any certificates or instruments representing
any Pledged Equity Interests for certificates or instruments of smaller or
larger denominations. During the existence of an Event of Default, in order to
permit the Agent to exercise the voting and other consensual rights which it may
be entitled to exercise pursuant hereto and to receive all dividends and other
distributions which it

 

15



--------------------------------------------------------------------------------

may be entitled to receive hereunder, such Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Agent all proxies,
dividend payment orders and other instruments as the Agent may from time to time
reasonably request, and each Grantor acknowledges that the Agent may utilize the
power of attorney set forth herein at such time.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Equity Interests pledged by such Grantor hereunder to (i) comply with any
instruction received by such Issuer from the Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby or as permitted in the Credit Agreement, pay any dividends or
other payments with respect to the Pledged Equity Interests directly to the
Agent.

4.6 Receivables. During the existence of an Event of Default, other than in the
ordinary course of business, such Grantor will not (i) grant any extension of
the time of payment of any Receivable, (ii) compromise or settle any Receivable
for less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

4.7 Intellectual Property. (a) Except with respect to Intellectual Property
which such Grantor no longer considers Material Intellectual Property, such
Grantor (either itself or through licensees) will not, without the prior written
consent of the Agent, do any act or omit to do any act whereby any Material
Intellectual Property may lapse, become abandoned, cancelled, dedicated to the
public, forfeited, or otherwise impaired (other than as not prohibited by the
Credit Agreement).

(b) Other than with respect to Excluded Perfection Assets, such Grantor shall
take commercially reasonable steps, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any state registry, to pursue any application and maintain any registration of
each Trademark, Patent, and Copyright owned by or exclusively licensed to such
Grantor and constituting Material Intellectual Property.

(c) Such Grantor shall execute and deliver to the Agent Intellectual Property
Security Agreements, with respect to the Intellectual Property included in the
Collateral as of the date hereof, in substantially the form of Exhibits B-1, B-2
or B-3, as applicable, in order to record the security interest granted herein
to the Agent for the benefit of the Lenders with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

(d) Such Grantor agrees that, should it hereafter (i) obtain an ownership
interest in any item of Intellectual Property, (ii) obtain an exclusive license
to any Copyrights or (iii) (either by itself or through any agent, employee,
licensee, or designee) file any application for the registration or issuance of
any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office, or any similar office or agency in any other
country or in any political subdivision of any of the foregoing, (the items in
clauses (i), (ii)

 

16



--------------------------------------------------------------------------------

and (iii), to the extent they do not constitute Excluded Collateral,
collectively, the “After-Acquired Intellectual Property”), then the provisions
of Section 2 shall automatically apply thereto and any such After-Acquired
Intellectual Property shall automatically become part of the Collateral.

(e) During the Collateral Period, at the time of each delivery of annual
financial statements pursuant to Section 6.01(a) of the Credit Agreement, such
Grantor shall execute and deliver to the Agent: (i) Intellectual Property
Security Agreements with respect to any After-Acquired Intellectual Property
consisting of Copyrights, Patents and Trademarks acquired since the previously
delivered Intellectual Property Security Agreements pursuant to clause (c) or
this clause (e) of Section 4.7, in substantially the form of Exhibits B-1, B-2
or B-3, as applicable, in order to record the security interest granted herein
to the Agent for the benefit of the Lenders with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and
(ii) a certificate executed by a Responsible Officer of the Parent Borrower
(x) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of such certificate or the date of the most recent certificate
delivered pursuant to this Section 4.7(e) and (y) certifying that all Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings recordings or registrations, including all
refilings, rerecordings and registrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to Section 4.3 to
the extent necessary to protect and perfect the security interest for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period). Each certificate delivered pursuant to this Section 4.7(e) shall
identify in the format of Schedule 5 all Intellectual Property of such Grantor
in existence on the date thereof and not then listed on such Schedules or
previously so identified to the Agent.

(f) Such Grantor shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any property that constitutes Material Intellectual Property.

(g) Such Grantor shall, when doing so is necessary or advisable in such
Grantor’s reasonable business judgment, use proper notice of its Intellectual
Property rights in connection with the use of any of its Material Intellectual
Property.

(h) Such Grantor shall promptly notify the Agent if it knows that any item of
Material Intellectual Property has become (i) abandoned or dedicated to the
public or placed in the public domain, (ii) invalid or unenforceable,
(iii) subject to any material adverse determination or development regarding
such Grantor’s ownership, registration or use or the validity or enforceability
of such item of Material Intellectual Property (including the institution of, or
any adverse development with respect to, any action or proceeding in the United
States Patent and Trademark Office, the United States Copyright Office, any
state registry, any foreign counterpart of the foregoing, or any court) that is
material to Material Intellectual Property or (iv) the subject of any reversion
or termination rights.

 

17



--------------------------------------------------------------------------------

(i) Such Grantor shall not knowingly infringe, misappropriate, dilute, or
otherwise violate the Intellectual Property rights of any other Person in any
manner which could reasonably be expected to have a Material Adverse Effect.

4.8 Commercial Tort Claims. Within thirty (30) days (or such later date as the
Agent may agree) after the date such Grantor obtains knowledge that it holds or
has acquired any individual commercial tort claim with a monetary value in
excess of $2,000,000, such Grantor shall provide the Agent with an amended or
supplemented Schedule 6 to reflect such additional commercial tort claim.

SECTION 5. REMEDIAL PROVISIONS

5.1 Certain Matters Relating to Receivables. (a) During the existence of an
Event of Default, the Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Agent may reasonably require in connection with such test
verifications. During the existence of an Event of Default, at any time and from
time to time, upon the Agent’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
reasonably satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

(b) The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables; provided, however, that the Agent may curtail or terminate said
authority at any time during the existence of an Event of Default. If required
by the Agent at any time during the existence of an Event of Default, any
payments of Receivables, when collected by any Grantor, (i) shall forthwith
(and, in any event, within two (2) Business Days) after such collection be
deposited by such Grantor in the exact form received, duly endorsed by such
Grantor to the Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Agent, subject to withdrawal by the Agent for
the account of the Lenders only as provided in Section 5.4, and (ii) until so
turned over, shall be held by such Grantor in trust for the Lenders, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) During the existence of an Event of Default, at the Agent’s request, each
Grantor shall deliver to the Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including, without limitation, all original orders, invoices and
shipping receipts.

5.2 Communications with Obligors. (a) The Agent in its own name or in the name
of others may at any time during the existence of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Agent’s satisfaction the existence, amount and terms of any Receivables.

 

18



--------------------------------------------------------------------------------

(b) The Agent may at any time during the existence of an Event of Default
notify, or require any Grantor to so notify, the Account Debtor or counterparty
on any Receivable of the security interest of the Agent therein. In addition,
during the existence of an Event of Default, the Agent may upon written notice
to the applicable Grantor, notify, or require any Grantor to notify, the Account
Debtor or counterparty to make all payments under the Receivable directly to the
Agent.

5.3 Proceeds to be Turned Over To Agent. In addition to the rights of the Agent
specified in Section 5.1 with respect to payments of Receivables, during the
existence of an Event of Default, all Proceeds of Collateral received by any
Grantor consisting of cash, cash equivalents and checks shall be held by such
Grantor in trust for the Lenders, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to the
Agent, if required). All such Proceeds received by the Agent hereunder shall be
held by the Agent in a Collateral Account maintained under its sole dominion and
control. All Proceeds while held by the Agent in a Collateral Account (or by
such Grantor in trust for the Lenders) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.4.

5.4 Application of Proceeds. Upon the exercise by the Agent of its remedies
hereunder in accordance with the terms of the Credit Agreement and the terms
hereof and the other Loan Documents, all proceeds received in respect of the
Collateral (including any Proceeds), whether or not held in any Collateral
Account, and any proceeds of the Subsidiary Guarantee set forth in Article XI of
the Credit Agreement and Borrower Guarantee set forth in Article XII of the
Credit Agreement, as the case may be, shall be applied toward payment of the
Obligations in the order prescribed in Section 2.12(c) of the Credit Agreement.

5.5 Code and Other Remedies. (a) During the existence of an Event of Default,
the Agent, on behalf of the Lenders, may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral but to the extent such exercise is not prohibited by
applicable law) and all rights under any other applicable law or in equity.
Without limiting the generality of the foregoing, the Agent, without demand of
performance or other demand, defense, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands,
presentments, protests, defenses, advertisements and notices are hereby waived),
may, during the existence of an Event of Default, forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, license, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Lender, on the internet
or elsewhere upon such terms and conditions as it may deem advisable and at such
commercially reasonable prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Agent may store,
repair or recondition any Collateral or otherwise prepare any Collateral for
disposal in the manner and to the extent that the Agent deems appropriate. Each
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold or to become the licensor of all or
any such Collateral, free of any

 

19



--------------------------------------------------------------------------------

right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. For purposes of bidding and making settlement or payment of
the purchase price for all or a portion of the Collateral sold at any such sale
made in accordance with the UCC or other applicable laws, including, without
limitation, the Bankruptcy Code, the Agent, as agent for and representative of
the Lender (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled to credit bid and use and apply the Obligations (or any portion
thereof) as a credit on account of the purchase price for any Collateral payable
by the Agent at such sale, such amount to be apportioned ratably to the
Obligations of the Lenders in accordance with their pro rata share of such
Obligations. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days’ prior written notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Agent may sell
the Collateral without giving any warranties as to the Collateral. The Agent may
specifically disclaim or modify any warranties of title or the like. The
foregoing will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Each Grantor agrees that it would
not be commercially unreasonable for the Agent to dispose of the Collateral or
any portion thereof by using Internet sites that provide for the auction of
assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets. Each Grantor
hereby waives any claims against the Agent arising by reason of the fact that
the price at which any Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale, even if the
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. During the existence an Event of Default, each Grantor
further agrees, at the Agent’s request, to assemble the Collateral and make it
available to the Agent at places which the Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere. During the existence of an
Event of Default, the Agent shall have the right to enter onto the property
where any Collateral is located without any obligation to pay rent and take
possession thereof with or without judicial process. The Agent shall have no
obligation to marshal any of the Collateral.

(b) The Agent shall deduct from such Proceeds all reasonable out-of-pocket costs
and expenses of every kind incurred in connection with the exercise of its
rights and remedies against the Collateral or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Lenders hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements. Any net Proceeds remaining after such
deductions shall be applied or retained by the Agent in accordance with
Section 5.4. Only after such application and after the payment by the Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a) of the UCC, need the Agent account for the surplus,
if any, to any Grantor. If the Agent sells any of the Collateral upon credit,
the applicable Grantor will be credited only with payments actually made by the

 

20



--------------------------------------------------------------------------------

purchaser and received by the Agent. In the event the purchaser fails to pay for
the Collateral, the Agent may resell the Collateral and the applicable Grantor
shall be credited with proceeds of the sale. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Lender arising out of the exercise by it or them of any
rights hereunder.

(c) During the existence of any Event of Default, upon the written demand of the
Agent, the applicable Grantor shall execute and deliver to the Agent an
assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and goodwill and such other documents as are necessary or appropriate
to carry out the intent and purposes hereof. Grantor shall make available to the
Agent, to the extent within such Grantor’s power and authority, such personnel
in such Grantor’s employ as the Agent may reasonably designate to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold by such Grantor under the registered Patents,
Trademarks and/or Copyrights, and such persons shall be available to perform
their prior functions on the Agent’s behalf.

(d) Solely for the purpose of enabling the Agent to exercise rights and remedies
under this Section 5.5, during the existence of an Event of Default as the Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Agent, for the benefit of the Lenders, (i) an irrevocable,
nonexclusive, and assignable license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of such Trademarks, to use, practice, license,
sublicense, and otherwise exploit any and all Intellectual Property now owned or
held or hereafter acquired or held by such Grantor (which license shall include
access to all media in which any of the licensed items may be recorded or stored
and to all software and programs used for the compilation or printout thereof)
to the extent constituting Collateral and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real property owned, operated, leased, subleased, or otherwise
occupied by such Grantor.

5.6 Effect of Securities Laws. Each Grantor recognizes that the Agent may be
unable to effect a public sale of any or all of the Pledged Equity Interests by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The Agent
shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

5.7 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Lender to collect such deficiency.

 

21



--------------------------------------------------------------------------------

SECTION 6. POWER OF ATTORNEY AND FURTHER ASSURANCES

6.1 Agent’s Appointment as Attorney-in-Fact, Etc. (a) Subject to the final
paragraph of this clause (a), each Grantor hereby irrevocably constitutes and
appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property constituting Collateral, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Agent may request to evidence the Lenders’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or purchase any insurance called for by the
terms of the Loan Documents and pay all or any part of the premiums therefor and
the costs thereof;

(iv) execute, in connection with any sale provided for in Section 5.5 or 5.6,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent or as the Agent shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or

 

22



--------------------------------------------------------------------------------

proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark constituting Collateral (along with the goodwill
of the business to which any such Copyright, Patent or Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and do, at the Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Agent deems necessary to protect, preserve or realize upon the Collateral
and the Lenders’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Agent
agrees that, except as provided in Section 6.1(b), it will not exercise any
rights under the power of attorney provided for in this Section 6.1(a) unless an
Event of Default is then in existence.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however, that unless an Event of Default is in existence,
the Agent shall not exercise this power without first making written demand on
the Grantor and the Grantor failing to promptly comply therewith.

(c) The expenses of the Agent incurred in connection with actions undertaken as
provided in this Section 6.1, together with interest thereon at the Default
Rate, from the date of payment by the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Discharge Date.

6.2 Authorization of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, the Agent
is authorized to file or record financing or continuation statements, and
amendments thereto, and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Agent under this Agreement. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Collateral Agreements or as “all assets” or “all personal
property” of such Grantor, whether now owned or hereafter existing or acquired
by the such Grantor or, to the extent consistent with this Agreement, such other
description as the Agent, in its sole judgment, determines is necessary or
advisable. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

23



--------------------------------------------------------------------------------

6.3 Further Assurances. Each Grantor agrees that from time to time, at the
expense of such Grantor, it shall promptly execute and deliver all further
instruments and documents and take all further action that may be necessary or
desirable, or that the Agent may reasonably request, in order to create and/or
maintain the validity, perfection (other than with respect to Excluded
Perfection Assets) or priority of and protect any security interest granted or
purported to be granted hereby or to enable the Agent to exercise and enforce
its rights and remedies hereunder in respect of any Collateral. Without limiting
the generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property, and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Agent may reasonably request, in order
to effect, reflect, perfect (other than with respect to Excluded Perfection
Assets) and preserve the security interests granted or purported to be granted
hereby;

(ii) during the existence of an Event of Default, upon request by the Agent,
assemble the Collateral and allow inspection of the Collateral by the Agent or
persons designated by the Agent;

(iii) at the Agent’s reasonable request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Agent’s interest in
any material part of the Collateral; and

(iv) furnish the Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as the Agent may reasonably
request from time to time.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Authority of Agent. (a) Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Agent and the Grantors, the Agent shall be conclusively presumed to be acting as
agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

(b) The Agent has been appointed to act as Agent hereunder by the Lenders. The
Agent shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in

 

24



--------------------------------------------------------------------------------

accordance with this Agreement and the Credit Agreement. The provisions of the
Credit Agreement relating to the Agent, including without limitation, the
provisions relating to resignation or removal of the Agent (subject to
Section 7.3(d) hereof) and the powers and duties and immunities of the Agent,
are incorporated herein by this reference.

7.2 Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar property for its own account. Neither the
Agent nor any Lender nor any of their respective officers, directors, partners,
employees, agents, attorneys or other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Lenders hereunder
are solely to protect the Lenders’ interests in the Collateral and shall not
impose any duty upon any Lender to exercise any such powers. The Lenders shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from their own gross negligence or willful misconduct in breach of a
duty owed to such Grantor.

7.3 Exculpation of the Agent. (a) The Agent shall not be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or of any Collateral Agreement or the
validity or perfection of any security interest or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by the Agent to the
Lenders or by or on behalf of any Lender to the Agent or any Lender in
connection with the Collateral Agreements and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall the Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Collateral Agreements or as to the existence or possible existence of any
Event of Default or Default or to make any disclosures with respect to the
foregoing.

(b) Neither the Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Lenders for any action taken or omitted by the
Agent under or in connection with any of the Collateral Agreements except to the
extent caused by the Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Agent shall be entitled to refrain from any act or the taking
of any action in connection herewith or any of the Collateral Agreements or from
the exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until the Agent shall have been instructed in respect
thereof by the Required Lenders and, upon such instruction, the Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such written
instructions. Without prejudice

 

25



--------------------------------------------------------------------------------

to the generality of the foregoing, (i) the Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Grantors and their Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder or under any of the Collateral Agreements in
accordance with the Credit Agreement.

(c) No direction given to the Agent which imposes, or purports to impose, upon
the Agent any obligation not set forth in or arising under this Agreement or any
Collateral Agreement accepted or entered into by the Agent shall be binding upon
the Agent.

(d) The Agent may resign at any time in accordance with Section 9.06 of the
Credit Agreement. After the Agent’s resignation in accordance with Section 9.06
of the Credit Agreement, the provisions of Section 7 hereof and of Article IX of
the Credit Agreement shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. Upon
the acceptance of any appointment as the Agent by a successor Agent in
accordance with Section 9.06 of the Credit Agreement, the retiring Agent shall
promptly transfer all Collateral within its possession or control to the
possession or control of the successor Agent and shall execute and deliver such
notices, instructions and assignments as may be necessary or desirable to
transfer the rights of the Agent in respect of the Collateral to the successor
Agent.

7.4 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other
Collateral Agreement by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
All of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Article 7 shall apply to any such sub-agent
and to any of the Affiliates of the Agent and any such sub-agents, and shall
apply to their respective activities as if such sub-agent and Affiliates were
named herein in connection with the transactions contemplated hereby and by the
Collateral Agreements. Notwithstanding anything herein to the contrary, each
sub-agent appointed by the Agent or Affiliate of the Agent or Affiliate of any
such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Credit Parties and the Lenders, and such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent or Affiliate acting in such capacity.

7.5 No Individual Action, Etc. No Lender shall have any right individually to
realize upon any of the Collateral or to enforce any guarantee of the
Obligations except to the extent expressly contemplated by this Agreement or the
other Loan Documents, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be

 

26



--------------------------------------------------------------------------------

exercised solely by the Agent on behalf of the Lenders in accordance with the
terms thereof. Each Lender, whether or not a party hereto, will be deemed, by
its acceptance of the benefits of the Collateral, of the Subsidiary Guarantee
provided in Article XI of the Credit Agreement and of the Borrower Guarantee
provided in Article XII of the Credit Agreement and under any other Loan
Documents, to have agreed to the foregoing provisions and the other provisions
of this Agreement. Without limiting the generality of the foregoing, each Lender
authorizes the Agent to credit bid all or any part of the Obligations held by
it.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.02
of the Credit Agreement.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Agent nor
any Lender shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Agent or such Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification; Taxes. (a) Each Grantor agrees to pay
or reimburse the Agent and each Lender (including all Indemnitees pursuant to
Section 10.05 of the Credit Agreement) for all its costs and expenses incurred
in collecting against such Grantor under the Subsidiary Guarantee contained in
Article XI of the Credit Agreement, the Borrowers under the Borrower Guarantee
contained in Article XII of the Credit Agreement or otherwise enforcing or
protecting any rights under this Agreement and the other Loan Documents to which
such Grantor is a party to the extent the Borrowers would be required to do so
pursuant to Section 10.04 of the Credit Agreement, and the provisions of
Section 10.04 of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis, and the Agent and each Lender shall be entitled to
rely on each of them as if they were fully set forth herein.

(b) Each Grantor agrees to pay, and to save the Agent and Lenders (including all
Indemnitees pursuant to Section 10.05 of the Credit Agreement), harmless from,
any and all losses, claims, damages, liabilities and related expenses of any
kind or nature whatsoever with respect to the execution, delivery, enforcement
and performance of this Agreement to the extent

 

27



--------------------------------------------------------------------------------

the Borrower would be required to do so pursuant to Section 10.05 of the Credit
Agreement, and the provisions of Section 10.05 of the Credit Agreement are
hereby incorporated herein by reference, mutatis mutandis, and Agent and each
Lender shall be entitled to rely on each of them as if they were fully set forth
herein.

(c) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the respective
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Lenders and their respective successors and permitted assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the Agent
and any such assignment, transfer or delegation without such consent shall be
null and void.

8.6 Counterparts. This Agreement may be executed in one or more counterparts and
by the different parties hereto on separate counterparts (including by facsimile
or other electronic imaging means), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

8.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

8.8 Section Headings. The section headings and Table of Contents used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

8.9 Integration/Conflict. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. There are no promises, undertakings,
representations or warranties by any Grantor, the Agent or any Lender relative
to the subject matter hereof and thereof not expressly set forth or referred to
herein or therein. In the event of any conflict between the provisions hereof
and the Credit Agreement, the provisions of the Credit Agreement shall control.

8.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

28



--------------------------------------------------------------------------------

8.11 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) agrees that any legal action or proceeding with respect to this Agreement
may be brought in the courts of the State of New York sitting in Manhattan or of
the United States for the Southern District of such State, and by execution and
delivery of this Agreement, each Grantor consents for itself and in respect of
its property, to the non-exclusive jurisdiction of those courts;

(b) waives any objection, including any objection to the laying of venue or
based on the grounds of forum non conveniens, which it may now or hereafter have
to the bringing of any action or proceeding in such jurisdiction in respect of
this Agreement;

(c) consents to service of process in the manner provided for notices in
Section 8.2 and waives personal service of any summons, compliant or other
process, which may be made by any other means permitted by the law of such
State; and

(d) waives, to the fullest extent permitted by applicable law, any claim against
any of the other of them, on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement to the
extent set forth in Section 10.05(c) of the Credit Agreement.

8.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Agent nor any Lender has any fiduciary relationship with or duty
to any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents and the provisions of Section 9.03 of the Credit Agreement
are incorporated herein, mutatis mutandis (to apply to this Agreement rather
than the Credit Agreement), and the relationship between the Grantors, on the
one hand, and the Agent and Lenders, respectively, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents, Lenders or among the Grantors, Agent and the Lenders.

8.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor as required by the Credit Agreement for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Joinder Agreement in the form of Annex 1 hereto.

 

29



--------------------------------------------------------------------------------

8.14 Releases. (a) Releases of any of the Grantors from their obligations
hereunder, and releases of Collateral from the Liens granted hereby, shall be
governed by Sections 6.13(b)-(e) and 9.10(b) of the Credit Agreement, as the
case may be.

(b) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Agent, subject to such Grantor’s rights under Section 9-509(d)(2)
of the UCC.

In the case specified in clause (a) of this Section 8.14, at the request and
sole expense of any Grantor, the Agent shall execute and deliver to such Grantor
all such releases, instruments and other documents as such Grantor shall
reasonably request to evidence the release, termination and discharge described
therein, and if applicable, shall deliver to the such Grantor any Collateral
held by the Agent hereunder.

8.15 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR THE TRANSACTIONS RELATED
HERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

[Signature Pages Follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS: MIDCOAST ENERGY PARTNERS, L.P. By:  

Midcoast Holdings, L.L.C.,

as General Partner

By:      

Name:

Title:

MIDCOAST OPERATING, L.P. By:  

Midcoast OLP GP, L.L.C.,

as General Partner

By:      

Name:

Title:

[OTHER GRANTORS] By:      

Name:

Title:

AGENT:

BANK OF AMERICA, N.A.,

as Agent

By:      

Name:

Title:

Security Agreement



--------------------------------------------------------------------------------

Schedule 1

DESCRIPTION OF PLEDGED NOTES, PLEDGED EQUITY INTERESTS, DEPOSIT ACCOUNTS,
SECURITIES ACCOUNTS

AND COMMODITIES ACCOUNTS

Pledged Notes:

 

Grantor (Payee)

  

Issuer (Payor)

  

Principal Amount Outstanding

(as of date of this Agreement)

Pledged Stock:

 

                    Percentage of                     Stock Certificate   
Outstanding Shares     

Grantor

  

Issuer

  

Class of Stock

  

No.

  

of Issuer

  

No. of Shares

Pledged Partnership Interests:

 

Grantor

  

Issuer

  

Type of

Partnership Interest

(e.g., General or

Limited)

  

Certificated

(Y/N)

  

Certificate No.

(if any)

  

% of Outstanding
Partnership Interests of
Issuer

 

1-1



--------------------------------------------------------------------------------

Pledged LLC Interests:

 

Grantor

  

Issuer

  

Certificated

(Y/N)

  

Certificate No.

(if any)

  

No. of

Pledged Units

  

% of Outstanding LLC
Interests of the Issuer

Deposit Accounts:

 

Grantor

  

Name of

Depositary Bank

  

Account Number

  

Account Name

Securities Accounts:

 

Grantor

  

Name of

Securities Intermediary

  

Account Number

  

Account Name

 

1-2



--------------------------------------------------------------------------------

Commodities Accounts:

 

Grantor

  

Name of

Commodities Intermediary

  

Account Number

  

Account Name

 

1-3



--------------------------------------------------------------------------------

Schedule 2

UCC FILINGS

and

RECORDINGS IN THE UNITED STATES PATENT AND

TRADEMARK OFFICE AND IN THE UNITED STATES

COPYRIGHT OFFICE OF THE RESPECTIVE INTELLECTUAL

PROPERTY SECURITY AGREEMENTS

[List each office where a financing statement or intellectual property recording
is to be filed]

 

2-1



--------------------------------------------------------------------------------

Schedule 3

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND

CHIEF EXECUTIVE OFFICE

 

Exact Legal Name

  

Jurisdiction of

Organization

  

Organizational I.D.

  

Chief Executive

Office

 

3-1



--------------------------------------------------------------------------------

Schedule 4

GOVERNMENT RECEIVABLES

 

4-1



--------------------------------------------------------------------------------

Schedule 5

INTELLECTUAL PROPERTY

COPYRIGHTS/COPYRIGHT LICENSES

[    ]

PATENTS/PATENT LICENSES

[    ]

TRADEMARKS/TRADEMARK LICENSES

[    ]

 

5-1



--------------------------------------------------------------------------------

Schedule 6

COMMERCIAL TORT CLAIMS

[    ]

 

6-1



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This UNCERTIFICATED SECURITIES CONTROL AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Control Agreement”)
dated as of [             ,             ], is made by and among [     ], a [    
] (the “Grantor”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Agent”) for the benefit of the Lenders (as defined in the
Security Agreement referred to below), and [            ], a [            ] (the
“Issuer”).

WHEREAS, the Grantor has granted to the Agent for the benefit of the Lenders a
security interest in the Uncertificated Securities issued by the Issuer and
owned by the Grantor from time to time (collectively, the “Pledged Securities”),
and all additions thereto and substitutions and proceeds thereof (collectively,
with the Pledged Securities, but excluding any Excluded Collateral, the
“Collateral”) pursuant to the Security Agreement, dated as of [            ],
20[    ] (as amended, restated, supplemented, or otherwise modified from time to
time, the “Security Agreement”), by and among the Grantor, the Agent and the
other persons from time to time party thereto as grantors.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Security Agreement. In addition,
the following terms which are defined in Articles 8 and 9 of the UCC are used
herein as so defined: Adverse Claim, Control, Instruction and Uncertificated
Security.

SECTION 2. Notice of Security Interest. The Grantor, the Agent and the Issuer
are entering into this Control Agreement to perfect, and to confirm the priority
of, the Agent’s security interest in the Collateral. The Issuer acknowledges
that this Control Agreement constitutes written notification to the Issuer of
the Agent’s security interest in the Collateral. The Issuer agrees to promptly
make all necessary entries or notations in its books and records to reflect the
Agent’s security interest in the Collateral and, upon request by the Agent, to
register the Agent as the registered owner of any or all of the Pledged
Securities.

SECTION 3. Representations and Warranties. As of the date of this Control
Agreement, the Issuer hereby represents and warrants to the Grantor and the
Agent that (i) the terms of any limited liability company interests or
partnership interests included in the Collateral [do] [do not] expressly provide
that they are securities governed by Article 8 of the Uniform Commercial Code in
effect from time to time in the State of [            ],1 (ii) the Issuer’s
jurisdiction is the State of [            ], (iii) Schedule 1 contains a true
and complete description of the Pledged Securities and (iv) except for the
claims and interests of the Agent and the Grantor in the Collateral and any
Permitted Liens, the Issuer does not know of any claim to or security interest
or other interest in the Collateral, except as provided in the Issuer’s
Organization Documents.

 

1  Insert the “issuer’s jurisdiction” from clause (ii) of Section 2.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

SECTION 4. Control. The Issuer hereby agrees, upon written direction from the
Agent and without further consent from the Grantor, (a) to comply with all
written instructions and directions of any kind originated by the Agent
concerning the Collateral, to liquidate or otherwise dispose of the Collateral
as and to the extent directed by the Agent and to pay over to the Agent all
proceeds without any set-off or deduction and (b) except as otherwise directed
by the Agent, not to comply with the instructions or directions of any kind
originated by the Grantor or any other Person. Notwithstanding the foregoing, so
long as the Issuer has not received a written notice from the Agent that the
Agent is exercising exclusive control over the Collateral, the Issuer may comply
with instructions of the Grantor concerning the Collateral and may distribute to
the Grantor all interest, dividends and distributions in respect of the
Collateral.

The Issuer acknowledges that the intent of this Control Agreement is to provide
the Agent with Control over the Collateral.

SECTION 5. Other Agreements. The Issuer shall notify promptly the Agent and the
Grantor if it receives written notice that any other Person asserts any lien,
encumbrance, claim (including any Adverse Claim (as defined in the UCC)) or
security interest in or against any of the Collateral (other than Permitted
Liens). In the event of any conflict between the provisions of this Control
Agreement and any other agreement between the Issuer and the Grantor governing
the Pledged Securities or the Collateral, the provisions of this Control
Agreement shall control. For the avoidance of doubt, in the event of any
conflict or inconsistency between the provisions of this Control Agreement and
the Security Agreement, the provisions of the Security Agreement shall control.

SECTION 6. Protection of Issuer. The Issuer may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.

SECTION 7. Termination. This Control Agreement (and the Issuer’s express
undertakings hereunder) shall terminate automatically upon the Discharge Date
or, if the Discharge Date has yet to occur, with respect to a Grantor or
affected Collateral, termination or release as provided by Section 6.13 or
9.10(b) of the Credit Agreement. At the request of the Issuer and sole expense
of the Grantor, the Agent shall execute and deliver to the Issuer all such
releases, instruments and other documents as the Issuer may reasonably request
to evidence such termination and release.

SECTION 8. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) days after being deposited in
the mail, postage prepaid, or, in the case of facsimile notice, when received,
to the Grantor’s, the Agent’s and the Issuer’s respective addresses as set forth
below, or to such other address as any party may give to the others in writing
for such purpose:

 

EXHIBIT A-2



--------------------------------------------------------------------------------

Grantor:

[            ]

[            ]

Attention: [            ]

Fax No.: [        ]

Agent:

Bank of America, N.A.

[            ]

[            ]

Attention: [            ]

Fax No.: [            ]

Issuer:

[            ]

[            ]

Attention: [            ]

Fax No.: [            ]

SECTION 9. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.

SECTION 10. Integration/Conflict. This Control Agreement, together with the
Security Agreement, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. There are no promises,
undertakings, representations or warranties by any party hereto relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or therein. In the event of any conflict between the provisions hereof and the
Security Agreement, the provisions of the Security Agreement shall control.

SECTION 11. Counterparts. This Control Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts
(including by facsimile or other electronic imaging means), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile or other electronic transmission (e.g., “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 12. Successors and Assigns. This Control Agreement shall be binding upon
the successors and permitted assigns of each of the parties hereto and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided that neither the Grantor nor the Issuer may assign,
transfer or delegate any of its rights or obligations under this Control
Agreement without the prior written consent of the Agent and any such
assignment, transfer or delegation without such consent shall be null and void.

 

EXHIBIT A-3



--------------------------------------------------------------------------------

SECTION 13. Severability. Any provision of this Control Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 14. Section Headings. The Section headings used in this Control
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

SECTION 15. Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) agrees that any legal action or proceeding with respect to this Control
Agreement may be brought in the courts of the State of New York sitting in
Manhattan or of the United States for the Southern District of such State, and
by execution and delivery of this Control Agreement, consents for itself and in
respect of its property, to the non-exclusive jurisdiction of those courts;

(b) waives any objection, including any objection to the laying of venue or
based on the grounds of forum non conveniens, which it may now or hereafter have
to the bringing of any action or proceeding in such jurisdiction in respect of
this Control Agreement;

(c) consents to service of process in the manner provided for notices in
Section 8.2 of the Security Agreement and waives personal service of any
summons, compliant or other process, which may be made by any other means
permitted by the law of such State; and

(d) waives, to the fullest extent permitted by applicable law, any claim against
any of the other of them, on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Control Agreement to
the extent set forth in Section 10.05(c) of the Credit Agreement referred to in
the Security Agreement.

SECTION 16. GOVERNING LAW. THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN ANY
MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 17. WAIVER OF JURY TRIAL. EACH PARTY TO THIS CONTROL AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS CONTROL AGREEMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR THE
TRANSACTIONS RELATED HERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND

 

EXHIBIT A-4



--------------------------------------------------------------------------------

EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS CONTROL AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

EXHIBIT A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:      

Name:

Title:

BANK OF AMERICA, N.A., as Agent By:      

Name:

Title:

[NAME OF ISSUER] By:      

Name:

Title:

 

EXHIBIT A-6



--------------------------------------------------------------------------------

SCHEDULE 1

Description of Pledged Securities

 

EXHIBIT A-7



--------------------------------------------------------------------------------

EXHIBIT B-1

TO SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [             ], 20[    ] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each a “Grantor” and collectively, the “Grantors”) in favor of BANK OF AMERICA,
N.A., as Administrative agent for the Lenders (in such capacity and together
with its successors and permitted assigns in such capacity, the “Agent”).

WHEREAS, in connection with that certain Credit Agreement dated as of
November 13, 2013, among MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited
partnership, MIDCOAST OPERATING, L.P., a Texas limited partnership, the Lenders
and the Agent (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), each Grantor has entered into that
certain Security Agreement dated as of [    ], (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which each Grantor has collaterally assigned, transferred and
granted to the Agent, for the benefit of the Lenders, a security interest in the
Copyright Collateral (as defined below);

WHEREAS, each Grantor is required, pursuant to the Security Agreement, to
execute and deliver this Agreement in order to record the security interest in
the Copyright Collateral granted to the Agent, for the benefit of the Lenders,
with the United States Copyright Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Agent, for the benefit of the
Lenders, as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Lenders, a security interest in, all of the
following personal property, wherever located and, in each case, now directly
owned or at any time hereafter directly acquired and owned by such Grantor or in
which such Grantor now has or at any time in the future directly acquires and
holds any right, title or interest (collectively, the “Copyright Collateral”) as
collateral security for the prompt and complete payment when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations:

(a) all United States and foreign copyrights (whether or not the underlying
works of authorship have been published), including but not limited to
copyrights in software and databases, all designs (including but not limited to
all industrial designs, “Protected Designs” within the meaning of 17 U.S.C. 1301
et. Seq. and Community designs), and all “Mask Works” (as defined in 17 U.S.C.
901 of the U.S. Copyright Act), whether registered or unregistered, and all
registrations and applications for registration thereof including, without
limitation, the registrations and applications listed in Schedule A attached
hereto (collectively “Copyrights”);

 

EXHIBIT B-1



--------------------------------------------------------------------------------

(b) all agreements, licenses and covenants pursuant to which such Grantor has
been granted exclusive rights in any registered Copyrights (including, without
limitation, each agreement listed in Schedule A attached hereto); and

(c) in the case of clauses (a) and (b), (i) all extensions, renewals, and
restorations thereof, (ii) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (iii) all Proceeds
therefrom, including without limitation license fees, royalties, income,
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto and (iv) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the benefit of
the Lenders pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts (including by facsimile or other
electronic imaging means), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

EXHIBIT B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GRANTORS:

 

[NAME OF GRANTOR],

as Grantor

By:      

Name:

Title:

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Agent

By:      

Name:

Title:

 

EXHIBIT B-1



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Title

   Registration No.    Registration Date

COPYRIGHT APPLICATIONS

 

Title

   Application / Case No.    Filing Date

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright License

   Name of Licensor    Registration Number of
underlying Copyright

 

EXHIBIT B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

TO SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of BANK OF AMERICA,
N.A., as Administrative agent for the Lenders (in such capacity and together
with its successors and permitted assigns in such capacity, the “Agent”).

WHEREAS, in connection with that certain Credit Agreement dated as of
November 13, 2013, among MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited
partnership, MIDCOAST OPERATING, L.P., a Texas limited partnership, the Lenders
and the Agent (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), each Grantor has entered into that
certain Security Agreement dated as of [     ], (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which each Grantor has collaterally assigned, transferred and
granted to the Agent, for the benefit of the Lenders, a security interest in the
Patent Collateral (as defined below);

WHEREAS, each Grantor is required, pursuant to the Security Agreement, to
execute and deliver this Agreement in order to record the security interest in
the Patent Collateral granted to the Agent, for the benefit of the Lenders with
the United States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Agent, for the benefit of the
Lenders, as follows:

SECTION. 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest.

Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Lenders, a security interest in, all of the
following property, wherever located and, in each case, now directly owned or at
any time hereafter directly acquired and owned by such Grantor or in which such
Grantor now has or at any time in the future directly acquires and holds any
right, title or interest (collectively, the “Patent Collateral”) as collateral
security for the prompt and complete payment when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

(a) All United States, foreign, and multinational patents, certificates of

invention, and similar industrial property rights, and applications for any of
the foregoing, including without limitation, each patent and patent application
and continuation of application listed in Schedule A attached hereto
(collectively, the “Patents”);

 

EXHIBIT B-2



--------------------------------------------------------------------------------

(b) all written agreements, licenses and covenants providing for the grant to a
Grantor of any right in or to any Patent (including, without limitation, those
listed on Schedule A attached hereto); and

(c) in the case of clauses (a) and (b), (i) all extensions, renewals, and
restorations thereof and, in the case of Patents, all reissues, substitutes,
divisions, continuations, continuations-in-part and reexaminations thereof,
(ii) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof, (iii) all Proceeds therefrom, including
without limitation license fees, royalties, income, payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto
and (iv) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the benefit of
the Lenders pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Agent with respect to
the security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts (including by facsimile or other
electronic imaging means), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GRANTORS:

 

[NAME OF GRANTOR],

as Grantor

By:      

Name:

Title:

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Agent

By:      

Name:

Title:

 

EXHIBIT B-2



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

   Application No.    Filing Date    Patent No.    Issue Date

PATENT LICENSES

 

Description of Patent License

   Name of Licensor    Patent Number of underlying Patent

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT B-3

TO SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of BANK OF AMERICA,
N.A., as Administrative agent for the Lenders (in such capacity and together
with its successors and permitted assigns in such capacity, the “Agent”).

WHEREAS, in connection with that certain Credit Agreement dated as of
November 13, 2013, among MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited
partnership, MIDCOAST OPERATING, L.P., a Texas limited partnership, the Lenders
and the Agent (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), each Grantor has entered into that
certain Security Agreement dated as of [     ], (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which each Grantor has collaterally assigned, transferred and
granted to the Agent, for the benefit of the Lenders, a security interest in the
Trademark Collateral (as defined below);

WHEREAS, each Grantor is required, pursuant to the Security Agreement, to
execute and deliver this Agreement in order to record the security interest in
the Trademark Collateral granted to the Agent, for the benefit of the Lenders
with the United States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Agent, for the benefit of the
Lenders, as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security. Each Grantor hereby assigns and transfers to the
Agent, and hereby grants to the Agent, for the benefit of the Lenders, a
security interest in, all of the following property, wherever located and, in
each case, now directly owned or at any time hereafter directly acquired and
owned by such Grantor or in which such Grantor now has or at any time in the
future directly acquires and holds any right, title or interest (collectively,
the “Trademark Collateral”) as collateral security for the prompt and complete
payment when due (whether at the stated maturity, by acceleration or otherwise)
of such Grantor’s Obligations:

(a) All domestic, foreign and multinational trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, trade styles, logos, Internet Domain Names and other indicia
of origin or source identification, whether registered or unregistered, and with
respect to any and all of the foregoing, and all registrations and applications
for registration thereof including, without limitation, the registrations and
applications listed in Schedule A attached hereto (collectively, the
“Trademarks”);

 

EXHIBIT B-3



--------------------------------------------------------------------------------

(b) all agreements, licenses and covenants providing for the grant to or from
the Grantor of any right in or to any Trademark or otherwise providing for or
permitting co-existence with respect to a Trademark (including, without
limitation, those listed on Schedule A attached hereto; and

(c) in the case of clauses (a) and (b), (i) all extensions, renewals, and
restorations thereof, (ii) all rights to sue or otherwise recover for any past,
present and future infringement, dilution or other violation or impairment
thereof, (iii) all Proceeds therefrom, including without limitation license
fees, royalties, income, payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto and (iv) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include, or the security
interest granted under Section 2.1 hereof attach to, any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Lenders
pursuant to the Security Agreement, and the Grantors hereby acknowledge and
affirm that the rights and remedies of the Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts (including by facsimile or other
electronic imaging means), each of which shall be deemed an original, but all of
which together shall constitute one and the same

 

EXHIBIT B-3



--------------------------------------------------------------------------------

instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GRANTOR:

 

[NAME OF GRANTOR],

as Grantor

By:      

Name:

Title:

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Agent

By:      

Name:

Title:

 

EXHIBIT B-3



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

  

Serial No.

  

Filing Date

  

Registration No.

  

Registration

Date

TRADEMARK LICENSES

 

Description of Trademark License

   Name of Licensor    Registration Number of
underlying Trademark

 

EXHIBIT B-3



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITY AGREEMENT

FORM OF PERFECTION CERTIFICATE

[            ], 20[        ]

Reference is hereby made to (i) that certain Credit Agreement dated as of
November 13, 2013 (the “Credit Agreement”) by and among Midcoast Energy
Partners, L.P., a Delaware limited partnership (“MEP”), Midcoast Operating,
L.P., a Texas limited partnership (“Midcoast”, and together with MEP,
collectively, the “Borrowers”), the Subsidiary Guarantors party thereto, the
lenders from time to time party thereto (collectively, the “Lenders”), and Bank
of America, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Agent”) and (ii) that certain Security Agreement dated as of the date hereof
(the “Security Agreement”) by any among, the Borrowers, the other grantors party
thereto (together with the Borrowers, the “Grantors” and each, individually, as
a “Grantor”) in favor of the Agent, for the benefit of itself and the Lenders.
Capitalized terms used and not defined herein having the meanings ascribed to
such terms as in the Credit Agreement or the Security Agreement, as applicable.

The undersigned, a Responsible Officer of the Parent Borrower, hereby certifies
to the Agent, in such undersigned’s capacity as such Responsible Officer of the
Parent Borrower and not in such undersigned’s individual capacity, on and as of
the date hereof as follows:

I. CURRENT INFORMATION

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. Set forth below with respect to each Grantor is such
Grantor’s (i) full and exact legal name2 (as such name appears in such Grantor’s
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or equivalent organizational document, as the case may
be, as amended to date), (ii) type of organization, (iii) jurisdiction of
organization (or formation, as applicable), and (iv) organizational
identification number (if any)3 (not tax i.d. number):

 

Name of Grantor

   Type of Organization
(e.g. corporation, limited
liability company, limited
partnership)    Jurisdiction of
Organization/
Formation    Organizational
Identification
Number

 

2 It is crucial that the full and exact name of each Grantor is given. Even
seemingly minor errors such as substituting “n.a.” for “national association” or
“inc.” for “incorporated” may be seriously misleading in some states.

3 Please note that the organizational identification number is not the same as
the federal employer’s tax identification number. The organizational
identification number is customarily issued by the Secretary of State or State
Corporations Department in the State under which the particular entity had been
organized or formed and may be found on its organizational documents.

 

EXHIBIT C



--------------------------------------------------------------------------------

Name of Grantor

   Type of Organization
(e.g. corporation, limited
liability company, limited
partnership)    Jurisdiction of
Organization/
Formation    Organizational
Identification
Number

B. Trade Names/Assumed Names.

Set forth below is each trade name or assumed name currently used by any Grantor
or any division other business unit thereof with which it transacts business
(excluding, for the avoidance of doubt, each Grantor’s legal name as set forth
above):

 

Grantor

   Trade/Assumed Name

C. Prior Legal Names.

Set forth below is each other legal name each Grantor has had within the past
five (5) years and the date such former legal name ceased being such Grantor’s
legal name:

 

Grantor

   Date of Change    Prior Legal Name

D. Chief Executive Offices and Mailing Addresses. The chief executive office
address and the preferred mailing address (if different than chief executive
office) of each Grantor are as follows:

 

Grantor

   Address of Chief Executive Office    Mailing Address
(if different than Chief Executive
Office)

 

EXHIBIT C



--------------------------------------------------------------------------------

E. Prior Addresses.

Except as set forth below, no Grantor has changed its chief executive office
from another address to such address listed in part (D) above within the past
four (4) months:

 

Grantor

   Prior Address/City/State/Zip Code

F. Special Debtors and Former Article 9 Debtors. Except as specifically
identified below, none of the Grantors is: (i) a transmitting utility (as
defined in Section 9-102(a)(80) of the UCC), (ii) primarily engaged in farming
operations (as defined in Section 9-102(a)(35) of the UCC), (iii) a trust,
(iv) a foreign air carrier within the meaning of the Federal Aviation Act of
1958, as amended, (v) a branch or agency of a bank which bank is not organized
under the laws of the United States or any state thereof or (vi) located (within
the meaning of Section 9-307 of the UCC) in the Commonwealth of Puerto Rico.

 

Name of Grantor

   Type of Special Grantor

G. Changes in Jurisdiction of Organization or Corporate Structure.

Except as set forth below, no Grantor has changed its (i) jurisdiction of
organization or (ii) identity or corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five
(5) years:

 

Grantor

   Date of Change    Description of Change

H. Acquisitions of Equity Interests or Assets.

Except as set forth below or under part (G) above, no Grantor has acquired
(i) the equity interests of another entity or (ii) substantially all the assets
of another entity, in each case, other than from another Grantor or any
Subsidiary thereof, within the past five (5) years:

 

EXHIBIT C



--------------------------------------------------------------------------------

Grantor

   Date of Acquisition    Description of Acquisition
(including full legal name of seller, seller’s
jurisdiction of organization  and seller’s chief
executive office)

I. Corporate Ownership and Organizational Structure.

Attached as Exhibit A hereto is a true and correct chart showing the ownership
relationship of the Grantors.

II. INFORMATION REGARDING CERTAIN COLLATERAL

A. Investment Related Property.

1. Equity Interests. Set forth below is a list of all equity interests owned by
each Grantor, including (i) the issuer of such equity interests, (ii) the type
of organization of such issuer (e.g. corporation, limited liability company,
partnership or trust), (iii) the number of shares owned by such Grantor,
(iv) the percentage of all outstanding equity interests of such issuer owned by
such Grantor and (v) the certificate number of such equity interests, if any.

 

Grantor

   Issuer    Type of
Organization    # of Shares
Owned    % Owned    Certificate No.
(if uncertificated,
please indicate so)

2. Securities Accounts. Set forth below is a list of all securities accounts in
which any Grantor customarily maintains securities or other assets having an
aggregate value in each such account in excess of $500,000:

 

Grantor

   Type of Account &
Account Number    Name & Address of Financial
Institutions

 

EXHIBIT C



--------------------------------------------------------------------------------

Grantor

   Type of Account &
Account Number    Name & Address of Financial
Institutions

3. Deposit Accounts. Set forth below is a list of all deposit accounts
(checking, savings, money market or the like), other than those held with the
Agent, in which any Grantor customarily maintains funds in excess of $100,000
individually:

 

Grantor

   Type of Account &
Account Number    Name & Address of
Financial Institutions

4. Debt Instruments. Set forth below is a list of all promissory notes, debt
securities and other debt instruments owed to any Grantor evidencing debt in an
individual principal amount in excess of $500,000:

 

Grantor (Payee)

   Payor    Principal Amount of Instrument    Maturity Date

B. Intellectual Property. Set forth on Exhibit B attached hereto is (i) a list
of each Grantor’s Patents, Patent Licenses, Trademarks and Trademark Licenses
(each as defined in the Security Agreement) registered with the United States
Patent and Trademark Office, and (ii) a list of each Grantor’s Copyrights and
Copyright Licenses (each as defined in the Security Agreement) registered with
the United States Copyright Office.

C. Tangible Personal Property in Possession of Warehousemen, Bailees and Other
Third Parties. Except as set forth below, no person (including, without
limitation, warehousemen and bailees) other than any Grantor has possession of
any tangible property (other than inventory in transit) of any Grantor with an
individual fair market value of $500,000 or more:

 

EXHIBIT C



--------------------------------------------------------------------------------

Grantor

   Name of Other Person    Address of Other Person    Description of
Relationship and Assets
and Value Possessed by
Other Person

[Signature Page Follows]

 

EXHIBIT C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of the date first set forth above by its officer
thereunto duly authorized.

 

PARENT BORROWER

 

MIDCOAST ENERGY PARTNERS, L.P.

By:  

Midcoast Holdings, L.L.C.

its General Partner

By:  

 

 

Name:

Title:

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT A

Organizational Structure

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT B

Intellectual Property

1. Copyrights, Copyright Applications and Copyright Licenses

[                    ]

2. Patents, Patent Applications and Patent Licenses

[                    ]

3. Trademarks, Trademark Applications and Trademark Licenses

[                    ]

 

EXHIBIT C



--------------------------------------------------------------------------------

ANNEX 1

TO SECURITY AGREEMENT

This JOINDER AGREEMENT, dated as of [            ], [        ] (this “Joinder
Agreement”), is made by [                    ], a [                    ] (the
“Additional Grantor”), in favor of BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity and together with its successors and permitted assigns
in such capacity, the “Agent”) for (i) the banks and other financial
institutions and entities (the “Lenders”) from time to time parties to the
Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, MIDCOAST ENERGY PARTNERS, L.P. (“MEP”), MIDCOAST OPERATING, L.P.
(“Midcoast”, and collectively with MEP, the “Borrowers”), the Lenders, and the
Agent have entered into a Credit Agreement, dated as of November 13, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Subsidiaries (other than the Additional Grantor) have entered into that
certain Security Agreement, dated as of [            ], (as amended, restated,
supplemented or otherwise modified from time to time, including as supplemented
by this Joinder Agreement, the “Security Agreement”), in favor of the Agent for
the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Security Agreement. By executing and delivering this Joinder Agreement, the
Additional Grantor, as provided in Section 8.13 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto with respect to the Additional Grantor hereby supplements
the information set forth in Schedules 1 to the Security Agreement. The
Additional Grantor hereby represents and warrants as to itself that each of the
representations and warranties contained in Section 3 of the Security Agreement
is true and correct on and as the date hereof (after giving effect to this
Joinder Agreement) as if made by the Additional Grantor on and as of such date.

2. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

1  Refer to each Schedule which needs to be supplemented.

 

ANNEX 1-1



--------------------------------------------------------------------------------

3. Successors and Assigns. This Joinder Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Additional Grantor may not assign, transfer
or delegate any of its rights or obligations under this Joinder Agreement
without the prior written consent of the Agent and any such assignment, transfer
or delegation without such consent shall be null and void.

4. Notices. The address for notices and other communications to be delivered to
the Additional Grantor pursuant to Section 8.2 of the Security Agreement is set
forth below:

[                    ]

[                    ]

[                    ]

5. Counterparts. This Joinder Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts
(including by facsimile or other electronic imaging means), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed signature page of this Joinder
Agreement by facsimile or other electronic transmission (e.g. “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart
hereof. IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

 

Name:

Title:

 

ANNEX 1-2